--------------------------------------------------------------------------------

Back to Form 10-Q [form10q.htm]
 
Exhibit 10.17
 


OHIO DEPARTMENT OF JOB AND FAMILY SERVICES
 
OHIO MEDICAL ASSISTANCE PROVIDER AGREEMENT FOR MANAGED CARE PLAN
 
This provider agreement is entered into this first day of November, 2006, at
Columbus, Franklin County, Ohio, between the State of Ohio, Department of Job
and Family Services, (hereinafter referred to as ODJFS) whose principal offices
are located in the City of Columbus, County of Franklin, State of Ohio, and
WellCare of Ohio, Inc. Managed Care Plan (hereinafter referred to as MCP), an
Ohio tor-profit corporation, whose principal office is located in the city
ofBeechwood, County ofCuyahoga, State of Ohio.
 
MCP is licensed as a Health Insuring Corporation by the State of Ohio,
Department of Insurance (hereinafter referred to as OD1), pursuant to Chapter
1751. of the Ohio Revised Code and is organized and agrees to operate as
prescribed by Chapter 5101:3-26 of the Ohio Administrative Code (hereinafter
referred to as OAC), and other applicable portions of the OAC as amended from
time to time.
 
MCP is an entity eligible to enter into a provider agreement in accordance with
42 CFR 438.6 and is engaged in the business of providing prepaid comprehensive
health care services as defined in 42 CFR 438.2 through the managed care program
for the Covered Families and Children (CFC) eligible population described in OAC
rule 5101:3-26-02 (B).
 
ODJFS, as the single state agency designated to administer the Medicaid program
under Section 5111.02 of the Ohio Revised Code and Title XIX of the Social
Security Act, desires to obtain MCP services for the benefit of certain Medicaid
recipients. In so doing, MCP has provided and will continue to provide proof of
MCP's capability to provide quality services, efficiently, effectively and
economically during the term of this agreement.
 




Page 2 of 10
 
This provider agreement is a contract between the ODJFS and the undersigned
Managed Care Plan (MCP), provider of medical assistance, pursuant to the federal
contracting provisions of 42 CFR 434.6 and 438.6 in which the MCP agrees to
provide comprehensive medical services through the managed care program as
provided in Chapter 5101:3-26 of the Ohio Administrative Code, assuming the risk
of loss, and complying with applicable state statutes, Ohio Administrative Code,
and Federal statutes, rules, regulations and other requirements, including but
not limited to title VI of the Civil Rights Act of 1964: title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1973; and the
Americans with Disabilities Act.
 
ARTICLE I - GENERAL
 
A. MCP agrees to report to the Chief of Bureau of Managed Health Care
(hereinafter referred to as BMHC) or their designee as necessary to assure
understanding of the responsibilities and satisfactory compliance with this
provider agreement.
 
B. MCP agrees to furnish its support staff and services as necessary for the
satisfactory performance of the services as enumerated in this provider
agreement.
 
C. ODJFS may, from time to time as it deems appropriate, communicate specific
instructions and requests to MCP concerning the performance of the services
described in this provider agreement. Upon such notice and within the designated
time frame after receipt of instructions, MCP shall comply with such
instructions and fulfill such requests to the satisfaction of the department. It
is expressly understood by the parties that these instructions and requests are
for the sole purpose of performing the specific tasks requested to ensure
satisfactory completion of the services described in this provider agreement,
and are not intended to amend or alter this provider agreement or any part
thereof.
 
If the MCP previously had a provider agreement with the ODJFS and the provider
agreement terminated more than two years prior to the effective date of any new
provider agreement, such MCP will be considered a new plan in its first year of
operation with the Ohio Medicaid comprehensive managed care program.
 
ARTICLE II - TIME OF PERFORMANCE
 
A. Upon approval by the Director of ODJFS this provider agreement shall be in
effect from the date entered through June 30, 2007, unless this provider
agreement is suspended or terminated pursuant to Article VIII prior to the
termination date, or otherwise amended pursuant to Article IX.
 
ARTICLE III - REIMBURSEMENT
 
A. ODJFS will reimburse MCP in accordance with rule 5101:3-26-09 of the Ohio
Administrative Code and the appropriate appendices of this provider agreement.
 




Page 3 of 10
 
ARTICLE IV - MCP INDEPENDENCE
 
A. MCP agrees that no agency, employment, joint venture or partnership has been
or will be created between the parties hereto pursuant to the terms and
conditions of this agreement. MCP also agrees that, as an independent
contractor, MCP assumes all responsibility for any federal, state, municipal or
other tax liabilities, along with workers compensation and unemployment
compensation, and insurance premiums which may accrue as a result of
compensation received for services or deliverables rendered hereunder. MCP
certifies that all approvals, licenses or other qualifications necessary to
conduct business in Ohio have been obtained and are operative. If at any time
during the period of this provider agreement MCP becomes disqualified from
conducting business in Ohio, for whatever reason, MCP shall immediately notify
ODJFS of the disqualification and MCP shall immediately cease performance of its
obligation hereunder in accordance with OAC Chapter 5101:3-26.
 
ARTICLE V - CONFLICT OF INTEREST; ETHICS LAWS
 
A. In accordance with the safeguards specified in section 27 of the Office of
Federal Procurement Policy Act (41 U.S.C. 423) and other applicable federal
requirements, no officer, member or employee of MCP. the Chief of BMHC, or other
ODJFS employee who exercises any functions or responsibilities in connection
with the review or approval of this provider agreement or provision of services
under this provider agreement shall, prior to the completion of such services or
reimbursement, acquire any interest, personal or otherwise, direct or indirect,
w'hich is incompatible or in conflict with, or would compromise in any manner or
degree the discharge and fulfillment of his or her functions and
responsibilities with respect to the carrying out of such services. For purposes
of this article, "members" does not include individuals whose sole connection
with MCP is the receipt of services through a health care program offered by
MCP.
 
B. MCP hereby covenants that MCP, its officers, members and employees of the MCP
have no interest, personal or otherwise, direct or indirect, which is
incompatible or in conflict with or would compromise in any manner of degree the
discharge and fulfillment of his or her functions and responsibilities under
this provider agreement. MCP shall periodically inquire of its officers, members
and employees concerning such interests.
 
C. Any person who acquires an incompatible, compromising or conflicting personal
or business interest shall immediately disclose his or her interest to ODJFS in
writing. Thereafter, he or she shall not participate in any action affecting the
services under this provider agreement, unless ODJFS shall determine that. in
the light of the personal interest disclosed, his or her participation in any
such action would not be contrary to the public interest. The written disclosure
of such interest shall be made to: Chief, Bureau of Managed Health Care, ODJFS.
 




Page 4 of 10
 
D. No officer, member or employee ofMCP shall promise or give to any ODJFS
employee anything of value that is of such a character as to manifest a
substantial and improper influence upon the employee with respect to his or her
duties. No officer, member or employee ofMCP shall solicit an ODJFS employee to
violate any ODJFS rule or policy relating to the conduct of the parties to this
agreement or to violate sections 102.03, 102.04, 2921.42 or 2921.43 of the Ohio
Revised Code.
 
E. MCP hereby covenants that MCP. its officers, members and employees are in
compliance with section 102.04 of the Revised Code and that if MCP is required
to file a statement pursuant to 102.04(D)(2) of the Revised Code, such statement
has been filed with the ODJFS in addition to any other required filings.
 
ARTICLE VI - EQUAL EMPLOYMENT OPPORTUNITY
 
A. MCP agrees that in the performance of this provider agreement or in the
hiring of any employees for the performance of services under this provider
agreement, MCP shall not by reason of race, color, religion, sex, sexual
orientation, age, disability, national origin, veteran's status, health status,
or ancestry, discriminate against any citizen of this state in the employment of
a person qualified and available to perform the services to which the provider
agreement relates.
 
B. MCP agrees that it shall not, in any manner, discriminate against,
intimidate, or retaliate against any employee hired for the performance or
services under the provider agreement on account of race, color, religion, sex,
sexual orientation, age, disability, national origin, veteran's status, health
status, or ancestry.
 
C. In addition to requirements imposed upon subcontractors in accordance with
OAC Chapter 5101:3-26, MCP agrees to hold all subcontractors and persons acting
on behalf of MCP in the performance of services under this provider agreement
responsible for adhering to the requirements of paragraphs (A) and (B) above and
shall include the requirements of paragraphs (A) and (B) above in all
subcontracts for services performed under this provider agreement, in accordance
with rule 5101:3-26-05 of the Ohio Administrative Code.
 
ARTICLE VII - RECORDS, DOCUMENTS AND INFORMATION
 
A. MCP agrees that all records, documents, writings or other information
produced by MCP under this provider agreement and all records, documents,
writings or other information used by MCP in the performance of this provider
agreement shall be treated in accordance with rule 5101:3-26-06 of the Ohio
Administrative Code. MCP must maintain an appropriate record system for services
provided to members. MCP must retain all records in accordance with 45 CFR 74.
 
B. All information provided by MCP to ODJFS that is proprietary shall be held to
be strictly confidential by ODJFS. Proprietary information is information which,
if made public, would put MCP at a disadvantage in the market place and trade of
which MCP is a part
 




Page 5 of 10
 
[see Ohio Revised Code Section 1333.61 (D)]. MCP is responsible for notifying
ODJFS of the nature of the information prior to its release to ODJFS. ODJFS
reserves the right to require reasonable evidence of MCP's assertion of the
proprietary nature of any information to be provided and ODJFS will make the
final determination of whether this assertion is supported. The provisions of
this Article are not self-executing.
 
C. MCP shall not use any information, systems, or records made available to it
for any purpose other than to fulfill the duties specified in this provider
agreement. MCP agrees to be bound by the same standards of confidentiality that
apply to the employees of the ODJFS and the State of Ohio. The terms of this
section shall be included in any subcontracts executed by MCP for services under
this provider agreement. MCP must implement procedures to ensure that in the
process of coordinating care, each enrollee's privacy is protected consistent
with the confidentiality requirements in 45 CFR parts 160 and 164.
 
ARTICLE VIII - SUSPENSION AND TERMINATION
 
A. This provider agreement may be canceled by the department or MCP upon written
notice in accordance with the applicable rule(s) of the Ohio Administrative
Code, with termination to occur at the end of the last day of a month.
 
B. MCP, upon receipt of notice of suspension or termination, shall cease
provision of services on the suspended or terminated activities under this
provider agreement; suspend, or terminate all subcontracts relating to such
suspended or terminated activities, take all necessary or appropriate steps to
limit disbursements and minimize costs, and furnish a report, as of the date of
receipt of notice of suspension or termination describing the status of all
services under this provider agreement.
 
C. In the event of suspension or termination under this Article, MCP shall be
entitled to reconciliation of reimbursements through the end of the month for
which services were provided under this provider agreement, in accordance with
the reimbursement provisions of this provider agreement.
 
D. ODJFS may, in its judgment, suspend, terminate or fail to renew this provider
agreement if the MCP or MCP's subcontractors violate or fail to comply with the
provisions of this agreement or other provisions of law or regulation governing
the Medicaid program. Where ODJFS proposes to suspend, terminate or refuse to
enter into a provider agreement, the provisions of applicable sections of the
Ohio Administrative Code with respect to ODJFS' suspension, termination or
refusal to enter into a provider agreement shall apply, including the MCP's
right to request a public hearing under Chapter 119. of the Revised Code.
 




Page 6 of 10
 
E. When initiated by MCP, termination of or failure to renew the provider
agreement requires written notice to be received by ODJFS at least 75 days in
advance of the termination or renewal date, provided, however, that termination
or non-renewal must be effective at the end of the last day of a calendar month.
In the event of non-renewal of the provider agreement with ODJFS, if MCP is
unable to provide notice to ODJFS 75 days prior to the date when the provider
agreement expires, and if, as a result of said lack of notice, ODJFS is unable
to disenroll Medicaid enrollees prior to the expiration date, then the provider
agreement shall be deemed extended for up to two calendar months beyond the
expiration date and both parties shall, for that time, continue to fulfill their
duties and obligations as set forth herein. If an MCP wishes to terminate or not
renew their provider agreement for a specific region(s), ODJFS reserves the
right to initiate a procurement process to select additional MCPs to serve
Medicaid consumers in that region(s).
 
ARTICLE IX - AMENDMENT AND RENEWAL
 
A. This writing constitutes the entire agreement between the parties with
respect to all matters herein. This provider agreement may be amended only by a
writing signed by both parties. Any written amendments to this provider
agreement shall be prospective in nature.
 
B. This provider agreement may be renewed one or more times by a writing signed
by both parties for a period of not more than twelve months for each renewal.
 
C. In the event that changes in State or Federal law. regulations, an applicable
waiver, or the terms and conditions of any applicable federal waiver, require
ODJFS to modify this agreement, ODJFS shall notify MCP regarding such changes
and this agreement shall be automatically amended to conform to such changes
without the necessity for executing written amendments pursuant to this Article
of this provider agreement.
 
ARTICLE X - LIMITATION OF LIABILITY
 
A. MCP agrees to indemnify the State of Ohio for any liability resulting from
the actions or omissions of MCP or its subcontractors in the fulfillment of this
provider agreement.
 
B. MCP hereby agrees to be liable for any loss of federal funds suffered by
ODJFS for enrollees resulting from specific, negligent acts or omissions of the
MCP or its subcontractors during the term of this agreement, including but not
limited to the nonperformance of the duties and obligations to which MCP has
agreed under this agreement.
 
C. In the event that, due to circumstances not reasonably within the control of
MCP or ODJFS, a major disaster, epidemic, complete or substantial destruction of
facilities, war, riot or civil insurrection occurs, neither ODJFS nor MCP will
have any liability or obligation on account of reasonable delay in the provision
or the arrangement of covered services; provided that so long as MCP's
certificate of authority remains in full force and
 




Page 7 of 10
 
effect, MCP shall be liable for the covered services required to be provided or
arranged for in accordance with this agreement.
 
ARTICLE XI - ASSIGNMENT
 
A. ODJFS will not allow the transfer of Medicaid members by one MCP to another
MCP unless this membership has been obtained as a result of an MCP selling their
entire Ohio corporation to another health plan. MCP shall not assign any
interest in this provider agreement and shall not transfer any interest in the
same (whether by assignment or novation) without the prior written approval of
ODJFS and subject to such conditions and provisions as ODJFS may deem necessary.
Any such assignments shall be submitted for ODJFS' review 120 days prior to the
desired effective date. No such approval by ODJFS of any assignment shall be
deemed in any event or in any manner to provide for the incurrence of any
obligation by ODJFS in addition to the total agreed-upon reimbursement in
accordance with this agreement.
 
B. MCP shall not assign any interest in subcontracts of this provider agreement
and shall not transfer any interest in the same (whether by assignment or
novation) without the prior written approval of ODJFS and subject to such
conditions and provisions as ODJFS may deem necessary. Any such assignments of
subcontracts shall be submitted for ODJFS' review 30 days prior to the desired
effective date. No such approval by ODJFS of any assignment shall be deemed in
any event or in any manner to provide for the incurrence of any obligation by
ODJFS in addition to the total agreed-upon reimbursement in accordance with this
agreement.
 
ARTICLE XII - CERTIFICATION MADE BY MCP
 
A. This agreement is conditioned upon the full disclosure by MCP to ODJFS of all
information required for compliance with federal regulations as requested by
ODJFS.
 
B. By executing this agreement. MCP certifies that no federal funds paid to MCP
through this or any other agreement with ODJFS shall be or have been used to
lobby Congress or any federal agency in connection with a particular contract,
grant, cooperative agreement or loan. MCP further certifies compliance with the
lobbying restrictions contained in Section 1352, Title 31 of the U.S. Code.
Section 319 of Public Law 101-121 and federal regulations issued pursuant
thereto and contained in 45 CFR Part 93, Federal Register, Vol. 55, No. 38,
February 26, 1990, pages 6735-6756. If this provider agreement exceeds $100,000,
MCP has executed the Disclosure of Lobbying Activities, Standard Form LLL, if
required by federal regulations. This certification is material representation
of fact upon which reliance was placed when this provider agreement was entered
into.
 
C. By executing this agreement, MCP certifies that neither MCP nor any
principals of MCP (i.e., a director, officer, partner, or person with beneficial
ownership of more than 5% of the MCP's equity) is presently debarred, suspended,
proposed for debarment, declared ineligible, or otherwise excluded from
participation in transactions by any Federal agency. The MCP also certifies that
the MCP has no employment, consulting or any other arrangement with any such
debarred or suspended person for the provision of items or services or services
that are significant and material to the MCP's contractual
 




Page 8 of 10
 
obligation with ODJFS. This certification is a material representation of fact
upon which reliance was placed when this provider agreement was entered into. If
it is ever determined that MCP knowingly executed this certification
erroneously, then in addition to any other remedies, this provider agreement
shall be terminated pursuant to Article VII, and ODJFS must advise the Secretary
of the appropriate Federal agency of the knowingly erroneous certification.
 
D. By executing this agreement, MCP certifies compliance with Article V as well
as agreeing to future compliance with Article V. This certification is a
material representation of fact upon which reliance was placed when this
contract was entered into.
 
E. By executing this agreement, MCP certifies compliance with the executive
agency lobbying requirements of sections 121.60 to 121.69 of the Ohio Revised
Code. This certification is a material representation of fact upon which
reliance was placed when this provider agreement was entered into.
 
F. By executing this agreement, MCP certifies that MCP is not on the most recent
list established by the Secretary of State, pursuant to section 121.23 of the
Ohio Revised Code, which identifies MCP as having more than one unfair labor
practice contempt of court finding. This certification is a material
representation of fact upon which reliance was placed when this provider
agreement was entered into.
 
G. By executing this agreement MCP agrees not to discriminate against
individuals who have or are participating in any work program administered by a
county Department of Job and Family Services under Chapters 5101 or 5107 of the
Revised Code.
 
H. By executing this agreement. MCP certifies and affirms that. as applicable to
MCP, no party listed in Division (1) or (J) of Section 3517.13 of the Ohio
Revised Code or spouse of such party has made, as an individual, within the two
previous calendar years, one or more contributions in excess of $1.000.00 to the
Governor or to his campaign committees. This certification is a material
representation of fact upon which reliance was placed when this provider
agreement was entered into. If it is ever determined that MCP's certification of
this requirement is false or misleading, and not withstanding any criminal or
civil liabilities imposed by law. MCP shall return to ODJFS all monies paid to
MCP under this provider agreement. The provisions of this section shall survive
the expiration or termination of this provider agreement.
 
I. By executing this agreement, MCP certifies and affirms that HHS, US
Comptroller General or representatives will have access to books, documents,
etc. of MCP.
 
J. By executing this agreement, MCP agrees to comply with the false claims
recovery requirements of section 1902(a)(68) of the Social Security Act.
 
ARTICLE XIII - CONSTRUCTION
 
A. This provider agreement shall be governed, construed and enforced in
accordance with the laws and regulations of the State of Ohio and appropriate
federal statutes and
 




Page 9 of 10
 
regulations. If any portion of this provider agreement is found unenforceable by
operation of statute or by administrative or judicial decision, the operation of
the balance of this provider agreement shall not be affected thereby; provided,
however, the absence of the illegal provision does not render the performance of
the remainder of the provider agreement impossible.
 
ARTICLE XIV - INCORPORATION BY REFERENCE
 
A. Ohio Administrative Code Chapter 5101:3-26 (Appendix A) is hereby
incorporated by reference as part of this provider agreement having the full
force and effect as if specifically restated herein.
 
B. Appendices B through P and any additional appendices are hereby incorporated
by reference as part of this provider agreement having the full force and effect
as if specifically restated herein.
 
C. In the event ofinconsistence or ambiguity between the provisions ofOAC
5101:3-26 and this provider agreement, the provision of OAC 5101:3-26 shall be
determinative of the obligations of the parties unless such inconsistency or
ambiguity is the result of changes in federal or state law, as provided in
Article IX of this provider agreement, in which case such federal or state law
shall be determinative of the obligations of the parties. In the event OAC
5101:3-26 is silent with respect to any ambiguity or inconsistency, the provider
agreement (including Appendices B through P and any additional appendices),
shall be determinative of the obligations of the parties. In the event that a
dispute arises which is not addressed in any of the aforementioned documents,
the parties agree to make every reasonable effort to resolve the dispute, in
keeping with the objectives of the provider agreement and the budgetary and
statutory constraints ot'ODJFS.
 




Page 10 of 10
 
The parties have executed this agreement the date first written above. The
agreement is hereby accepted and considered binding in accordance with the terms
and conditions set forth in the preceding statements.
 


WELLCARE OF OHIO, INC.:






WELLCARE OF OHIO, INC.
 
BY: /s/ Todd S. Farha
Todd S. Farha
 
 
DATE: 10/23/06
DEPARTMENT OF JOB AND FAMILY SERVICES:
 
BY: /s/ Barbara Riley          
   BARBARA E. RILEY, DIRECTOR
 
 
 
DATE: 10/27/06




--------------------------------------------------------------------------------


 
 


PROVIDER AGREEMENT INDEX 
JULY 1, 2006
APPENDIX
TITLE
APPENDIX A
OAC RULES 101:3-26
APPENDIX B
SERVICE AREA SPECIFICATIONS
APPENDIX C
MCP RESPONSIBILITIES
APPENDIX D
ODJFS RESPONSIBILITIES
APPENDIX E
RATE METHODOLOGY
APPENDIX F
COUNTY AND REGIONAL RATES
APPENDIX G
COVERAGE AND SERVICES
APPENDIX H
PROVIDER PANEL SPECIFICATIONS
APPENDIX I
PROGRAM INTEGRITY
APPENDIX J
FINANCIAL PERFORMANCE
APPENDIX K
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM
APPENDIX L
DATA QUALITY
APPENDIX M
PERFORMANCE EVALUATION
APPENDIX N
COMPLIANCE ASSESSMENT SYSTEM
APPENDIX 0
PERFORMANCE INCENTIVES
APPENDIX P
MCP TERM1NATIONS/NONRENEWALS/ AMENDMENTS






--------------------------------------------------------------------------------


 




APPENDIX A
OAC RULES 5101:3-26
 
The managed care program rules can be accessed electronically through the BMHC
page of the ODJFS website.
 



--------------------------------------------------------------------------------




APPENDIX B
 
SERVICE AREA SPECIFICATIONS
 
MCP : WellCare of Ohio, Inc.
 
The MCP agrees to provide services to Covered Families and Children (CFC)
members residing in the following service area(s):
 
Service Area: Northeast Region - Ashtabula, Cuyahoga, Erie, Geauga, Huron, Lake,
Lorain, and Medina counties.
 





--------------------------------------------------------------------------------


 
APPENDIX C
MCP RESPONSIBILITIES
 
The MCP must meet on an ongoing basis, all program requirements specified in
Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department
of Job and Family Services (ODJFS) - MCP Provider Agreement. The following are
MCP responsibilities that are not otherwise specifically stated in OAC rule
provisions or elsewhere in the MCP provider agreement.
 
General Provisions
 
1. The MCP agrees to implement program modifications in response to changes in
applicable state and federal laws and regulations.
 
2. The MCP must submit a current copy of their Certificate of Authority (COA) to
ODJFS within 30 days of issuance by the Ohio Department of Insurance.
 
3 The MCP must designate the following:
 
a. A primary contact person (the Medicaid Coordinator) who will dedicate a
majority of their time to the Medicaid product line and coordinate overall
communication between ODJFS and the MCP. ODJFS may also require the MCP to
designate contact staff for specific program areas. The Medicaid Coordinator
will be responsible for ensuring the timeliness, accuracy, completeness and
responsiveness of all MCP submissions to ODJFS.
 
b. A provider relations representative for each service area included in their
ODJFS provider agreement. This provider relations representative can serve in
this capacity for only one service area (as specified in Appendix H).
 
4. All MCP employees are to direct all day-to-day submissions and communications
to their ODJFS-designated Contract Administrator unless otherwise notified by
ODJFS.
 
5. The MCP must be represented at all meetings and events designated by ODJFS as
requiring mandatory attendance.
 
6. The MCP must have an administrative office located in Ohio.
 
7. Upon request by ODJFS, the MCP must submit information on the current status
of their company's operations not specifically covered under this provider
agreement (for example, other product lines, Medicaid contracts in other states,
NCQA accreditation, etc.)
 


8. The MCP must assure that all new employees are trained on applicable program
requirements


Appendix C
Page 2
 
9. If an MCP determines that it does not wish to provide, reimburse, or cover a
counseling service or referral service due to an objection to the service on
moral or religious grounds, it must immediately notify ODJFS to coordinate the
implementation of this change. MCPs will be required to notify their members of
this change at least 30 days prior to the effective date. The MCP's member
handbook and provider directory, as well as all marketing materials, will need
to include information specifying any such services that the MCP will not
provide.
 
10. For any data and/or documentation that MCPs are required to maintain, ODJFS
may request that MCPs provide analysis of this data and/or documentation to
ODJFS in an aggregate format.
 
11. The MCP is responsible for determining medical necessity for services and
supplies requested for their members as specified in OAC rule 5101:3-26-03.
Notwithstanding such responsibility. ODJFS retains the right to make the final
determination on medical necessity in specific member situations.
 
12. In addition to the timely submission of medical records at no cost for the
annual external quality review as specified in OAC rule 5101:3-26-07, the MCP
may be required for other purposes to submit medical records at no cost to ODJFS
and/or designee upon request.
 
13. Upon request by ODJFS, MCPs may be required to provide written notice to
members of any significant change(s) affecting contractual requirements, member
services or access to providers.
 
14. MCPs may elect to provide services that are in addition to those covered
under the Ohio Medicaid fee-for-service program. Before MCPs notify potential or
current members of the availability of these services, they must first notify
ODJFS. If an MCP elects to provide additional services, the MCP must ensure that
the services are readily available and accessible to members who are eligible to
receive them.
 
a. MCPs are required to make transportation available to any member that must
travel 30 miles or more from their home to receive a medically-necessary
Medicaid-covered service. If the MCP offers transportation to their members as
an additional benefit and this transportation benefit only covers a limited
number of trips, the required transportation listed above may not be counted
toward this trip limit.




Appendix C
Page 3


b. Additional benefits may not vary by county within a region except out of
necessity for transportation arrangements (e.g., bus versus cab). MCPs approved
to serve consumers in more than one region may vary additional benefits between
regions.
 
c. MCPs must give ODJFS and members 90 days prior notice when decreasing or
ceasing any additional benefit(s). When it is beyond the control of the MCP,
ODJFS must be notified within 1 working day.
 
15. MCPs must comply with any applicable Federal and State laws that pertain to
member rights and ensure that its staff and affiliated providers take those
rights into account w'hen furnishing services to members.
 
16. MCPs must comply with any other applicable Federal and State laws (such as
Title VI of the Civil rights Act of 1964, etc.) and other laws regarding privacy
and confidentiality.
 
17. Upon request, the MCP will provide members and potential members with a copy
of their practice guidelines.
 
18. The MCP is responsible for promoting the delivery of services in a
culturally competent manner to all members, including those with limited English
proficiency (LEP) and diverse cultural and ethnic backgrounds.
 
All MCPs must comply with the requirements specified in OAC rules
5101:3-26-03.1, 5101:3-26-05(D). 5101:3-26-05.1(A). 5101:3-26-08 and
5101:3-26-08.2 for providing assistance to LEP members and eligible individuals.
In addition, MCPs must provide written translations of certain MCP materials in
the prevalent non-English languages of members and eligible individuals in
accordance with the following:
 
a. When 10% or more of the eligible individuals in the MCP's service area have a
common primary language other than English, the MCP must translate all
ODJFS-approved marketing materials into the primary language of that group. The
MCP must monitor changes in the eligible population on an ongoing basis and
conduct an assessment no less often than annually to determine which, if any,
primary language groups meet the 10% threshold for the eligible individuals in
each service area. When the 10% threshold is met. the MCP must report this
information to ODJFS, translate their marketing materials, and make these
marketing materials available to eligible individuals. MCPs must submit to
ODJFS, upon request, their prevalent non-English language analysis of eligible
individuals and the results of this analysis.
 
b. When 10% or more of an MCP's members in the MCP's service area have
 




Appendix C
Page 4


a common primary language other than English, the MCP must translate all
ODJFS-approved member materials into the primary language of that group. The MCP
must monitor their membership and conduct a quarterly assessment to determine
which, if any, primary language groups meet the 10% threshold. When the 10%
threshold is met, the MCP must report this information to ODJFS. translate their
member materials, and make these materials available to their members. MCPs must
submit to ODJFS, upon request, their prevalent non-English language member
analysis and the results of this analysis.
 
19. The MCP must utilize a centralized database which records the special needs
of all MCP members (i.e., those with limited English proficiency, limited
reading proficiency, visual impairment, and hearing impairment) and the
provision of related services (i.e., MCP materials in alternate format, oral
interpretation, oral translation services, written translations of MCP
materials, and sign language services). This database must include all MCP
member primary language information (PLI) as well as all other special needs
information for MCP members, as indicated above, when identified by a source
including but not limited to ODJFS. ODJFS selection services entity. MCP staff,
providers, and members. This centralized database must be readily available to
MCP staff and be used in coordinating communication and services to members,
including the selection of a PCP who speaks the primary language of an LEP
member, when such a provider is available. MCPs must share member special needs
information with their providers [e.g.. PCPs, Pharmacy Benefit Managers (PBMs).
and Third Party Administrators (TPAs)], as applicable. MCPs must submit to
ODJFS, upon request, detailed information regarding the MCP's members with
special needs, which could include individual member names, their specific
special need, and any provision of special services to members (i.e., those
special services arranged by the MCP as well as those services reported to the
MCP which were arranged by the provider).
 
Additional requirements specific to providing assistance to hearing-impaired,
vision-impaired, limited reading proficient (LRP). and LEP members and eligible
individuals are found in OAC rules 5101:3-26-03.1,5101:3-26-05(D),
5101:3-26-05.UA), 5101:3-26-08, and 5101-3-26-08.2.
 
20. The MCP is responsible for ensuring that all member materials use easily
understood language and format.
 
21. Pursuant to OAC rules 5101:3-26-08 and 5101:3-26-08.2, the MCP is
responsible for ensuring that all MCP marketing and member materials are prior
approved by ODJFS. Marketing and member materials are defined as follows:
 
a. Marketing materials are those items produced in any medium, by or on behalf
of an MCP, including gifts of nominal value (i.e., items worth no more than
$15.00), which can reasonably be interpreted as intended to market to eligible
individuals.
 




Appendix C
Page 5
 
b. Member materials are those items developed, by or on behalf of an MCP, to
fulfill MCP program requirements or to communicate to all members or a group of
members. Member health education materials that are produced by a source other
than the MCP and which do not include any reference to the MCP are not
considered to be member materials.
 
c. All MCP marketing and member materials must represent the MCP in an honest
and forthright manner and must not make statements which are inaccurate,
misleading, confusing, or otherwise misrepresentative, or which defraud eligible
individuals or ODJFsT.
 
d. All MCP marketing cannot contain any assertion or statement (whether written
or oral) that the MCP is endorsed by CMS, the Federal or State government or
similar entity.
 
22. Advance Directives - All MCPs must comply with the requirements specified in
42 CFR 422.128. At a minimum, the MCP must:
 
a. Maintain written policies and procedures that meet the requirements for
advance directives, as set forth in 42 CFR Subpart 1 of part 489.
 
b. Maintain written policies and procedures concerning advance directives with
respect to all adult individuals receiving medical care by or through the MCP to
ensure that the MCP:
 
i. Provides written information to all adult members concerning:
 
a. the member's rights under state law to make decisions concerning their
medical care. including the right to accept or refuse medical or surgical
treatment and the right to formulate advance directives. (In meeting this
requirement, MCPs must utilize form JFS 08095 entitled You Have the Right, or
include the text from JFS 08095 in their ODJFS-approved member handbook).
 
b. the MCP's policies concerning the implementation of those rights including a
clear and precise statement of any limitation regarding the implementation of
advance directives as a matter of conscience;
 




Appendix C
Page 6


c. any changes in state law regarding advance directives as soon as possible but
no later than 90 days after the proposed effective date of the change; and
 
d. the right to file complaints concerning noncompliance with the advance
directive requirements with the Ohio Department of Health.
 
ii. Provides for education of staff concerning the MCP's policies and procedures
on advance directives;
 
iii. Provides for community education regarding advance directives directly or
in concert with other providers or entities;
 
iv. Requires that the member's medical record document whether or not the member
has executed an advance directive; and
 
v. Does not condition the provision of care. or otherwise discriminate against a
member, based on whether the member has executed an advance directive.
 
23. New Member Materials
Pursuant to OAC rule 5101:3-26-08.2 (B)(3), MCPs must provide to each member or
assistance group, as applicable, an MCP identification (ID) card, a new member
letter, a member handbook, a provider directory, and information on advance
directives.
 
(a) MCPs must use the model language specified by OD.IFS for the new member
letter.
 
(b) The ID card and new member letter must be mailed together to the member via
a method that will ensure its receipt prior to the member's effective date of
coverage. No other materials may be included with this mailing.
 
(c) The member handbook, provider directory and advance directives information
must be mailed separately from the ID card and new member letter. MCPs will meet
the timely receipt requirement for these materials if they are mailed to the
member within 24 hours of the MCP receiving the ODJFS-produced monthly
membership roster (MMR). This is provided the materials are mailed via a method
with an expected delivery date of 5 days.
 
(d) MCPs must designate two MCP staff to receive a copy of the new member
materials on a monthly basis in order to monitor the timely receipt of these
materials. At least one of the staff members must receive the materials at their
home address.
 




Appendix C
Page 7
 
24. Call Center Standards
The MCP must provide assistance to members through a member services toll-free
call-in system pursuant to OAC rule 5101:3-26-08.2(A)(1). MCP member services
staff must be available nationwide to provide assistance to members through the
toll-free call-in system every Monday through Friday, at all times during the
hours of 7:00 a.m to 7:00 p.m Eastern Time, except for the following major
holidays:
 
• New Year's Day
 
• Martin Luther King's Birthday
 
• Memorial Day
 
• Independence Day
 
• Labor Day
 
• Thanksgiving Day
 
• Christmas Day
 
• 2 optional closure days: These days can be used independently or in
combination with any of the major holiday closures but cannot both be
 
used within the same closure period.
Before announcing any optional closure dates to members and/or staff, MCPs must
receive ODJFS prior-approval which verifies that the optional closure days meet
the specified criteria.
 
If a major holiday falls on a Saturday, the MCP member services line may be
closed on the preceding Friday. If a major holiday falls on a Sunday, the member
services line may be closed on the following Monday. MCP member services closure
days must be specified in the MCP's member handbook, member newsletter, or other
some general issuance to the MCP's members at least 30 days in advance of the
closure.
 
The MCP must also provide access to medical advice and direction through a
centralized twenty-four-hour toll-free call-in system pursuant to OAC rule
5101:3-26-03.1(A)(6). The twenty-four hour call-in system must be staffed by
appropriately trained medical personnel. For the purposes of meeting this
requirement, trained medical professionals are defined as physicians, physician
assistants, licensed practical nurses, and registered nurses.
 
MCPs must meet the current American Accreditation HealthCare
Commission/URAC-designed Health Call Center Standards (HCC) for call center
abandonment rate, blockage rate and average speed of answer. By the 10th of each
month, MCPs must self-report their prior month performance in these three areas
for their member services and twenty-four-hour toll-free call-in systems to
ODJFS. ODJFS will inform the MCPs of any changes/updates to these URAC call
center standards.
 
MCPs are not permitted to delegate grievance/appeal functions [Ohio
Administrative Code (OAC) rule 5101 ;3-26-08.4(A}(9)]. Therefore, the member
services call center
 




Appendix C
Page 8


requirement may not be met through the execution of a Medicaid Delegation
Subcontract Addendum or Medicaid Combined Services Subcontract Addendum.
 
25. Notification of Optional MCP Membership
 
In order to comply with the terms of the ODJFS State Plan Amendment for the
managed care program (i.e., 42 CFR 438.50), MCPs in mandatory membership
counties must notify their new members that MCP membership is optional for
certain populations. Specifically. MCPs must include information in their new
member letter that the following CFC populations are not required to select an
MCP in order to receive their Medicaid healthcare benefit and what steps they
need to take if they do not wish to be a member of an MCP:
- Indians who are members of federally-recognized tribes.
- Children under 19 years of age who are:
 
o Eligible for Supplemental Security Income under title XVI;
o In foster care or other out-of-home placement;
o Receiving foster care of adoption assistance;
o Receiving services through the Ohio Department of Health's Bureau for Children
with Medical Handicaps (BCMH) or any other family-centered. community-based,
coordinated care system that receives grant funds under section 501(a)(l)(D) of
title V. and is defined by the State in terms of either program participation or
special health care needs.
 
26. HIPAA Privacy Compliance Requirements
 
The Health Insurance Portability and Accountability Act (HIPAA) Privacy
Regulations at 45 CFR. § 164.502(e) and § 164.504(e) require ODJFS to have
agreements with MCPs as a means of obtaining satisfactory assurance that the
MCPs will appropriately safeguard all personal identified health information.
Protected Health Information (PHI) is information received from or on behalf of
ODJFS that meets the definition of PHI as defined by HIPAA and the regulations
promulgated by the United States Department of Health and Human Services,
specifically 45 CFR 164.501, and any amendments thereto. MCPs must agree to the
following:
 
a. MCPs shall not use or disclose PHI other than is permitted by this agreement
or required by law.
 
b. MCPs shall use appropriate safeguards to prevent unauthorized use or
disclosure ofPHI.
 
c. MCPs shall report to ODJFS any unauthorized use or disclosure of PHI of which
it becomes aware.
 




Appendix C
Page 9


d. MCPs shall ensure that all its agents and subcontractors agree to these same
PHI conditions and restrictions.
 
e. MCPs shall make PHI available for access as required by law.
 
f. MCP shall make PHI available for amendment, and incorporate amendments as
appropriate as required by law.
 
g. MCPs shall make PHI disclosure information available for accounting as
required by law.
 
h. MCPs shall make its internal PHI practices, books and records available to
the Secretary of Health and Human Services (HHS) to determine compliance.
 
i. Upon termination of their agreement with ODJFS, the MCPs, at ODJFS' option,
shall return to ODJFS, or destroy, all PHI in its possession, and keep no copies
of the information, except as requested by ODJFS or required by law.
 
j. ODJFS will propose termination of the MCP's provider agreement if ODJFS
determines that the MCP has violated a material breach under this section of the
agreement, unless inconsistent with statutory obligations of ODJFS or the MCP.
 
27. Electronic Communications - MCPs are required to purchase/utilize Transport
Layer Security (TLS) for all e-mail communication between ODJFS and the MCP. The
MCP's e-mail gateway must be able to support the sending and receiving of e-mail
using Transport Layer Security (TLS) and the MCP's gateway must be able to
enforce the sending and receiving of email via TLS.
 
28. MCP Membership acceptance, documentation and reconciliation
 
a. Selection Services Contractor: The MCP shall provide to the selection
services contractor (SSC) ODJFS prior-approved MCP materials and directories for
distribution to eligible individuals who request additional information about
the MCP.
 
b. Monthly Reconciliation of Membership and Premiums: The MCP shall reconcile
member data as reported on the SSC-produced consumer contact record (CCR) with
the ODJFS-produced monthly member roster (MMR) and report to the ODJFS any
difficulties in interpreting or reconciling information received. Membership
reconciliation questions must be identified and reported to the ODJFS prior to
the first of the month to assure that no member is left without coverage. The
MCP shall reconcile membership with premium payments and delivery payments as
reported on the monthly remittance advice (RA).
 




Appendix C
Page 10
 
The MCP shall work directly with the ODJFS, or other ODJFS-identified entity, to
resolve any difficulties in interpreting or reconciling premium information.
Premium reconciliation questions must be identified within 30 days of receipt of
theRA.
 
c. Monthly Premiums and Delivery Payments: The MCP must be able to receive
monthly premiums and delivery payments in a method specified by ODJFS. (ODJFS
monthly prospective premium and delivery payment issue dates are provided in
advance to the MCPs.) Various retroactive premium payments (e.g., newborns), and
recovery of premiums paid (e.g., retroactive terminations of membership for
children in custody, deferments, etc..) may occur via any ODJFS weekly
remittance.
 
d. Hospital Deferment Requests: When the MCP learns of a new member's
hospitalization that is eligible for deferment prior to that member's discharge,
the MCP shall notify the hospital and treating providers of the potential that
the MCP may not be the payer. The MCP shall work with hospitals, providers and
the ODJFS to assure that discharge planning assures continuity of care and
accurate payment. Notwithstanding the MCP's right to request a hospital
deferment up to six months following the member's effective date, when the MCP
learns of a deferment-eligible hospitalization. the MCP shall make every effort
to notify the ODJFS and request the deferment as soon as possible. When the MCP
is notified by ODJFS of a potential hospital deferment, the MCP must make every
effort to respond to ODJFS within 10 business days of the receipt of the
deferment information.
 
e. Just Cause Requests: The MCP shall follow procedures as specified by ODJFS in
assisting the ODJFS in resolving member requests for member-initiated requests
affecting membership.
 
f. Newborn Notifications: The MCP is required to submit newborn notifications to
ODJFS in accordance with the ODJFS Newborn Notification File and Submissions
Specifications.
 
g. Eligible Individuals: If an eligible individual contacts the MCP, the MCP
must provide any MCP-specific managed care program information requested. The
MCP must not attempt to assess the eligible individual's health care needs.
However, if the eligible individual inquires about continuing/transition ing
health care services, MCPs must provide an assurance that all MCPs must cover
all medically necessary Medicaid-covered health care services and assist members
with transitioning their health care services.
 




Appendix C
Page 11


 
h. Pending Member
 
If a pending member (i.e., an eligible individual subsequent to plan selection
but prior to their membership effective date) contacts the selected MCP. the MCP
must provide any membership information requested, including but not limited to.
assistance in determining whether the current medications require prior
authorization. The MCP must also ensure that any care coordination (e.g., PCP
selection, transition of services) information provided by the pending member is
logged in the MCP's system and forwarded to the appropriate MCP staff for
processing as required. MCPs may confirm any information provided on the CCR at
this time. Such communication does not constitute confirmation of membership.
MCPs are prohibited from initiating contact with a pending member.
 
i. Transition ofFee-For-Service Members
 
(i) MCPs must allow their new members that are transitioning from medicaid
fee-for-service to receive services from out-of-panel providers if the members
contact the MCP to discuss the scheduled health services in advance of the
service date and the services relate to one of the following:
 
(a) The member has been approved to receive an organ, bone marrow, or
hematapoietic stem cell transplant pursuant to OAC rule 5101:3-2-07.1.
 
(b) The member is in her third trimester of pregnancy and has an established
relationship with an obstetrician and/or delivery hospital;
 
(c) The member has been scheduled for an inpatient/outpatient surgery and has
been prior-approved and/or precertified pursuant to OAC rule 5101:3-2-40
(surgical procedures would also include follow-up care as appropriate);
 
(d) The member has appointments within the initial month of MCP membership with
specialty physicians that were scheduled prior to the effective date of
membership; or
 
(e) The member is receiving ongoing chemotherapy or radiation treatment.
 
(ii) MCPs must reimburse these out-of-panel providers at 100% of the current
Medicaid fee-for-service provider rate for the service(s).
 




Appendix C
Page 12
 
(a) As expeditiously as the situations warrant, MCPs must contact the providers'
offices via telephone to confirm that the services meet the above criteria.
 
(b) For services that meet the above criteria, MCPs must inform the providers
that they are sending a form for signature to document that they accept/do not
accept the terms for the provision of the services and copy members on the
forms.
 
(c) If the providers agree to the terms, MCPs must notify the members and
providers of the authorization and ensure that the claims processing system will
not deny the claim payment because the providers are out-of-panel.
 
(d) If the providers do not agree to the terms. MCPs must notify the members and
assist the embers with locating a provider as expeditiously as the members'
conditions warrant.
 
(e) MCPs must use the ODJFS-specified model language for the provider and member
notices.
 
(f) MCPs must maintain documentation of all member and/or provider contacts
relating to such out-of-panel services, including but not limited to telephone
calls and letters.
 
29. Health Information System Requirements


The ability to develop and maintain information management systems capacity is
crucial to successful plan performance. OD.IFS therefore requires MCPs to
demonstrate their ongoing capacity in this area by meeting several related
specifications.
 
a. Health Information System
 
(i) As required by 42 CFR 438.242(a), each MCP must maintain a health
information system that collects, analyzes, integrates, and reports data. The
system must provide information on areas including, but not limited to,
utilization, grievances and appeals, and MCP membership terminations for other
than loss of Medicaid eligibility.
(ii) As required by 42 CFR 438.242(b)(l), each MCP must collect data on member
and provider characteristics and on services furnished to its members.
 




Appendix C
Page 13
 
(iii) As required by 42 CFR 438.242(b)(2), each MCP must ensure that data
received from providers is accurate and complete by verifying the accuracy and
timeliness of reported data: screening the data for completeness, logic, and
consistency; and collecting service information in standardized formats to the
extent feasible and appropriate.
 
(iv) As required by 42 CFR 438.242(b)(3), each MCP must make all collected data
available upon request by ODJFS or the Center for Medicare and Medicaid Services
(CMS).
 
(v) Acceptance testing of any data that is electronically submitted to ODJFS is
required:
 
(a) Before an MCP may submit production files
(b) Whenever an MCP changes the method or prepare!" of the electronic media;
and/or
(c) When the ODJFS determines an MCP's data submissions have an unacceptably
high error rate.
 
MCPs that change or modify information systems that are involved in producing
any type of electronically submitted files, either internally or by changing
vendors, are required to submit to ODJFS for review and approval a transition
plan including the submission of test flies in the ODJFS-specified formats. Once
an acceptable test file is submitted to ODJFS. the MCP can return to submitting
production files. ODJFS will inform MCPs in writing when a test file is
acceptable. Once an MCP's new or modified information system is operational,
that MCP w'ill have up to 90 days to submit an acceptable test file and an
acceptable production file.
 
Submission of test files can start before the new or modified information system
is in production. ODJFS reserves the right to verify any MCP's capability to
report elements in the minimum data set prior to executing the provider
agreement for the next contract period. Penalties for noncompliance with this
requirement are specified in Appendix "N, Compliance Assessment System of the
Provider Agreement.
 
b. Electronic Data Interchange and Claims Adjudication Requirements
 
Claims Adjudication
 




Appendix C
Page 14
 
The MCP must have the capacity to electronically accept and adjudicate all
claims to final status (payment or denial). Information on claims submission
procedures must be provided to non-contracting providers within thirty days of a
request. MCPs must inform providers of its ability to electronically process and
adjudicate claims and the process for submission. Such information must be
initiated by the MCP and not only in response to provider requests.
 
The MCP must notify providers who have submitted claims of claims status [paid,
denied, pended (suspended)] w ithin one month of receipt. Such notification may
be in the form of a claim payment/remittance advice produced on a routine
monthly, or more frequent, basis.
 
Electronic Data Interchange
The MCP shall comply with all applicable provisions of HIPAA including
electronic data interchange (EDI) standards for code sets and the following
electronic transactions:
Health care claims;
Health care claim status request and response:
Health care payment and remittance status; and Standard code sets.
 
Each EDI transaction processed by the MCP shall be implemented in conformance
with the appropriate version of the transaction implementation guide, as
specified by federal regulation.
 
The MCP must have the capacity to accept the following transactions from the
Ohio Department of Job and Family services consistent with EDI processing
specifications in the transaction implementation guides and in conformance with
the 820 and 834 Transaction Companion Guides issued by ODJFS:
 
ASC XI 2 820 - Payroll Deducted and Other Group Premium Payment for Insurance
Products; and
 
ASC XI 2 834 - Benefit Enrollment and Maintenance.
 
The MCP shall comply with the HIPAA mandated EDI transaction standards and code
sets no later than the required compliance dates as set forth in the federal
regulations.
 
Documentation of Compliance with Mandated EDI Standards
The capacity of the MCP and/or applicable trading partners and business
associates to electronically conduct claims processing and related transactions
in compliance with standards and effective dates mandated by HIPAA must be
demonstrated as outlined below.




Appendix C
Page 15
 
Verification of Compliance with HIPAA (Health Insurance Portability and
Accountability Act of 1995)
MCPs shall submit written verification for transaction standards and code sets
specified in 45 CFR Part 162 - Health Insurance Reform: Standards for Electronic
Transactions (HIPAA regulations), that the MCP has established the capability of
sending and receiving applicable transactions in compliance with the HIPAA
regulations. The written verification shall specify the date that the MCP has:
1) achieved capability for sending and/or receiving the following transactions,
2) entered into the appropriate trading partner agreements, and 3) implemented
standard code sets. If the MCP has obtained third-party certification of HIPAA
compliance for any of the items listed below, that certification may be
submitted in lieu of the MCP's written verification for the applicable item(s).
 
1. Trading Partner Agreements
2. Code Sets
3. Transactions
 
a. Health Care Claims or Equivalent Encounter Information (ASCX12N837&NCPDP5.1)
b. Eligibility fora Health Plan (ASC X12N 270/271)
c. Referral Certification and Authorization (ASC X12N 278)
d. Health Care Claim Status (ASC X 12N 276/277)
e. Enrollment and Disenrollment in a Health Plan (ASC X12N 834)
f. Health Care Payment and Remittance Advice (ASC X 12N 835)
g. Health Plan Premium Payments (ASC X12N 820)
h. Coordination of Benefits
 
Trading Partner Agreement with OD.1FS
MCPs must complete and submit an ED1 trading partner agreement in a format
specified by the ODJFS. Submission of the copy of the trading partner agreement
prior to entering into the provider agreement may be waived at the discretion of
ODJFS; if submission prior to entering into the provider agreement is waived,
the trading partner agreement must be submitted at a subsequent date determined
by ODJFS.
 
Noncompliance with the EDI and claims adjudication requirements will result in
the imposition of penalties, as outlined in Appendix N. Compliance Assessment
System, of the Provider Agreement.
 
c. Encounter Data Submission Requirements
 
General Requirements
Each MCP must collect data on services furnished to members through an encounter
data system and must report encounter data to the ODJFS. ODJFS is required to
collect this data pursuant to federal requirements. MCPs are required to submit
this data electronically to ODJFS on a monthly basis in the following standard
formats:




Appendix C
Page 16
 
• Institutional Claims - UB92 flat file
 
• Noninstitutional Claims - National standard format
 
• Prescription Drug Claims - NCPDP
 
ODJFS relies heavily on encounter data for monitoring MCP performance. The ODJFS
uses encounter data to measure clinical performance, conduct access and
utilization reviews, reimburse MCPs for newborn deliveries and aid in setting
MCP capitation rates. For these reasons, it is important that encounter data is
timely, accurate, and complete. Data quality and performance measures and
standards are described in the MCP Provider Agreement.
 
An encounter represents all of the services, including medical supplies and
medications, provided to a member of the MCP by a particular provider,
regardless of the payment arrangement betw een the MCP and the provider. For
example, if a member had an emergency department visit and was examined by a
physician, this would constitute two encounters, one related to the hospital
provider and one related to the physician provider. How'ever, for the purposes
of calculating a utilization measure, this would be counted as a single
emergency department visit. If a member visits their PCP and the POP examines
the member and has laboratory procedures done within the office, then this is
one encounter between the member and their PCP.
 
If the PCP sends the member to a lab to have procedures performed, then this is
two encounters; one with the PCP and another with the lab. For pharmacy
encounters, each prescription filled is a separate encounter.
 
Encounters include services paid for retrospectively through fee-for-service
payment arrangements, and prospectively through capitated arrangements. Only
encounters with services (line items) that are paid by the MCP, fully or in
part, and for which no further payment is anticipated, are acceptable encounter
data submissions, except for immunization services. Immunization services
submitted to the MCP must be submitted to ODJFS if these services were paid for
by another entity (e.g., free vaccine program).
 
All other services that are unpaid or paid in part and for which the MCP
anticipates further payment (e.g.. unpaid services rendered during a delivery of
a newborn) may not be submitted to ODJFS until they are paid. Penalties for
noncompliance with this requirement are specified in Appendix N, Compliance
Assessment Svstem of the Provider Agreement.
 




Appendix C
Page 17
 
Acceptance Testing
The MCP must have the capability to report all elements in the Minimum Data Set
as set forth in the ODJFS Encounter Data Specifications and must submit a test
file in the ODJFS-specified medium in the required formats prior to contracting
or prior to an information systems replacement or update.
 
Acceptance testing of encounter data is required as specified in Section
29(a)(v) of this Appendix.
 
Encounter Data File Submission Procedures
A certification letter must accompany the submission of an encounter data file
in the ODJFS-specified medium. The certification letter must be signed by the
MCP's Chief Executive Officer (CEO), Chief Financial Officer (CFO). or an
individual who has delegated authority to sign for. and who reports directly to,
the MCP's CEO or CFO.
 
No more than two production files in the ODJFS-specified medium per format
(e.g., NSF) should be submitted each month. If it is necessary for an MCP to
submit more than two production files in the ODJFS-specified medium for a
particular format in a month, they must request permission to do so through
their Contract Administrator.
 
Timing of Encounter Data Submissions
ODJFS recommends that MCPs submit encounters no more than thirty-five days after
the end of the month in which they were paid. For example, claims paid in
January are due March 5. ODJFS recommends that MCPs submit files in the
ODJFS-specified medium by the 5th of each month. This will help to ensure that
the encounters are included in the ODJFS master file in the same month in which
they were submitted.
 
d. Information Systems Review
 
Every two years, and before ODJFS enters into a provider agreement with a new
MCP, ODJFS or designee may review the information system capabilities of each
MCP. Each MCP must participate in the review, except as specified below. The
review will assess the extent to which MCPs are capable of maintaining a health
information system including producing valid encounter data, performance
measures, and other data necessary to support quality assessment and
improvement, as well as managing the care delivered to its members. The
following activities will be carried out during the review. ODJFS or its
desianee will:
 




Appendix C
Page 18


(i) Review the Information Systems Capabilities Assessment (ISCA) forms, as
developed by CMS; which the MCP will be required to complete.
 
(ii) Review the completed ISCA and accompanying documents;
 
(iii) Conduct interviews with MCP staff responsible for completing the ISCA, as
well as staff responsible for aspects of the MCP's information systems function;
 
(iv) Analyze the information obtained through the ISCA, conduct follow-up
interviews with MCP staff, and write a statement of findings about the MCP's
information system.
 
(v) Assess the ability of the MCP to link data from multiple sources;
 
(vi) Examine MCP processes for data transfers:
 
(vii) If an MCP has a data warehouse, evaluate its structure and reporting
capabilities;
 
(viii) Review MCP processes, documentation, and data files to ensure that they
comply with state specifications for encounter data submissions; and
 
(ix) Assess the claims adjudication process and capabilities of the MCP.
 
As noted above, the information system review may be performed every two years.
However, if ODJFS or its designee identifies significant information system
problems. then ODJFS or its designee may conduct, and the MCP must participate
in, a review the following year.
 
If an MCP had an assessment performed of its information system through a
private sector accreditation body or other independent entity within the two
years preceding when the ODJFS or its designee will be conducting its review,
and has not made significant changes to its information system since that time,
and the information gathered is the same as or consistent w ith the ODJFS or its
designee's proposed review, as determined by the ODJFS. then the MCP will not
required to undergo the IS review. The MCP must provide ODJFS or its designee
with a copy of the review that was performed so that ODJFS can determine whether
or not the MCP will be required to participate in the IS review. MCPs w'ho are
determined to be exempt from the IS review must participate in subsequent
information system reviews.
 




Appendix C
Page 19
 
30. Delivery Payments
 
MCPs will be reimbursed for paid deliveries that are identified in the submitted
encounters using the methodology outlined in the ODJFS Methods for Reimbursing
for Deliveries (as specified in Appendix L). The delivery payment represents the
facility and professional service costs associated with the delivery event and
postpartum care that is rendered in the hospital immediately following the
delivery event; no prenatal or neonatal experience is included in the delivery
payment.
 
If a delivery occurred, but the MCP did not reimburse providers for any costs
associated with the delivery, then the MCP shall not submit the delivery
encounter to ODJFS and is not entitled to receive payment for the delivery. MCPs
are required to submit all delivery encounters to ODJFS no later than one year
after the date of the delivery. Delivery encounters which are submitted after
this time will be denied payment. MCPs will receive notice of the payment denial
on the remittance advice.
 
If an MCP is denied payment through ODJFS' automated payment system because the
delivery encounter was not submitted within a year of the delivery date, then it
will be necessary for the MCP to contact BMHC staff to receive payment. Payment
will be made for the delivery, at the discretion of ODJFS if a payment had not
been made previously for the same delivery.
 
To capture deliveries outside of institutions (e.g., hospitals) and deliveries
in hospitals without an accompanying physician encounter, both the institutional
encounters (UB-92) and the noninstitutional encounters (NSF) are searched for
deliveries.
 
If a physician and a hospital encounter is found for the same delivery, only one
payment will be made. The same is true for multiple births: if multiple delivery
encounters are submitted, only one payment will be made. The method for
reimbursing for deliveries includes the delivery ofstillboms where the MCP
incurred costs related to the delivery.
 
Rejections
If a delivery encounter is not submitted according to ODJFS specifications, it
will be
rejected and MCPs will receive this information on the exception report (or
error report)
that accompanies every file in the ODJFS-specified format. Tracking, correcting
and
resubmitting all rejected encounters is the responsibility of the MCP and is
required by
ODJFS.
 
Timing of Delivery Payments
MCPs will be paid monthly for deliveries. For example, payment for a delivery
encounter submitted with the required encounter data submission in March, will
be reimbursed in March. The delivery payment w'ill cover any encounters
submitted with the monthly encounter data submission regardless of the date of
the encounter, but will not cover encounters that occurred over one year ago.


 
Appendix C
Page 20
 
This payment will be a part of the weekly update (adjustment payment) that is in
place currently. The third weekly update of the month will include the delivery
payment. The remittance advice is in the same format as the capitation
remittance advice.
 
Updating and Deleting Delivery Encounters
The process for updating and deleting delivery encounters is handled differently
from all other encounters. See the ODJFS Encounter Data Specifications for
detailed instructions on updating and deleting delivery encounters.
 
The process for deleting delivery encounters can be found on page 35 of the
LJB-92 technical specifications (record/field 20-7) and page 111-47 of the NSF
technical specifications (record/field CAO-31.0a).
 
Auditing of Delivery Payments
A delivery payment audit will be conducted periodically. If medical records do
not substantiate that a delivery occurred related to the payment that was made,
then ODJFS will recoup the delivery payment from the MCP. Also, if it is
determined that the encounter which triggered the delivery payment was not a
paid encounter, then ODJFS will recoup the delivery payment.
 
31. If the MCP will be using the Internet functions that will allow approved
users to access member information (e.g.. eligibility verification), the MCP
must receive prior approval from ODJFS that verifies that the proper safeguards,
firewalls, etc.. are in place to protect member data.
 
32. MCPs must receive prior approval from ODJFS before adding any information to
their website that would require ODJFS prior approval in hard copy form (e.g.,
provider listings, member handbook information).
 
33. Pursuant to 42 CFR 438.106(b). the MCP is prohibited from holding a member
liable for services provided to the member in the event that the ODJFS fails to
make payment to the MCP.
 
34. In the event of an insolvency of an MCP, the MCP. as directed by ODJFS, must
cover the continued provision of services to members until the end of the month
in which insolvency has occurred, as well as the continued provision ofinpatient
services until the date of discharge for a member who is institutionalized when
insolvency occurs.
 




Appendix C
Page 21
 
35. Franchise Fee Assessment Requirements
 
a. Each MCP is required to pay a franchise permit fee to ODJFS for each calendar
quarter in compliance with ORC Section 5111.176. The fee to be paid is an amount
equal to 4!/z percent of the managed care premiums, minus Medicare premiums that
the MCP received from any payer in the quarter to \\hich the fee applies. Any
premiums the MCP returned or refunded to members or premium payers during that
quarter are excluded from the fee.
 
b. The fee is due to ODJFS in the ODJFS-specified format on or before the 30th
day following the end of the calendar quarter to which the fee applies.
 
c. At the time the fee is submitted, the MCP must also submit to ODJFS a
completed form and any supporting documentation pursuant to ODJFS
specifications.
 
d. Penalties for noncompliance with this requirement are specified in Appendix
N, Compliance Assessment System of the Provider Agreement and in ORC Section
5111.176.
 
36. Information Required for MCP Websites
 
a. Provider Directory - MCPs must have an internet-based provider directory
available in the same format as their ODJFS-approved provider directory, that
allow's members to electronically search for the MCP panel providers based on
name. provider type, and geographic proximity (as specified in Appendix H). MCP
provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain ODJFS non-contracted providers.
 
b. Member Websitc - MCPs must have a secure internet-based website which is
updated to include the most current ODJFS approved materials. The website at a
minimum must include: (1) a list of the counties that are covered in their
service area; (2) the ODJFS-approved MCP member handbook, recent
newsletters/announcements, MCP contact information including member services
hours and closures: (3) the MCP provider directory as referenced in section
36(a) of this appendix; (4) the MCP's current preferred drug list (PDL),
including an explanation of the list, which drugs require prior authorization
(PA), and the PA process; (5) the MCP's current list of drugs covered only with
PA, the PA process, and the MCP's policy for covering generic for brand-name
drugs; and (6) the ability for members to submit
questions/comments/grievances/appeals/etc, and receive a response (members must
be given the option of a return e-mail or phone call) within one working day of
receipt.
 




Appendix C
Page 22
 
c. Provider Website - MCPs must have a secure internet-based website for
providers where they will be able to confirm a consumer's MCP enrollment and
through this website (or through e-mail process) allow providers to
electronically submit and receive responses to prior authorization requests.
This website must also include: (1) a list of the counties that are covered in
their service area: (2) the MCP's provider manual;(3) MCP contact information;
(4) a link to the MCP's on-line provider directory as referenced in section
36(a) of this appendix; (5) the MCP's current PDL list, including an explanation
of the list. which drugs require PA. and the PA process; and (6) the MCP's
current list of drugs covered only with PA, the PA process, and the MCP's policy
for covering generic for brand-name drugs.
 
37. MCPs must provide members w'ith a printed version of their PDL and PA lists,
upon request.
 
38. MCPs must not use, or propose to use , any offshore programming or call
center services in fulfilling the program requirements.
 




APPENDIX D
ODJFS RESPONSIBILITIES
 
The following are ODJFS responsibilities or clarifications that are not
otherwise specifically stated in OAC Chapter 5101: 3-26 or elsewhere in the
ODJFS-MCP provider agreement.
 
General Provisions
 
1. ODJFS will provide MCPs with an opportunity to review and comment on the
rate-setting time line and proposed rates, and proposed changes to the OAC
program rules or the provider agreement.
 
2. ODJFS will notify MCPs of managed care program policy and procedural changes
and, whenever possible, offer sufficient time for comment and implementation.
 
3. ODJFS will provide regular opportunities for MCPs to receive program updates
and discuss program issues with ODJFS staff.
 
4. ODJFS will provide technical assistance sessions where MCP attendance and
participation is required. ODJFS will also provide optional technical assistance
sessions to MCPs, individually or as a group.
 
5. ODJFS will provide MCPs with an annual MCP Calendar of Submissions outlining
major submissions and due dates.
 
6. ODJFS will identify contact staff, including the Contract Administrator,
selected for each MCP.
 
7. ODJFS will recalculate the minimum provider panel specifications if ODJFS
determines that significant changes have occurred in the availability of
specific provider types and the number and composition of the eligible
population.
 
8. ODJFS will recalculate the geographic accessibility standards, using the
geographic information systems (G1S) software, if ODJFS determines that
significant changes have occurred in the availability of specific provider!} pes
and the number and composition ofthe eligible population and/or the ODJFS
provider panel specifications.
 
9. On a monthly basis, ODJFS will provide MCPs with an electronic file
containing their MCP's provider panel as reflected in the ODJFS Provider
Verification System (PVS) database.
 




Appendix D
Page 2


 
10. On a monthly basis. ODJFS will provide MCPs with an electronic Master
Provider File containing all the Ohio Medicaid fee-for-service providers,
w'tiich includes their Medicaid Provider Number, as well as all providers who
have been assigned a provider reporting number for encounter data purposes.
 
11. It is the intent of ODJFS to utilize electronic commerce for many processes
and
procedures that are now limited by HIPAA privacy concerns to FAX, telephone, or
hard copy. The use ofTLS will mean that private health information (PHI) and the
identification of consumers as Medicaid recipients can be shared between ODJFS
and the contracting MCPs via e-mail such as reports, copies of letters, forms,
hospital claims, discharge records, general discussions of member-specific
information, etc. ODJFS will revise data/information exchange policies and
procedures for many functions that are now restricted to FAX, telephone- and
hard copy, including, but not limited to, monthly membership and premium payment
reconciliation requests, newborn reporting, Just Cause disenrollment requests,
information requests etc. (as specified in Appendix C).
 
12. Service Area Designation
Membership in a service area is mandatory unless ODJFS approves membership in
the service area for consumer initiated selections only. It is ODJFS' intention
to implement a mandatory managed care program in service areas wherever choice
and capacity allow and the criteria in 42 CFR 438.50(a) are met.
 
13. Consumer information
 
a. ODJFS or its delegated entity will provide membership notices, informational
materials, and instructional materials relating to members and eligible
individuals in a manner and format that may be easily understood. At least
annually. ODJFS will provide MCP eligible individuals, including current MCP
members, with a Consumer Guide. The Consumer Guide will describe the managed
care program and include information on the MCP options in the service area and
other information regarding the managed care program as specified in 42 CFR
438.10.
 
b. ODJFS will notify members or ask MCPs to notify members about significant
changes affecting contractual requirements, member services or access to
providers.
 
c. If an MCP elects not to provide, reimburse, or cover a counseling service or
referral service due to an objection to the service on moral or religious
grounds, ODJFS will provide coverage and reimbursement for these services for
the MCP's members. ODJFS will provide information on what services the MCP will
not cover and how and where the MCP's members may obtain these services in the
applicable Consumer Guides.
 
 
Appendix D
Page 3
 
14. Membership Selection and Premium Payment
 
a. The Selection Services Entity (SSE) also known as Selection Services
Contractor (SSC): The ODJFS-contracted SSC will provide unbiased education,
selection services, and community outreach for the Medicaid managed care
program. The SSC shall operate a statewide toll-free telephone center to assist
eligible individuals in selecting an MCP or choosing a health care delivery
option.
 
The SSC shall distribute the most current Consumer Guide that includes the
managed care program information as specified in 42 CFR 438.10, as well as ODJFS
prior-approved MCP materials, such as solicitation brochures and provider
directories, to consumers who request additional materials.
 
b. Auto-Assigment Limitations - In order to ensure market and program stability,
ODJFS will limit an MCP's auto-assignments if they meet any of the following
enrollment thresholds;
 
• 40% of statewide Covered Families and Children (CFC) eligible population;
and/or
 
• 60% of the CFC eligibles in any region with two MCPs; and/or
 
• 40% of the CFC eligibles in any region with three MCPs.
 
Once an MCP meets one of these enrollment thresholds, the MCP will only be
permitted to receive the additional new membership (in the region or statewide,
as applicable) through: (1) consumer-initiated enrollment; and (2)
auto-assignments which are based on previous enrollment in that MCP or an
historical provider relationship w ith a provider w ho is not on the panel of
any other MCP in that region. In the event that all MCPs in a region meet one or
more of these enrollment thresholds, ODJFS reserves the right to not impose the
auto-assignment limitation and to auto-assign members to the MCPs in that region
as ODJFS deems appropriate.
 
c. Consumer Contact Record (CCR): ODJFS or their designated entity shall forward
ccr.s to MCPs on no less than a weekly basis. The CCRs are a record of each
consumer-initiated MCP enrollment, change, or termination, and each
SSC-initiated MCP assignment processed through the SSC. The CCR contains
information that is not included on the monthly member roster.
 
d. Monthly member roster (MR): ODJFS verifies managed care plan enrollment on a
monthly basis via the monthly membership roster. ODJFS or its designated entity
provides a full member roster (F) and a change roster (C) via HIPAA 834
compliant transactions.
 
e. Monthly Premiums and Delivery Payments: ODJFS will remit payment to the MCPs
via an electronic funds transfer (EFT), or at the discretion of ODJFS, by paper
warrant.
 




Appendix D
Page 4
 
f. Remittance Advice: ODJFS will confirm all premium payments and delivery
payments paid to the MCP during the month via a monthly remittance advice (RA),
which is sent to the MCP the week following state cut-off. ODJFS or its
designated entity provides a record of each payment via HIPAA 820 compliant
transactions.
 
g. MCP Reconciliation Assistance: ODJFS will work with an MCP-designated
contact(s) to resolve the MCP's member and newborn eligibility inquiries,
premium and delivery payment inquiries/discrepancies and to review/approve
hospital deferment requests.
 
15. ODJFS will make available a website which includes current program
information.
 
16. ODJFS will regularly provide information to MCPs regarding different aspects
of MCP performance including, but not limited to, information on MCP-specific
and statewide external quality review organization surveys, focused clinical
quality of care studies, consumer satisfaction surveys and provider profiles.
 
17. ODJFS will periodically review a random sample of online and printed
directories to ensure that MCP information is both accessible and updated.
 
18. Communications
 
a. ODJFS/BMHC: The Bureau of Managed Health Care (BMHC) is responsible for the
oversight of the MCPs' provider agreements with ODJFS. Within the BMHC. a
Contract Administrator (CA) has been assigned to each MCP. Unless specifically
directed otherwise. MCPs are to first contact their designated CA for
questions/assistance related to Medicaid and/or the MCP's program requirements
/responsibilities. If their CA is not available and the MCP needs immediate
assistance. MCP staff should request to speak to a supervisor w ithin the
Contract Administration Section.
 
b. ODJFS contracting-entities: ODJFS-contracting entities should never be
contacted by the MCPs unless the MCPs have been specifically informed to contact
the ODJFS contracting entity directly. Ensuring that MCP staff know to contact
their CA will help ensure that the MCP does not receive conflicting, inaccurate,
or incomplete information as a result of conversing with ODJFS staff (and
ODJFS-contracting entities) w'ho do not have the full context and/or
understanding of the managed care program. Because MCPs are ultimately
responsible for meeting program requirements, the BMHC will not discuss MCP
issues with the
 




Appendix D
Page 5
 
 
MCPs' delegated entities unless the applicable MCP is also participating in the
discussion.
 

 

--------------------------------------------------------------------------------




 
MERCER
 
Government Human Services Consulting
333 South 7th Street, Suite 1600
Minneapolis. MN 55402
www.mercerHR.com

 
October 12, 2006
 
Mr. Jon Barley
 
Bureau of Managed Health Care
Ohio Department of Job and Family Services
255 East Main Street. 2nd Floor
 
Columbus, OH 43215-5222
 
Subject:
Supplemental Certification for Contract Period 2006 Regional Rates - Final &
Confidential
 
Dear Jon:
 
Mercer Government Human Services Consulting (Mercer) provided the Ohio
Department of Job and Family Services (ODJFS) with a rate certification letter
dated June 14. 2006. The letter described the analysis and methodology used by
Mercer in developing regional capitation rates for the Healthy Families and
Healthy Start managed care populations.
 
At that time, the contract period and effective date were known for only one of
the eight regions, East-Central. The contract period for the East-Central region
w 'as July 1, 2006 - December 31, 2006. Effective August 1, 2006, ODJFS expanded
managed care for these populations into two more regions, Southwest and
West-Central. Mercer provided ODJFS with a supplemental certification for these
regions dated July 12, 2006. Mercer also provided ODJFS with supplemental
certifications dated August 11, 2006 and September 12, 2006 for rates developed
for the Southeast and Northwest regions, respectively, with an effective period
of October 1. 2006 - December 31, 2006.
 
ODJFS is now set to expand managed care for the Healthy Families and Health
Start populations into the sixth region (Northeast) starting November 1. 2006.
This supplemental certification presents the rates developed for the Northeast
region with an effective period of November 1, 2006 - December 31, 2006.
 
The June 14, 2006 certification is still applicable and valid, as the overall
rating methodology has not changed. Mercer made two modifications to the rating
methodology due to the change in the effective date and ramp-up schedule. The
first change was the inclusion of two additional months of trend to reflect the
November 1, 2006 start date. instead of July 1, 2006. The second and only other
change made was an update to the voluntary selection factors based on the new
effective date and the current
 




MERCER
Government Human Services Consulting
 
Page 2
October 12,2006
Mr. Jon Barley
Bureau of Managed Health Care
 
penetration level within the Northeast region. The voluntary selection factors
for this region are displayed in the following table.
 
 
Region
 
Projected Penetration
Voluntary Selection Adjustment
FFS
Encounter
Cost Report
Northeast
76%
-9.2%
0.9%
0.9%

 
All other steps in the rate development process are consistent with the
methodology presented in the June 14 letter. A summary of the Northeast rates
for November 1, 2006 - December 31, 2006 is presented in Appendix A.
 
Mercer certifies the attached rates were developed in accordance with generally
accepted actuarial practices and principles by actuaries meeting the
qualification standards of the American Academy of Actuaries for the populations
and services covered under the managed care contract. Mercer has developed these
rates on behalf of ODJFS to demonstrate compliance with the Centers for Medicare
and Medicaid Services (CMS) requirements under 42 CFR 438.6(c) and to
demonstrate that the rates are in accordance with applicable law and
regulations.
 
MCPs are advised that the use of these rates may not be appropriate for their
particular circumstance and Mercer disclaims any responsibility for the use of
these rates by MCPs for any purpose. Mercer recommends any MCP considering
contracting with ODJFS should analyze its own projected medical expense,
administrative expense, and any other premium needs for comparison to these
rates before deciding whether to contract with ODJFS. Use of these rates for
purposes beyond that stated may not be appropriate.
 
If you have any questions, please contact Angie WasDyke at 612 642 8892 or Wendy
Radunz at 612 6428868.
 
Sincerely,
 


/s/ Angela WasDyke
/s/ Wendy Radunz
Angela WasDyke, ASA, MAAA
Wendy Radunz, FSA, MAAA

 
 
 
Copy:
Mitali Ghatak, Chuck Betley - ODJFS Katie Olecik, Jon Rasmussen - Mercer
 
 

 

--------------------------------------------------------------------------------




State of Ohio
Final & Confidential


Appendix A
November 1, 2006 - December 31, 2006 Regional Rates






Region
Rate Cohort
Annualized April 2006 Managed Care
MM/Delv
% of Member
Months
November 1, 2006 - December 31, 2006
Guaranteed Rate
November 1, 2006
December 31, 2006 Rate At Risk
November 1, 2006 -
December 31, 2006
Rate w/ Admin and 2006
Franchise Fee
 
Northeast
 
HF/HST, Age 0, M & F
 
123,246
 
5.2%
 
$ 577.16
 
$ 5.57
 
$ 582.73
 
Northeast
 
HF/HST, Age 1, M &F
 
107,766
 
4.5%
 
$ 147.25
 
$ 1.42
 
$ 148.67
 
Northeast
 
HF/HST, Age 2-13, M &F
 
1,112,861
 
46.7%
 
$ 92.71
 
$ 0.89
 
$ 93.60
 
Northeast
 
HF/HST, Age 14-18, M
 
179,728
 
7.5%
 
$ 99.79
 
$ 0.96
 
$ 100.75
 
Northeast
 
HF/HST, Age 14-18, F
 
190,200
 
8.0%
 
$ 158.21
 
$ 1.53
 
$ 159.73
 
Northeast
 
HF,Age 19-44, M
 
110,384
 
4.6%
 
$ 175.50
 
$ 1.69
 
$ 177.19
 
Northeast
 
HF,Age 19-44, F
 
463,912
 
19.5%
 
$ 265.95
 
$ 2.56
 
$ 268.51
 
Northeast
 
HF,Age45+, M&F
 
60,998
 
2.6%
 
$ 401.44
 
$ 3.87
 
$ 405.31
 
Northeast
 
HST.Age 19-64, F
 
33,295
 
1.4%
 
$ 351.88
 
$ 3.39
 
$ 355.27
 
Northeast
 
Subtotal
 
2,382,389
 
100.0%
 
$ 175.10
 
$ 1.69
 
$ 176.78
 
Northeast
 
Delivery Payment
 
7,377
 
0.3%
 
$ 5,168.45
 
$ 49.83
 
$ 5,218.29
 
Northeast
 
Total
 
2,382,389
 
100.0%
 
$ 191.10
 
$ 1.84
 
 $192.94

 


Mercer Government Human Services Consulting 
A-1
 

--------------------------------------------------------------------------------






APPENDIX F
REGIONAL RATES
 
1. PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 11/01/06, THROUGH
12/31/06, SHALL BE AS FOLLOWS;
An at-risk amount of 1% is applied to the MCP rates. The status of the at-risk
amount is determined in accordance with Appendix 0, performance incentives.


 
MCP: WellCare of Ohio, lnc.
 
SERVICE ENROLLMENT AREA
VOLUNTARY/ MANDATORY**
HF/HST
Age < 1
HF/HST
Age 1
HF/HST
Age 2-13
HF/HST
Age 14-18 Male
HF/HST
Age 14-18 Female
HF
Age 19-44 Male
HF
Age 19-44 Female
HF
Age 45 and over
HST
Age 19-64 Female
 
Delivery Payment
Northeast
Mandatory
S589.42
$150.38
$94.68
$101.91
$161.57
$179.22
$271.60
$409.97
$359.36
$5,278.27
 
 
 
 
 
                                                                               
     

 
List of Eligible Assistance Groups (AGs)


Healthy Families:
- MA-C Categorically eligible due to ADC cash
- MA-T Children under 21
- MA-Y Transitional Medicaid
 
Healthy Start:
 
- MA-P Pregnant Women and Children

 
Note: An MCP's county membership for this program must not exceed their Primary
Care Physician (PCP) capacity for that county as verified by the ODJFS provider
database.
For the SPY 2007 contract period. MCPs will be put al-risk for a portion of the
premiums received for members in counties they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
MCPs will be put at-risk for a portion of the premiums received for members in
counties they began serving after January 1, 2006, beginning with the MCP's
twenty-fifth month of membership in each county's region.
 
Page 1 of 3





--------------------------------------------------------------------------------


 
APPENDIX F
REGIONAL RATES
 
2. AT-R1SK AMOUNTS FOR 11/01/06, THROUGH 12/31/06, SHALL BE AS FOLLOWS:
An at-risk amount of 1% is applied to the MCP rates. The status of the at-risk
amount is determined in accordance with Appendix 0, performance incentives.
 
MCP: WellCare of Ohio, Inc.
AT-RISK AMOUNTS*
 
SERVICE ENROLLMENT AREA
 
VOLUNTARY/ MANDATORY**
 
HF/HST
Age< 1
 
HF/HST
Age 1
 
HF/HST
Age 2-13
HF/HST
Age 14-18 Male
HF/HST
Age 14-18 Female
HF
Age 19-44 Male
HF
Age 19-44 Female
HF
Age 45 and over
HST
Age 19-64 Female
 
Delivery
Payment
Northeast
Mandatory
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
                                                                               
                                       

 


 
List of Eligible Assistance Groups (AGs)
Healthy Families:
- MA-C Categorically eligible due to ADC cash
- MA-T Children under 21
- MA-Y Transitional Medicaid
Healthy Start:
- MA-P Pregnant Women and Children

 
 
Note: An MCP's county membership for this program must not exceed their Primary
Care Physician (PCP) capacity for that county as verified by the ODJFS provider
database.
 


For the SFY 2007 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in counties they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
MCPs will be put at-risk for a portion of the premiums received for members in
counties they began serving after January 1, 2006, beginning with the MCP's
twenty-fifth month of membership in each county's region.
Page 2 of 3



--------------------------------------------------------------------------------




APPENDIX F
REGIONAL RATES
 
3. PREMIUM RATES* FOR 11/01/06, THROUGH 12/31/06, SHALL BE AS FOLLOWS:
An at-risk amount of 1% is applied to the MCP rates. The status of the at-risk
amount is determined in accordance with Appendix 0, performance incentives.




 
MCP: WellCareofOhio.lnc.
 
SERVICE ENROLLMENT AREA
VOLUNTARY/ MANDATORY**
HF/HST
 Age< 1
HF/HST
Age 1
HF/HST
Age 2-13
HF/HST
Age 14-18 Male
HF/HST
Age 14-18 Female
HF
Age 19-44 Male
HF
Age 19-44
Female
HF
Age 45 and over
HST
Age 19-64 Female
 
Delivery Payment
 
Northeast
 
Mandatory
 
$589.42
 
$150.38
 
$94.68
 
$101.91
 
$161.57
 
$179.22
 
$271.60
 
$409.97
 
$359.36
 
$5,278.27
                                               

 
List of Eligible Assistance Groups (AGs)


Healthy Families:
- MA-C Categorically eligible due to ADC cash
- MA-T Children under 21
- MA-Y Transitional Medicaid
Healthy Start:
- MA-P Pregnant Women and Children

 
Note: An MCP's county membership for this program must not exceed their Primary
Care Physician (PCP) capacity for that county as verified by the ODJFS provider
database.
For the SFY 2007 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in counties they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
MCPs will be put at-risk for a portion of the premiums received for members in
counties they began serving after January 1. 2006, beginning with the MCP's
twenty-fifth month of membership in each county's region.
 
Page 3 of 3
 



--------------------------------------------------------------------------------




APPENDIX G
 
COVERAGE AND SERVICES
 
1. Basic Benefit Package
 
Pursuant to OAC rule 5101:3-26-03(A). with limited exclusions (see section G.2
of this appendix). MCPs must ensure that members have access to
medically-necessary services covered by the Ohio Medicaid fee-for-service (FFS)
program. For information on Medicaid-covered services. MCPs must refer to the
BMHC page of the ODJFS website. The following is a general list of the benefits
covered by the Ohio Medicaid fee-for-service program:
 
• Inpatient hospital services
 
• Outpatient hospital services
 
• Rural health clinics (RHCs) and Federally qualified health centers (FQHCs)
 
• Physician services whether furnished in the physician's office, the covered
person's home, a hospital, or elsewhere
 
• Laboratory and x-ray services
 
• Screening, diagnosis, and treatment services to children under the age of
twenty-one (21) under the HealthChek (EPSDT) program
 
• Family planning services and supplies
 
• Home health services
 
• Podiatry
 
• Chiropractic services [not covered for adults age twenty-one (21) and older]
 
• Physical therapy, occupational therapy, and speech therapy
 
• Nurse-midwife, certified family nurse practitioner, and certified pediatric
nurse practitioner services
 
• Prescription drugs
 
• Ambulance and ambulette services
 
• Dental services
 
• Durable medical equipment and medical supplies
 
• Vision care services, including eyeglasses
 




Appendix G
Page 2
 
• Short-term rehabilitative stays in a nursing facility
 
• Hospice care
 
• Behavioral health services (see section G.2.b.iii of this appendix). Note:
Independent psychologist services not covered for adults age twenty-one (21) and
older.
 
2. Exclusions. Limitations and Clarifications
 
a. Exclusions
MCPs are not required to pay for Ohio Medicaid FFS program (Medicaid)
non-covered services. For information regarding Medicaid noncovered services.
MCPs must refer to the BMHC page of the ODJFS website. The following is a
general list of the services not covered by the Ohio Medicaid fee-for-service
program:
 
• Services or supplies that are not medically necessary
 
• Experimental services and procedures, including drugs and equipment, not
covered by Medicaid
 
• Organ transplants that are not covered by Medicaid
 
• Abortions, except in the case of a reported rape. incest, or when medically
necessary to save the life of the mother
 
• Infertility services for males or females
 
• Voluntary sterilization if under 21 years of age or legally incapable of
consenting to the procedure
 
• Reversal of voluntary sterilization procedures
 
• Plastic or cosmetic surgery that is not medically necessary*
 
• Immunizations for travel outside of the United States
 
• Services for the treatment of obesity unless medically necessary*
 
• Custodial or supportive care
 
• Sex change surgery and related services
 
• Sexual or marriage counseling
 




Appendix G
Page 3




• Court ordered testing
 
• Acupuncture and biofeedback services
 
• Services to find cause of death (autopsy)
 
• Comfort items in the hospital (e.g., TV or phone)
 
• Paternity testing
 
MCPs are also not required to pay for non-emergency services or supplies
received without members following the directions in their MCP member handbook,
unless otherwise directed by ODJFS.
 
*These services could be deemed medically necessary if medical
complications/conditions in addition to the obesity or physical imperfection are
present.
 


b. Limitations & Clarifications
 
i. Member Cost-Sharing
 
As specified in OAC rules 5101:3-26-05(0) and 5101:3-26-12. MCPs are permitted
to impose the applicable member co-payment amount(s) for dental services, vision
services, non-emergency emergency department services, or prescription drugs,
other than generic drugs. MCPs must notify ODJFS if they intend to impose a
co-payment. ODJFS must approve the notice to be sent to the MCP's members and
the timing ofw'hen the co-payments will begin to be imposed. If ODJFS determines
that an MCP's decision to impose a particular co-payment on their members would
constitute a significant change for those members, ODJFS may require the
effective date of the co-payment to coincide with the "Annual Opportunity"
month.
 
Notwithstanding the preceding paragraph, MCPs must provide an ODJFS-approved
notice to all their members 90 days in advance of the date that the MCP will
impose the co-payment. With the exception of member co-payments the MCP has
elected to implement in accordance with OAC rules 5101:3-26-05(D) and
5101:3-26-12, the MCP's payment constitutes payment in full for any covered
services and their subcontractors must not charge members or ODJFS any
additional co-payment, cost sharing. down-payment, or similar charge, refundable
or otherwise.
 




Appendix G
Page 4


ii. Abortion and Sterilization
 
The use of federal funds to pay for abortion and sterilization services is
prohibited unless the specific criteria found in 42 CFR 441 and OAC rules
5101:3-17-01 and 5101:3-21-01 are met. MCPs must verify that all of the
information on the required forms (JFS 03197, 03198. and 03199) is provided and
that the service meets the required criteria before any such claim is paid.
 
Additionally, payment must not be made for associated services such as
anesthesia, laboratory tests, or hospital services if the abortion or
sterilization itself does not qualify for payment. MCPs are responsible for
educating their providers on the requirements;
implementing internal procedures including systems edits to ensure that claims
are only paid once the MCP has determined if the applicable forms are completed
and the required criteria are met, as confirmed by the appropriate
certification/consent forms: and for maintaining documentation to justify any
such claim payments.
 
iii. Behavioral Health Services
 
Coordination of Services: MCPs must ensure that members have access to all
medically-necessary behavioral health services covered by the Ohio Medicaid FFS
program and are responsible for coordinating those services with other medical
and support services. MCPs must notify members via the member handbook and
provider directory of where and how to access behavioral health services,
including the ability to self-refer to mental health services offered through
community mental health centers (CMHCs) as well as substance abuse services
offered through Ohio Department of Alcohol and Drug Addiction Services
(ODADAS)-certified Medicaid providers. Pursuant to ORC Section 5111.16. alcohol,
drug addiction and mental health services covered by Medicaid are not to be paid
by the managed care program when the nonfederal share of the cost of those
services is provided by a board of alcohol, drug addiction, and mental health
services or a state agency other than ODJFS.
 
MCPs must provide behavioral health services for members who are unable to
timely access services or unwilling to access services through community
providers.
 
Mental Health Services: There are a number of various Medicaid-covered mental
health (MH) services available through the CMHCs.
 




Appendix G
Page 5


Where an MCP is responsible for providing MH services for their members, the MCP
is responsible for ensuring access to counseling and psychotherapy,
physician/psychologist/psychiatrist services, outpatient clinic services,
general hospital outpatient psychiatric services, pre-hospitalization screening,
diagnostic assessment (clinical evaluation), crisis intervention, psychiatric
hospital ization in general hospitals (for all ages), and Medicaid-covered
prescription drugs and laboratory services. MCPs are not required to cover
partial hospitalization, or inpatient psychiatric care in a free-standing
psychiatric hospital.
 
Substance Abuse Services: There are a number of various Medicaid-covered
substance abuse services available through ODADAS-certified Medicaid providers.
 
Where an MCP is responsible for providing substance abuse services for their
members, the MCP is responsible for ensuring access to alcohol and other drug
(AOD) urinalysis screening, assessment, counseling,
physician/psychologist/psychiatrist AOD treatment services, outpatient clinic
AOD treatment services, general hospital outpatient AOD treatment services,
crisis intervention, inpatient detoxification services in a general hospital,
and Medicaid-covered prescription drugs and laboratory services. MCPs are not
required to cover outpatient detoxification and methadone maintenance.
 
Financial Responsibility: MCPs are responsible for the payment .of
Medicaid-covered prescription drugs prescribed by a CMHC or ODADAS-certified
provider when obtained through an MCP's panel pharmacy. MCPs are also
responsible for the payment of Medicaid-covered services provided by an MCP's
panel laboratory when referred by a CMHC or ODADAS-certified provider.
Additionally, MCPs are responsible for the payment of all other behavioral
health services obtained through providers other than those who are CMHC or
ODADAS-certified providers when arranged/authorized by the MCP. MCPs are not
responsible for paying for behavioral health services provided through CMHCs and
ODADAS-certified Medicaid providers. MCPs are also not required to cover the
payment of partial hospitalization (mental health), inpatient psychiatric care
in a free-standing inpatient psychiatric hospital, outpatient detoxification, or
methadone maintenance.
 
iv. Pharmacy Benefit: In providing the Medicaid pharmacy benefit to their
members. MCPs must use the same fundamental drug formulary as the Ohio Medicaid
fee-for-service program.
 




Appendix G
Page 6
 
MCPs may establish a preferred drug list for members and providers which
includes a listing of the drugs that they prefer to have prescribed. Preferred
drugs requiring prior authorization approval must be clearly indicated as such.
Pursuant to ORC §5111.72. ODJFS may approve MCP-specific pharmacy program
utilization management strategies (see appendix G.3.a).
 
v. Organ Transplants: MCPs must ensure coverage for organ transplants and
related services in accordance with OAC 5101-3-2-07.1 (B)(4)&(5). Coverage for
all organ transplant services, except kidney transplants, is contingent upon
review and recommendation by the "Ohio Solid Organ Transplant Consortium" based
on criteria established by Ohio organ transplant surgeons and authorization from
the ODJFS prior authorization unit. Reimbursement for bone marrow transplant and
hematapoietic stem cell transplant services, as defined in OAC 3701:84-01. is
contingent upon review and recommendation by the "Ohio Hematapoietic Stem Cell
Transplant Consortium" again based on criteria established by Ohio experts in
the field of bone marrow transplant. While MCPs may require prior authorization
for these transplant services, the approval criteria would be limited to
confirming the consumer is being considered and/or has been recommended for a
transplant by either consortium and authorized by ODJFS. Additionally, in
accordance with OAC 5101:3-2-03 (A)(4) all services related to organ donations
are covered for the donor recipient when the consumer is Medicaid eligible.
 
3. Care Coordination
 
a. Utilization Management (Modification) Programs
 
General Provisions - Pursuant to OAC rule 5101:3-26-03.1(A)(7). MCPs must
implement the ODJFS-required emergency department diversion (EDD) utilization
management program to maximize the effectiveness of the care provided to members
and may develop other utilization management programs, subject to prior approval
by ODJFS. For the purposes of tills requirement, the specific utilization
management programs which require ODJFS prior-approval are those programs
designed by the MCP with the purpose of redirecting or restricting access to a
particular service or service location. These programs are referred to as
utilization modification programs. MCP care coordination and disease management
activities which are designed to enhance the services provided to members with
specific health care needs would not be considered utilization management
programs nor would the designation of specific services requiring prior approval
by the MCP or the member's PCP. MCPs must also implement the ODJFS-required
emergency department diversion (EDD) program for frequent users. In that ODJFS
 




Appendix G
Page 7


has developed the parameters for an MCP's EDD program, it therefore does not
require ODJFS approval.
 
Pharmacy Programs - Pursuant to ORC Sec. 5111.172 and OAC rule 5101:3-26-03(A)
and (B), MCPs subject to ODJFS prior-approval, may implement strategies,
including prior authorization and limitations on the type of provider and
locations where certain medications may be administered, for the management of
pharmacy utilization.
 
Prior Authorizations: MCPs must receive prior approval from ODJFS on the types
of medication that they wish to cover through prior authorizations. MCPs must
establish their prior authorization system so that it does not unnecessarily
impede member access to medically-necessary medicaid-covered services.
 
MCPs must comply with the provisions of 1927(d)(5) of the Social Security Act.
42 USC 1396r-8(k)(3), and OAC rule 5101:3-26-03.1 regarding the timeframes for
prior authorization of covered outpatient drugs.
 
MCPs may also, w ith ODJFS prior approval, implement pharmacy utilization
modification programs designed to address members demonstrating high or
inappropriate utilization of specific prescription
drugs.
 
Emergency Department Diversion (EDD) - MCPs must provide access to services in a
way that assures access to primary, specialist and urgent care in the most
appropriate settings and that minimizes frequent, preventable utilization of
emergency department (ED) services. OAC rule 5101:3-26-03.1(A)(7)(d) requires
MCPs to implement the ODJFS-required emergency department diversion (EDD)
program for frequent utilizers.
 
Each MCP must establish an ED diversion (EDD) program with the goal of
minimizing frequent ED utilization. The MCP's EDD program must include the
monitoring of ED utilization, identification of frequent ED utilizers, and
targeted approaches designed to reduce avoidable ED utilization. MCP EDD
programs must. at a minimum, address those ED visits which could have been
prevented through improved education, access, quality or care management
approaches.
 
Although there is often an assumption that frequent ED visits are solely the
result of a preference on the part of the member and education is therefore the
standard remedy, it is also important to ensure that a member's frequent ED
utilization is not due to problems such as their PCP's lack of accessibility or
failure to make appropriate specialist referrals. The MCP's EDD program must
therefore also include the identification of providers who serve as PCPs for a
substantial number of frequent ED utilizers and the implementation of corrective
action with
 




Appendix G
Page 8


these providers as so indicated.
 
This requirement does not replace the MCP's responsibility to inform and educate
all members regarding the appropriate use of the ED.
 
b. Case Management
 
In accordance with 5101:3-26-03.1(A)(8), MCPs must offer and provide case
management services which coordinate and monitor the care of members with
specific diagnoses, or who require high-cost and/or extensive services.
 
i. Each MCP must inform all members and contracting providers of the MCP's case
management services.
 
ii.. The MCP's case management system must include, at a minimum, the follow'ing
components:
 
a. specification of the criteria used by the MCP to identify those potentially
eligible for case management services, including diagnosis. cost threshold
and/or amount of service utilization, and the methodology or process (e.g.
administrative data, provider referrals, self-referrals) used to identify the
members who meet the criteria for case management;
 
b. a process for comprehensive assessment of the member's health condition to
confirm the results of a positive identification, and determine the need for
case management, including information regarding the credentials of the staff
performing the assessments of CSHCN;
 
c.  a process to inform members and their PCPs in writing that they have been
identified as meeting the criteria for case management^ including their
enrollment into case management services;
 
d.  the procedure by which the MCP will assure the timely development of a care
treatment plan for any member receiving case management services; offer both the
member and the member's PCP/specialist the opportunity to participate in the
care treatment plan's development based on the
 




Appendix G
Page 9
health needs assessment; and provide for the periodic review of the member's
need for case management and updating of the care treatment plan;
 
e.  a process to facilitate, maintain, and coordinate communication between
service providers, and member/family, including an accountable point of contact
to help obtain medically necessary care. and assist with health-related services
and coordinate care needs.
 
iii. MCPs must submit a monthly electronic report to the Case Management System
(CAMS) for all members who are case managed by the MCP as outlined in the ODJFS
"Case Management File and Submission Specifications." The CAMS tiles are due the
1011 business day of each month.
 
iv. MCPs must have an ODJFS-approved case management system which includes the
items in Section G.3.b.i. and Section G.3.b.ii. of this Appendix. Each MCP must
implement an evaluation process to review, revise and/or update the case
management program. The MCP must annually submit its case management program for
review and approval by ODJFS. Any subsequent changes to an approved case
management system description must be submitted to ODJFS in writing for review
and approval prior to implementation.
 
c. Children with Special Health Care Needs
 
Children with special health care needs (CSHCN) are a particularly vulnerable
population which often have chronic and complex medical health care conditions.
In order to ensure state compliance with the provisions of 42 CFR 438.208. ODJFS
has implemented program requirements for the identification, assessment, and
case management of CSHCN.
 
Each MCP must establish a CSHCN program with the goal of conducting timely
identification and screening, assuring a thorough and comprehensive assessment,
and providing appropriate and targeted case management services for any CSHCN.
 




Appendix G
Page 10


i. Definition of CSHCN
 
CSHCN are defined as children age 17 and under who are pregnant, and members
under 21 years of age with one or more of the following:
 

·  
Asthma

·  
HIV/AIDS

·  
A chronic physical, emotional, or mental condition for which they need or are
receiving treatment or counseling

·  
Supplemental security income (SS1) for a health-related condition

·  
A current letter of approval from the Bureau of Children with Medical Handicaps
(BCMH). Ohio Department of Health

 
ii. Identification of CSHCN
 
All MCPs must implement mechanisms to identify CSHCN.
 
MCPs are expected to use a variety of mechanisms to identify children that meet
the definition of CSHCN and are in need of a follow-up assessment including: MCP
administrative review; information as reported by the SSC during membership
selection; PCP referrals; outreach; and contacting newly-enrolled children. The
MCP must annually submit the process used to identify and assess CSHCN for
review and approval by OD.IFS as part of their CSHCN program.
 
iii. Assessment of CSHCN
 
All MCPs must implement mechanisms to assess children with a positive
identification as a CSHCN. A positive assessment confirms the results of the
positive identification and should assist the MCP in determining the need for
case management.
 
This assessment mechanism must include, at a minimum:
 
• The use of the ODJFS CSHCN Standard Assessment Tool to assess all children
with a positive identification using the methods described in Section 2.c.,
Children with Special Health Care Needs, of this appendix as having a
 




Appendix G
Page 11
condition that may warrant case management. See ODJFS CSHCN Program Requirements
for a description of the ODJFS CSHCN Standard Assessment Tool.
 
• Completion of the assessment by a physician, physician assistant, RN, LPN,
licensed social worker, or a graduate of a two or four year allied health
program.
 
• The oversight and monitoring by either a registered nurse or a physician, if
the assessment is completed by another medical professional.
 
iv. Case Management of CSHCN
 
All MCPs must implement mechanisms to provide case management services for all
CSHCN with a positive assessment, including those children with an ODJFS
mandated condition. The ODJFS mandated conditions for case management are
HIV/A1DS, asthma, and pregnant teens as specified by the ODJFS methods outlined
in Appendix M Case Management System Performance Measures. This case management
mechanism must include, at a minimum:
 
• The components required in Section 3. b., Case Management, of this Appendix.
 
• Case management of CSHCN must include at a minimum, the elements listed in the
Minimum Case Management Components document. See ODJFS CSHCN Program
Requirements for a description of the Minimum Case ^Management Components.
 
v. Access to Specialists for CSHCN
 
All MCPs must implement mechanisms to notify all CSHCN with a positive
assessment and determined to need case management of their right to directly
access a specialist. Such access may be assured through, for example, a standing
referral or an approved number of visits, and documented in the care treatment
plan.
 




Appendix G
Page 12
vi. Submission of Data on CSHCN
 
MCPs must submit to ODJFS all case management records as specified by the ODJFS
Case Management File and Submission Specifications.
 
vii. MCPs must have an ODJFS-approved CSHCN system which includes the items
specified in Section G.3.c.ii-vi of this Appendix. Each MCP should implement an
evaluation process to review, revise and/or update the CSHCN program. The MCP
must annually submit its CSHCN program for review and approval by ODJFS. Any
subsequent changes to an approved CSHCN system description must be submitted to
ODJFS in writing for review and approval prior to implementation.
 
d. Care Coordination with ODJFS-Designated Providers
 
Per OAC rule 5101:3-26-03.1(A)(4). MCPs are required to share specific
information with certain ODJFS-designated non-contracting providers in order to
ensure that these providers have been supplied with specific information needed
to coordinate care for the MCP's members. Within the first month of operation,
after an MCP has obtained a provider agreement, the MCP must provide to the
ODJFS-designated providers (i.e., ODMH Community Health Centers.
ODADAS-certified Medicaid providers. FQHCs/RHCs. QFPPs. CNMs. CNPs [if
applicable]. and hospitals) a quick reference information packet which includes
the following:
 
i. A brief cover letter explaining the purpose of the mailing; and
 
ii. A brief summary document that includes the following information:
 
• Claims submission information including the MCP's Medicaid provider number for
each region;
 
• The MCP's prior authorization and referral procedures or the MCP's website
which includes this information;
 
• A picture of the MCP's member identification card (front and back);
 
• Contact numbers and/or website location for obtaining information for
eligibility verification, claims
 




Appendix G
Page 13
 
processing, referrals/prior authorization, and information regarding the MCP's
behavioral health
administrator;
 
• A listing of the MCP's major pharmacy chains and the contact number for the
MCP's pharmacy benefit administrator (PBM);
 
• A listing of the MCP's laboratories and radiology providers; and
 
• A listing of the MCP's contracting behavioral health providers and how to
access services through them (this information is only to be provided to
non-contracting community mental health and substance abuse providers).
 
The MCP must notify ODJFS when this requirement has been fulfilled.
 




APPENDIX H
PROVIDER PANEL SPECIFICATIONS
1. GENERAL PROVISIONS
 
MCPs must provide or arrange for the delivery of all medically necessary,
Medicaid-covered health services, as well as assure that they meet all
applicable provider panel requirements for their entire designated service area.
The ODJFS provider panel requirements are specified in the charts included with
this appendix and must be met prior to the MCP receiving a provider agreement
with ODJFS. The MCP must remain in compliance with these requirements for the
duration of the provider agreement.
 
If an MCP is unable to provide the medically necessary, Medicaid-covered
services through their contracted provider panel, the MCP must ensure access to
these services on an as needed basis. For example, if an MCP meets the minimum
pediatrician requirement but a member is unable to obtain a timely appointment
from a pediatrician on the MCP's provider panel in that, the MCP will be
required to secure an appointment from a panel pediatrician or arrange for an
out-of-panel referral to a pediatrician.
 
MCPs are required to make transportation available to any member that must
travel 30 miles or more from their home to receive a medically-necessary
Medicaid-covered service. If the MCP offers transportation to their members as
an additional benefit and this transportation benefit only covers a limited
number of trips, the required transportation listed above may not be counted
toward this trip limit (as specified in Appendix C).
 
In developing these minimum provider panel requirements. ODJFS considered, on a
county-by-county basis, the population size and utilization patterns of the
Covered Families and Children (CFC) consumers, as well a.s the potential
availability of the designated provider types. ODJFS has tried to integrate
existing utilization patterns into the minimum provider network requirements to
avoid disruption of care. Most provider panel requirements, therefore, are
county-specific but in certain circumstances. ODJFS requires providers to be
located anywhere in the region. Although all provider types listed in this
appendix are required provider types, only those listed on the attached charts
must be submitted for ODJFS prior approval.
 
Although ODJFS does offer some latitude in where the minimum required provider
panel members may be located, MCPs are strongly urged to consider the importance
of geographic accessibility and existing utilization patterns in developing
their entire provider panel. Available and accessible providers have been found
to be the essential element in attracting and retaining members.
 
2. PROVIDER SUBCONTRACTING
 
Unless otherwise specified in this appendix or OAC rule 5101:3-26-05, all MCPs
will be required to enter into fully-executed subcontracts with their providers.
These subcontracts must include a baseline contractual agreement, as well as the
appropriate ODJFS-approved Model
 




Appendix H
Page 2
 
Medicaid Addendum. The Model Medicaid Addendums incorporate all applicable Ohio
Administrative Code rule requirements specific to provider subcontracting and
therefore cannot be modified except to add personalizing information such as the
MCP's name.
 
ODJFS must prior approve all MCP providers in the ODJFS- required provider type
categories before they can begin to provide services to that MCP's members. MCPs
may not employ or contract with providers excluded from participation in Federal
health care programs under either section 1128 or section 1128A of the Social
Security Act. As part of the prior approval process, MCPs must submit
documentation verifying that all necessary contract documents have been
appropriately completed. ODJFS will verify the approvability of the submission
and process this information using the ODJFS Provider Verification System (PVS).
The PVS is a database system that maintains information on the status of all
MCP-submitted providers.
 
Only those providers who meet the applicable criteria specified in this document
will be approved by ODJFS. MCPs must credential/recredential providers in
accordance with the standards specified by the National Committee for Quality
Assurance (or receive approval from ODJFS to use an alternate industry standard)
and must have initiated the credentialing review before submitting any provider
to ODJFS for approval. Regardless of whether ODJFS has approved a provider, the
MCP must ensure that the provider has met all applicable credentialing criteria
before the provider can render services to the MCP's members. If an MCP
determines that an ODJFS-approved provider does not meet credentialing
requirements they must notify ODJFS within one working day of this
determination.
 
MCPs must notify ODJFS of the addition and deletion of their contracting
providers as specified in OAC rule 5101:3-26-05. and must notify ODJFS within
one working day in instances where the MCP has identified that they are not in
compliance with the provider panel requirements specified in this appendix.
 
3. PROVIDER PANEL REQUIREMENTS
 
The provider network criteria that must be met by each MCP are as follows:
 
a. Primary Care Physicians (PCPs)
 
Primary Care Physicians (PCPs) may be individuals or group practices/clinics
[Primary Care Clinics (PCCs)]. Acceptable specialty types for PCPs are
family/general practice, internal medicine, pediatrics and
obstetrics/gynecology(OB/GYMs). As part of their subcontract w'ith an MCP, PCPs
must stipulate the total Medicaid member capacity that they can ensure for that
individual MCP. Each PCP must have the capacity and agree to serve at least 50
Medicaid members at each practice site in order to be approved by ODJFS as a
PCP. and to be included in the MCP's total PCP capacity calculation. The
capacity-by-site requirement must be met for all ODJFS-approved PCPs.
 




Appendix H
Page 3
 
In determining whether an MCP has sufficient PCP capacity for a region, ODJFS
considers a physician who can serve as a PCP for 2000 Medicaid MCP members as
one full-time equivalent (FTE).
 
ODJFS reviews the capacity totals for each PCP to determine if they appear
excessive. ODJFS reserves the right to request clarification from an MCP for any
PCP whose total stated capacity for all MCP networks added together exceeds 2000
Medicaid members (i.e., 1 FTE). ODJFS may also compare a PCP's capacity against
the number of members assigned to that PCP. and/or the number of patient
encounters attributed to that PCP to determine if the reported capacity number
reasonably reflects a PCP's expected caseload for a specific MCP. Where
indicated, ODJFS may set a cap on the maximum amount of capacity that we will
recognize for a specific PCP. ODJFS will allow up to an additional 750 member
capacity for each nurse practitioner or physician's assistant that is used to
provide clinical support for a PCP.
 
For PCPs contracting with more than one MCP. the MCP must ensure that the
capacity figure stated by the PCP in their subcontract reflects only the
capacity the PCP intends to provide for that one MCP. ODJFS utilizes each
approved PCP's capacity figure to determine if an MCP meets the minimum provider
panel requirements and this stated capacity figure does not prohibit a PCP from
actually having a caseload that exceeds the capacity figure indicated in their
subcontract.
 
ODJFS expects that MCPs will need to utilize specialty physicians to serve as
PCPs for some special needs members. Also. in some situations (e.g.. continuity
of care) a PCP may only want to serve a very small number of members for an MCP.
In these situations it will not be necessary for the MCP to submit these PCPs to
ODJFS for prior approval. These PCPs will not be included in the ODJFS PVS
database and therefore may not appear as PCPs in the MCP's provider directory.
Also, no PCP capacity will be counted for these providers. These PCPs will,
however, need to execute a subcontract with the MCP which includes the
appropriate Model Medicaid Addendum.
 
The minimum PCP requirement is based on an MCP having sufficient PCP capacity to
serve 55% of the eligibles in the region. At a minimum, each MCP must meet both
the PCP minimum FTE requirement for that region, and a minimum ratio of one PCP
FTE for each 2,000 of their Medicaid members in that region. MCPs must also
satisfy a PCP geographic accessibility standard. ODJFS will match the PCP
practice sites and the stated PCP capacity with the geographic location of the
eligible population in that region (on a county-specific basis) and perform
analysis using Geographic Information Systems (GIS) software. The analysis will
be used to determine if at least 40% of the eligible population is located
within 10 miles of PCP with available capacity in urban counties and 40% of the
eligible population within 30 miles of a PCP with available capacity in rural
counties. [Rural areas are defined pursuant to 42 CFR 412.62(t)(l)(iii).]



In addition to the PCP FTE capacity requirement. MCPs must also contract with
the specified number of pediatric PCPs for each region. These pediatric PCPs
will have their stated capacity counted toward the PCP FTE requirement.
 
A pediatric PCP must maintain a general pediatric practice (e.g.. a pediatric
neurologist would not meet this definition unless this physician also operated a
practice as a general pediatrician) at a site(s) located within the
county/region and be listed as a pediatrician with the Ohio State Medical Board.
In addition, half of the minimum required number of pediatric PCPs must also be
certified by the American Board of Pediatrics. The minimum provider panel
requirements for pediatricians are included in the practitioner charts in this
appendix.
 
b. Non-PCP Minimum Provider Network
 
In addition to the PCP capacity requirements, each MCP is also required to
maintain adequate capacity in the remainder of its provider network within the
following categories: hospitals, dentists, pharmacies, vision care providers,
obstetricians/gynecologists (OB/GYNs), allergists. general surgeons,
otolaryngologists. orthopedists, certified nurse midwives (CNMs). certified
nurse practitioners (CNPs), federally qualified health centers (FQHCs)/rural
health centers (RHCs) and qualified family planning providers (QFPPs), CNMs,
CNPs, FQHCs/RHCs and QFPPs are federally-required provider types.
 
All Medicaid-contracting MCPs must provide all medically-necessary
Medicaid-covered services to their members and therefore their complete provider
network will include many other additional specialists and provider types. MCPs
must ensure that all non-PCP network providers follow community standards in the
scheduling of routine appointments (i.e.. the amount of time members must wait
from the time of their request to the first available time when the visit can
occur).
 
Although there are currently no FTE capacity requirements for any of the non-PCP
required provider types, MCPs are required to ensure that adequate access is
available to members for all required provider types. Additionally, for certain
non-PCP required provider types, MCPs must ensure that these providers maintain
a full-time practice at a site(s) located in the specified county/region (i.e.,
the ODJFS-specified county within the region or anywhere within the region if no
particular county is specified). A full-time practice is defined as one where
the provider is available to patients at their practice site(s) in the specified
county/region for at least 25 hours a week. ODJFS will monitor access to
services through a variety of data sources, including:
consumer satisfaction surveys; member appeals/grievances/complaints and state
hearing notifications/requests; clinical quality studies; encounter data volume;
provider complaints, and clinical performance measures.




Appendix H
Page 5
 
Hospitals - MCPs must contract with the number and type of hospitals specified
by ODJFS for each county/region. In developing these minimum hospital
requirements, ODJFS considered, on a county-by-county basis, the population size
and utilization patterns of the Covered Families and Children (CFC) consumers
and integrated the existing utilization patterns into the minimum hospital
network requirements to avoid disruption of care. For this reason, ODJFS may
require that MCPs contract w ith out-of-state hospitals (i.e. Kentucky, West
Virginia, etc.).
 
For each Ohio hospital. ODJFS utilizes the hospital's most current Annual
Hospital Registration and Planning Report, as filed with the Ohio Department of
Health, in verifying types of services that hospital provides. Although ODJFS
has the authority, under certain situations, to obligate a non-contracting
hospital to provide non-emergency hospital services to an MCP's members, MCPs
must still contract with the specified number and type of hospitals unless ODJFS
approves a provider panel exception (see Section 4 of this appendix - Provider
Panel Exceptions).
 
If an MCP-contracted hospital elects not to provide specific Medicaid-covered
hospital services because of an objection on moral or religious grounds, then
the MCP must ensure that these hospital services are available to its members
through another MCP-contracted hospital in the specified county/region.
 
OB/GYNs - MCPs must contract with the specified number of OB/GYNs for each
county/region, all of whom must maintain a full-time obstetrical practice at a
site(s) located in the specified county/region. All MCP-contracting OB/GYNs must
have current hospital delivery privileges at a hospital under contract with the
MCP in the region.
 
Certified Nurse Midwives (CNMs) and Certified Nurse Practitioners (CNPs) - MCPs
must ensure access to CNM and CNP services in the region if such provider types
are present within the region. For this provider panel requirement, the MCP may
contract directly with the CNM or CNP providers, or with a physician or other
provider entity who is able to obligate the participation of a CNM or CNP. If an
MCP does not contract for CNM or CNP services and such providers are present
within the region, the MCP will be required to allow members to receive CNM or
CNP services outside of the MCP's provider network.
 
Contracting CNMs must have hospital delivery privileges at a hospital under
contract to the MCP in the region. The MCP must ensure a member's access to CNM
and CNP services if such providers are practicing within the region.
 
Vision Care Providers - MCPs must contract with the specified number of
ophthalmologists/optometrists for each specified county/region , all of whom
must maintain a full-time practice at a site(s) located in the specified
county/region. All ODJFS-approved vision providers must regularly perform
routine eye exams. (MCPs w'ill be expected to contract with an adequate number
of opthalmologists as part of their overall provider panel, but only
opthalmologists who regularly perform routine eye exams can be used to meet the
minimum vision care provider panel requirement.) If optical dispensing is not
sufficiently available in a region through the MCP's contracting
ophthalmologists/optometrists, the MCP must separately




Appendix H
Page 6
 
contract with an adequate number of optical dispensers located in the region.
 
Denial Care Providers - MCPs must contract with the specified number of
dentists. In order to assure sufficient access to adult MCP members, no more
than two-thirds of the dentists used to meet the minimum provider panel
requirement may be pediatric dentists.
 
Federally Qualified Health Centers/Rural Health Clinics (FQHCs/RHCs) - MCPs are
required to ensure member access to any federally qualified health center or
rural health clinic (FQHCs/RHCs). regardless of contracting status. Contracting
FQHC/RHC providers must be submitted for ODJFS approval via the PVS process.
(ODJFS maintains a list of FQHCs/RHCs on our website). Even if no FQHC/RHC is
available within the region, MCPs must have mechanisms in place to ensure
coverage for FQHC/RHC services in the event that a member accesses these
services outside of the region.
 
In order to assure FQHC/RHC access to members, MCPs may require that their
members request a referral from their PCP in order to access FQHC/RHC providers;
however, such referral requests must be approved.
 
In order to ensure that any FQHC/RHC has the ability to submit a claim to ODJFS
for the state's supplemental payment, MCPs must offer FQHCs/RHCs reimbursement
pursuant to the following:
 
• MCPs must provide expedited reimbursement on a service-specific basis in an
amount no less than the payment made to other providers for the same or similar
service.
 
• If the MCP has no comparable service-specific rate structure, the MCP must use
the regular Medicaid fee-for-service payment schedule for non-FQHC/RHC
providers.
 
• MCPs must make all efforts to pay FQHCs/RHCs as quickly as possible and not
just attempt to pay these claims within the prompt pay time frames.
 
MCPs are required to educate their staff and providers on the need to assure
member access to FQHC/RHC services.
 
Qualified Family Planning Providers (QFPPs) - All MCP members must be permitted
to self-refer to family planning services provided by a QFPP. A QFPP is defined
as any public or not-for-profit health care provider that complies with Title X
guidelines/standards, and receives either Title X funding or family planning
funding from the Ohio Department of Health. MCPs must reimburse all
medically-necessary Medicaid-covered family planning services provided to
eligible members by a QFPP provider (including on-site pharmacy and diagnostic
services) on a patient self-referral basis, irrespective of the provider's
status as a panel or non-panel provider. MCPs will be required to work with
QFPPs in the region to develop mutually-agreeable policies
 




Appendix H
Page 7
 
and procedures to preserve patient/provider confidentiality, and convey
pertinent information to the member's PCP and/or MCP.
 
Behavioral Health Providers - MCPs must assure member access to all
Medicaid-covered behavioral health services for members as specified in Appendix
G.b.ii. Although ODJFS is aware that certain outpatient substance abuse services
may only be available through Medicaid providers certified by the Ohio
Department of Drug and Alcohol Addiction Services (ODADAS) in some areas, MCPs
must maintain an adequate number of contracted mental health providers in the
region to assure access for members who are unable to timely access services or
unwilling to access services through community mental health centers. MCPs are
advised not to contract with community mental health centers as all services
they provide to MCP members are to be billed to ODJFS.
 
Other Specialty Types (pediatricians, general surgeons, otolaryngologists,
allergists, and orthopedists) - MCPs must contract with the specified number of
all other ODJFS designated specialty provider types. In order to be counted
toward meeting the minimum provider panel requirements, these specialty
providers must maintain a full-time practice at a site(s) located within the
specified county/region. Contracting general surgeons, orthopedists and
otolaryngologists must have admitting privileges at a hospital under contract
with the MCP in the region.
 
4. PROVIDER PANEL EXCEPTIONS
 
ODJFS may specify minimum provider panel criteria for a service area that
deviates from that specified in this appendix if:
 
·  the MCP presents sufficient documentation to ODJFS to verify that they have
been unable 1:0 meet or maintain certain minimum provider panel requirements in
a particular service area despite all reasonable efforts on their part to secure
such a contract(s), and
·     when notified by ODJFS. the provider(s) in question fails to provide a
reasonable argument why they would not contract with the MCP, and
·    the MCP presents sufficient assurances to ODJFS that their members will
have adequate access to the services in question.
 
If an MCP is unable to contract with or maintain a sufficient number of
providers to meet the ODJFS-specified minimum provider panel criteria, the MCP
may request an exception to these criteria by submitting a provider panel
exception request as specified by ODJFS. ODJFS w'ill review the exception
request and determine w hether the MCP has sufficiently demonstrated that all
reasonable efforts were made to obtain contracts with providers of the type in
question and that they will be able to provide access to the services in
question. MCPs are strongly
 




Appendix H
Page 8
 
cautioned against ceasing their recruitment efforts and submitting a provider
panel exception request unless they are confident that they can document that
they have truly exhausted all reasonable efforts to contract with the needed
provider(s). ODJFS' approval of a provider panel exception request does not
preclude the MCP from continuing to obtain contracts with providers of the
type(s) in question.
 
ODJFS will aggressively monitor access to any services provided pursuant to the
approval of a provider panel exception request through a variety of data
sources, including: consumer satisfaction surveys; member
appeals/grievances/complaints and state hearing notifications/requests: member
just-cause for termination requests; clinical quality studies;
 
encounter data volume; provider complaints, and clinical performance measures.
ODJFS approval of a provider panel exception request does not exempt the MCP
from assuring access to the services in question. If ODJFS determines that an
MCP has not provided sufficient access to these services, the MCP may be subject
to sanctions.
 
5. PROVIDER DIRECTORIES
 
MCP provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain ODJFS non-contracted providers. At the
time of ODJFS' review, the information listed in the MCP's provider directory
for all ODJFS-required provider types specified on the attached charts must
exactly match with the data currently on file in the ODJFS PVS.
 
MCP provider directories must utilize a format specified by ODJFS. Directories
may be region-specific or include multiple regions, however, the providers
within the directory must be divided by region, county, and provider type, in
that order.
 
The directory must also specify:
 
• provider address(es) and phone number(s);
• an explanation of how to access providers (e.g. referral required vs.
self-referral);
• an indication of which providers are available to members on a self-referral
basis
• foreign-language speaking PCPs and specialists and the specific foreign
language(s) spoken;
• how members may obtain directory information in alternate formats that takes
into consideration the special needs of eligible individuals including but not
limited to, visually-limited. LEP. and LRP eligible individuals; and
• any PCP or specialist practice limitations.




Appendix H
Page 9
 
Printed Provider Directory
Prior to receiving a provider agreement, all MCPs must develop a printed
provider directory that must be prior-approved by ODJFS. Once approved, this
directory may be regularly updated with provider additions or deletions by the
MCP without ODJFS prior-approval, however, copies of the revised directory (or
inserts) must be submitted to ODJFS prior to distribution to members.
 
On a quarterly basis, MCPs must create an insert to their printed directory that
lists those providers deleted from the MCP's provider panel during the previous
three months. Although this insert does not need to be prior approved by ODJFS,
copies of the insert must be submitted to ODJFS two weeks prior to distribution
to members.
 
Internet Provider Directory
MCPs are required to have an internet-based provider directory available in the
same format as their ODJFS-approved printed directory. This internet directory
must allow members to electronically search for MCP panel providers based on
name, provider type, and geographic proximity.
 
The internet directory may be updated at any time to include providers who are
not one of the ODJFS-required provider types listed on the charts included with
this appendix. ODJFS-required providers must be added to the internet directory
within one week of the MCP's notification ofODJFS-approval of the provider via
the Provider Verification process. Providers being deleted from the MCP's panel
must be posted to the internet directory within one week of notification from
the provider to the MCP of the deletion. These deleted providers must be
included in the inserts to the MCP's provider directory referenced above.
 
Note: MCPs currently functioning under a county specific Provider Agreement may
choose to develop either regional or county based Provider Directory(ies) for
their existing counties.
 
6. FEDERAL ACCESS STANDARDS
 
MCPs must demonstrate that they are in compliance with the following federally
defined provider panel access standards as required by 42 CFR 438.206:
 
In establishing and maintaining their provider panel. MCPs must consider the
following:
 
•  The anticipated Medicaid membership.
• The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented in the MCP.
• The number and types (in terms of training, experience, and specialization) of
panel providers required to furnish the contracted Medicaid services.
• The geographic location of panel providers and Medicaid members, considering
distance, travel time, the means of transportation ordinarily used by Medicaid
members, and whether the location provides physical access for Medicaid members
with disabilities.
• MCPs must adequately and timely cover services to an out-of-network provider
if




Appendix H
Page 10
the MCP's contracted provider panel is unable to provide the services covered
under the MCP's provider agreement. The MCP must cover the out-of-network
services for as long as the MCP network is unable to provide the services. MCPs
must coordinate with the out-of-network provider with respect to payment and
ensure that the provider agrees w ith the applicable requirements.
 
Contracting panel providers must offer hours of operation that are no less than
the hours of operation offered to commercial members or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid members. MCPs must ensure
that services are available 24 hours a day, 7 days a week. when medically
necessary. MCPs must establish mechanisms to ensure that panel providers comply
w'ith these timely access requirements. MCPs are required to regularly monitor
their provider panels to determine compliance and if necessary take corrective
action if there is failure to comply.
 
In order to demonstrate adequate provider panel capacity and services, 42 CFR
438.206 and 438.207 stipulates that the MCP must submit documentation to ODJFS,
in a format specified by OD.IFS. that demonstrates it offers an appropriate
range of preventive, primary care and specialty services adequate for the
anticipated number of members in the service area, while maintaining a provider
panel that is sufficient in number, mix. and geographic distribution to meet the
needs of the number of members in the service area.
 
This documentation of assurance of adequate capacity and services must be
submitted to ODJFS no less frequently than at the time the MCP enters into a
contract with ODJFS; at any time there is a significant change (as defined by
ODJFS) in the MCP's operations that would affect adequate capacity and services
(including changes in services, benefits, geographic service or payments); and
at any time there is enrollment of a new population in the MCP.
 
MCPs are to follow the procedures specified in the current MCP PVS Instructional
Manual in order to comply with these federal access requirements.
 




North East Region - Hospitals
 
Minimum Provider Panel Requirements
Preferred Providers 1
 
Total Required Hospitals
Ashtabula
Cuyahoga
Erie
Geauga
Huron
Lake
Lorain
Medina
Additional Required Hospitals: Out-of-Region
Preferred Hospitals: In-Region2
Preferred Hospitals: Out-of Region
 
General Hospital3
 
84
 
1
 
14
 
1
 
1
 
1
 
1
 
1
 
1
 
 
+3
 
Childrens Hospital of Akron
 
Hospital System
 
1
 
 
1
 
 
 
 
 
 
 
 
+1
 

 


1
Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
2
These hospitals cannot be included under any subcontract used to meet the
minimum required provider panel requirements.
3
These hospitals must provide obstetrical services if such a hospital is
available in the county/region.
4
The Cuyahoga hospital requirement may be met by either contracting with (1) a
single hospital that includes fifty (50) pediatric beds and five (5) pediatric
intensive care unit (PICU) beds OR (2) a single general hospital that includes
fifty (50) pediatric beds and five (5) pediatric intensive care unit (PICU) beds
and a hospital system.

 






NORTHEAST REGION
 

 
Minimum PCP Capacity Requirements
 
 
PC Ps
 
Total Required
 
Ashtabula
 
Cuyahoga
 
Erie
 
Geauga
 
Huron
 
Lake
 
Lorain
 
Medina
 
Additional Required: In-Region *
 
Additional Preferred:
In-Region
 
Capacity 1
 
146,000
 
6,560
 
111,520
 
3,680
 
2,080
 
3,960
 
3,680
 
11,320
 
3,200
 
 
+36,500
 
FTEs
 
73.00
 
3.28
 
55.76
 
1.84
 
1.04
 
1.98
 
1.84
 
5.66
 
1.60
 
 
+ 18,25

 
1 Based on an FTE of 2000 members
 
* Must be located within the region.
 




NORTHEAST REGION
 


 
Minimum Provider Panel Requirements
Preferred Providers (In Region)
 
Provider Types
 
Total Required Providers1
 
Ashtabula
 
Cuyahoga
 
Erie
 
Geauga
 
Huron
 
Lake
 
Lorain
 
Medina
 
Additional Require Providers2
 
Total Preferred
Providers3
 
Pediatricians4
90
1
66
2
   
3
8
3
7
+23
 
OB/GYNs
25
1
16
1
 
1
1
2
1
2
+7
 
Vision
33
1
25
1
   
1
2
1
2
+9
 
General Surgeons
20
 
12
1
 
1
1
2
1
2
+5
 
Otolaryngologist
6
 
2
       
1
 
3
+2
 
Allergists
5
 
2
       
1
 
2
+1
 
Orthopedists
16
 
8
1
   
1
2
1
3
+4
 
Dentists5
90
3
65
1
1
1
5
10
3
1
+ 23



1
All required providers must be located within the region.
2
Additional required providers may be located anywhere within the region.
3
Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
4
Half of this number must be certified by the American Board of Pediatrics.
5
No more than two-thirds of this number can be pediatric dentists.





 



--------------------------------------------------------------------------------




APPENDIX I
PROGRAM INTEGRITY
 
MCPs must comply with all applicable program integrity requirements, including
those specified in 42 CFR 455 and Subpart H.
 
1. Fraud and Abuse Program:
In order to comply with OAC rule 5101:3-26-06, MCPs must have a program that
includes administrative and management arrangements or procedures, including a
mandatory compliance plan, to guard against fraud and abuse. The MCP's
compliance plan must designate staff responsibility for administering the plan
and include clear goals, milestones or objectives, measurements, key dates for
achieving identified outcomes, and explain how the MCP will determine the
compliance plan's effectiveness.
 
a. Monitoring for fraud and abuse: In addition to the requirements in OAC rule
5101:3-26-06. the MCP's program which safeguards against fraud and abuse must
specifically address the MCP's prevention, detection, investigation, and
reporting strategies in at least the following areas:
 
i. Embezzlement and theft - MCPs must monitor activities on an ongoing basis to
prevent and detect activities involving embezzlement and theft (e.g., by staff,
providers, contractors, etc.) and respond promptly to such violations.
 
ii. Underutilization of services - MCPs must monitor for the potential
underutilization of services by their members in order to assure that all
Medicaid-covered services are being provided, as required. If any underutilized
services are identified, the MCP must immediately investigate and. if indicated,
correct the problem(s) which resulted in such underutilization of services.
 
The MCP's monitoring efforts must, at a minimum, include the following
activities: a) an annual review of their prior authorization procedures to
determine that they do not unreasonably limit a member's access to
Medicaid-covered services; b) an annual review of the procedures providers are
to follow in appealing the MCP's denial of a prior authorization request to
determine that the process does not unreasonably limit a member's access to
Medicaid-covered services: and c) ongoing monitoring of MCP service denials and
utilization in order to identify services which may be underutilized.
 




Appendix I
Page 2
 


 
iii. Claims submission and billing - On an ongoing basis, MCPs must identify and
correct claims submission and billing activities which are potentially
fraudulent including, at a minimum, double-billing and improper coding, such as
upcoding and bundling.
 
b. Reporting MCP fraud and abuse activities: Pursuant to OAC rule 5101:3-26-06,
MCPs are required to submit annually to ODJFS a report which summarizes the
MCP's fraud and abuse activities for the previous year in each of the areas
specified above. The MCP's report must also identify any proposed changes to the
MCP's compliance plan for the coming year.
 
c. Reporting fraud and abuse: MCPs are required to promptly report all instances
of provider fraud and abuse to ODJFS and member fraud to the CD.IFS. The MCP
must report the following information on cases w'here the MCP's investigation
has revealed that an incident of fraud and/or abuse has occurred:
 
i. provider's name and Medicaid provider number or provider reporting number
(PRN):
 
ii. source of complaint:
 
iii. type of provider;
 
iv. nature of complaint:
 
v. approximate range of dollars involved, if applicable;
 
vi. results of MCP's investigation and actions taken;
 
vii. name(s) of other agencies/entities (e.g., medical board, law enforcement)
notified by MCP: and
 
viii. legal and administrative disposition of case, including actions taken by
law enforcement officials to whom the case has been referred.
 
2. Data Certification:
Pursuant to 42 CFR. 438.604 and 42 CFR 438.606, MCPs are required to provide
certification as to the accuracy, completeness, and truthfulness of data and
documents submitted to ODJFS which may affect MCP payment.
 
a. MCP Submissions: MCPs must submit the appropriate ODJFS-developed
certification concurrently with the submission of the following data or
documents:
 
i. Encounter Data [as specified in the Data Quality Appendix (Apendix L)]
 




Appendix I
Page 3
 
ii. Prompt Pay Reports [as specified in the Fiscal Performance Appendix
(Appendix J)]
 
iii. Cost Reports [as specified in the Fiscal Performance Appendix (Appendix
•I)]
 
b. Source of Certification: The above MCP data submissions must be certified by
one of the following:
 
i. The MCP's Chief Executive Officer;
 
ii. The MCP's Chief Financial Officer, or
 
iii. An individual who has delegated authority to sign for, or who reports
directly to, theCP's Chief Executive Officer or Chief Financial Officer.
 
ODJFS may also require MCPs to certify as to the accuracy, completeness, and
truthfulness of additional submissions.
 
3. Prohibited Affiliations:
Pursuant to 42 CFR 438.610. MCPs must not knowingly have a relationship with
individuals debarred by Federal Agencies, as specified in Article XII of the
Baseline Provider Agreement.
 
 

 

--------------------------------------------------------------------------------




APPENDIX J
FINANCIAL PERFORMANCE
1. SUBMISSION OF FINANCIAL STATEMENTS AND REPORTS
MCPs must submit the following financial reports to ODJFS:
 
a. The National Association of Insurance Commissioners (NAIC) quarterly and
annual Health Statements (hereafter referred to as the "Financial Statements"),
as outlined in Ohio Administrative Code (OAC) rule 5101:3-26-09(8). The
Financial Statements must include all required Health Statement filings,
schedules and exhibits as stated in the NAIC Annual Health Statement
Instructions including, but. not limited to. the following sections: Assets.
Liabilities. Capital and Surplus Account. Cash Flow, Analysis of Operations by
Lines of Business, Five-Year Historical Data. and the Exhibit of Premiums,
Enrollment and Utilization. The Financial Statements must be submitted to BMHC
even if the Ohio Department of Insurance (ODI) does not require the MCP to
submit these statements to ODI. A signed hard copy and an electronic copy of the
reports in the NAIC-approved format must both be provided to ODJFS:
 
b. Hard copies of annual financial statements for those entities who have an
ownership interest totaling five percent or more in the MCP or an indirect
interest of five percent or more. or a combination of direct and indirect
interest equal to five percent or more in the MCP;
 
c. Annual audited Financial Statements prepared by a licensed independent
external auditor as submitted to the ODI. as outlined in OAC rule
5101:3-26-09(8);
 
d. Medicaid Managed Care Plan Annual Ohio Department of Job and Family Services
(ODJFS) Cost Report and the auditor's certification of the cost report- as
outlined in OAC rule 5101:3-26-09(B);
 
e. Annual physician incentive plan disclosure statements and disclosure of and
changes to the MCP's physician incentive plans, as outlined in OAC rule
5101:3-26-09(B);
 
f. Reinsurance agreements, as outlined in OAC rule 5101:3-26-09(C);
 
g. Prompt Pay Reports, in accordance with OAC rule 5101:3-26-09(B). A hard copy
and an electronic copy of the reports in the ODJFS-specified format must be
provided to ODJFS;
 




Appendix J
Page 2
 

 
h.
Notification of requests for information and copies of information released
pursuant to a tort action (i.e., third party recovery), as outlined in OAC rule
5101:3-26-09.1;

 
Financial, utilization, and statistical reports, when ODJFS requests such
reports, based on a concern regarding the MCP's quality of care, delivery of
services, fiscal operations or solvency, in accordance with OAC rule
5101:3-26-06(0);
 
In accordance with ORC Section 5111.76 and Appendix C, MCP Responsibilities,
MCPs must submit ODJFS-specified franchise fee reports in hard copy and
electronic formats pursuant to ODJFS specifications.
 




 
2. FINANCIAL PERFORMANCE MEASURES AND STANDARDS
 
This Appendix establishes specific expectations concerning the financial
performance of MCPs. In the interest of administrative simplicity and
nonduplication of areas of the OD1 authority, ODJFS' emphasis is on the
assurance of access to and quality of care. ODJFS will focus only on a limited
number of indicators and related standards to monitor plan performance. The
three indicators and standards for this contract period are identified below,
along with the calculation methodologies. The source for each indicator will be
the NAIC Quarterly and Annual Financial Statements.
 
Report Period: Compliance will be determined based on the annual Financial
Statement.
 
a. Indicator: Net Worth as measured by Net Worth Per Member
 
Definition: Net Worth = Total Admitted Assets minus Total Liabilities divided by
Total Members across all lines of business
 
Standard: For the financial report that covers calendar year 2006, a minimum net
worth per member of $156.00, as determined from the annual Financial Statement
submitted to OD1 and the OD.IFS.
 
The Net Worth Per Member (NWPM) standard is the M'edicaid Managed Care
Capitation amount paid to the MCP during the preceding calendar year, including
delivery payments, but excluding the at-risk amount, expressed as a per-member
per-month figure, multiplied by the applicable proportion below:
 
0.75 if the MCP had a total membership of 100,000 or more during that calendar
year
 
0.90 if the MCP had a total membership of less than 100.000 for that calendar
year
 




Appendix J
Page 3
 
If the MCP did not receive Medicaid Managed Care Capitation payments during the
preceding calendar year, then the NWPM standard for the MCP is the average
Medicaid Managed Care capitation amount paid to Medicaid-contracting MCPs during
the preceding calendar year, including delivery payments, but excluding the
at-risk amount, multiplied by the applicable proportion above.
 
b. Indicator: Administrative Expense Ratio
 
Definition: Administrative Expense Ratio = Administrative Expenses divided by
Total Revenue
 
Standard: Administrative Expense Ratio not to exceed 15%, as determined from the
annual Financial Statement submitted to ODI and ODJFS.
 
c. Indicator: Overall Expense Ratio
 
Definition: Overall Expense Ratio = The sum of the Administrative Expense Ratio
and the Medical Expense Ratio
 
Administrative Expense Ratio = Administrative Expenses divided by Total Revenue
 
Medical Expense Ratio = Medical Expenses divided by Total Revenue
 
Standard: Overall Expense Ratio not to exceed 100% as determined from the annual
Financial Statement submitted to ODI and ODJFS.
 
Penalty for noncompliance: Failure to meet any standard on 2.a., 2.b., or 2.c.
above will result in ODJFS requiring the MCP to complete a corrective action
plan (CAP) and specifying the date by which compliance must be demonstrated.
Failure to meet the standard or otherwise comply with the CAP by the specified
date will result in a new membership freeze unless ODJFS determines that the
deficiency does not potentially jeopardize access to or quality of care or
affect the MCP's ability to meet administrative requirements (e.g., prompt pay
requirements). Justifiable reasons for noncompliance may include one-time events
(e.g.. MCP investment in information system products).
 
If the financial statement is not submitted to ODI by the due date, the MCP
continues to be obligated to submit the report to ODJFS by ODI's originally
specified due date unless the MCP requests and is granted an extension by ODJFS.
 




Appendix J
Page 4
 
Failure to submit complete quarterly and annual Financial Statements on a timely
basis will be deemed a failure to meet the standards and will be subject to the
noncompliance penalties listed for indicators 2.a., 2.b., and 2.c., including
the imposition of a new membership freeze. The new membership freeze will take
effect at the first of the month following the month in which the determination
was made that the MCP was non-compliant for failing to submit financial reports
timely.
 
In addition, ODJFS will review two liquidity indicators if a plan demonstrates
potential problems in meeting related administrative requirements or the
standards listed above. The two standards, 2.d and 2.e, reflect ODJFS' expected
level of performance. At this time, ODJFS has not established penalties for
noncompliance with these standards;
however. ODJFS will consider the MCP's performance regarding the liquidity
measures, in addition to indicators 2.a., 2.b., and 2.c., in determining whether
to impose a new membership freeze, as outlined above, or to not issue or renew a
contract with an MCP. The source for each indicator will be the NAIC Quarterly
and annual Financial Statements.
 
Long-term investments that can be liquidated without significant penalty within
24 hours, which a plan would like to include in Cash and Short-Term Investments
in the next two measurements, must be disclosed in footnotes on the NAIC
Reports. Descriptions and amounts should be disclosed. Please note that
"significant penalty" for this purpose is any penalty greater than 20%. Also.
enter the amortized cost of the investment, the market value of the investment,
and the amount of the penalty.
 
d. Indicator: Days Cash on Hand
 
Definition: Days Cash on Hand = Cash and Short-Term Investments divided by
(Total Hospital and Medical Expenses plus Total Administrative Expenses) divided
by 365.
 
Standard: Greater than 25 days as determined from the annual Financial Statement
submitted to OD1 and ODJFS.
 
e. Indicator: Ratio of Cash to Claims Payable
 
Definition: Ratio of Cash to Claims Payable = Cash and Short-Term Investments
divided by claims Payable (reported and unreported).
 
Standard: Greater than 0.83 as determined from the annual Financial Statement
submitted to ODI and DJFS.
 
3. REINSURANCE REQUIREMENTS
 
Pursuant to the provisions of OAC rule 5101:3-26-09 (C), each MCP must carry
reinsurance coverage from a licensed commercial carrier to protect against
inpatient-related medical expenses incurred by Medicaid members.
 




Appendix J
Page 5
 
The annual deductible or retention amount for such insurance must be specified
in the reinsurance agreement and must not exceed $75,000.00, except as provided
below. Except for transplant services, and as provided below, this reinsurance
must cover, at a minimum. 80% of inpatient costs incurred by one member in one
year, in excess of
 
$75,000.00.
 
For transplant services, the reinsurance must cover, at a minimum, 50% of
transplant related costs incurred by one member in one year, in excess of
$75,000.00.
 
An MCP may request a higher deductible amount and/or that the reinsurance cover
less than 80% of inpatient costs in excess of the deductible amount. If the MCP
does not have more than 75,000 members in Ohio, but does have more than 75.000
members between Ohio and other states, ODJFS may consider alternate reinsurance
arrangements. However, depending on the corporate structures of the Medicaid
MCP, other forms of security may be required in addition to reinsurance. These
other security tools may include parental guarantees, letters of credit, or
performance bonds. In determining whether or not the request will be approved,
the ODJFS may consider any or all of the following:
 
a. whether the MCP has sufficient reserves available to pay unexpected claims;
 
b. the MCP's history in complying with financial indicators 2.a.. 2.b., and
2.c., as specified in this Appendix.
 
c. the number of members covered by the MCP;
 
d. how long the MCP has been covering Medicaid or other members on a full risk
basis.
 
The MCP has been approved to have a reinsurance policy with a deductible amount
of $75,000 that covers 80% of inpatient costs in excess of the deductible amount
for non-transplant services.
 
Penally/or noncompliatice: If it is determined that an MCP failed to have
reinsurance coverage, that an MCP's deductible exceeds $75.000.00 without
approval from ODJFS, or that the MCP's reinsurance for non-transplant services
covers less than 80% of inpatient costs in excess of the deductible incurred by
one member for one year without approval from ODJFS. then the MCP will be
required to pay a monetary penalty to ODJFS. The amount of the penalty will be
the difference betw'een the estimated amount, as determined by ODJFS, of what
the MCP would have paid in premiums for the reinsurance policy if it had been in
compliance and what the MCP did actually pay while it was out of compliance plus
5%. For example, if the MCP paid $3.000,000.00 in premiums during the period of
non-compliance and would have paid $5,000.000.00 if the requirements had been
met, then the penalty would be $2,100,000.00.
 




Appendix J
Page 6
 
If it is determined that an MCP's reinsurance for transplant services covers
less than 50% of inpatient costs incurred by one member for one year, the MCP
will be required to develop a corrective action plan (CAP).
 
4. PROMPT PAY REQUIREMENTS
 
In accordance with 42 CFR 447.46, MCPs must pay 90% of all submitted clean
claims within 30 days of the date of receipt and 99% of such claims within 90
days of the date of receipt, unless the MCP and its contracted pi-ovider(s) have
established an alternative payment schedule that is mutually agreed upon and
described in their contract. The prompt pay requirement applies to the
processing of both electronic and paper claims for contracting and
non-contracting providers by the MCP and delegated claims processing entities.
 
The date of receipt is the date the MCP receives the claim, as indicated by its
date stamp on the claim. The date of payment is the date of the check or date of
electronic payment transmission. A claim means a bill from a provider for health
care services that is assigned a unique identifier. A claim does not include an
encounter form.
 
A "claim" can include any of the following: (1) a bill for services; (2) a line
item of services; or (3) all services for one recipient within a bill. A "clean
claim" is a claim that can be processed without obtaining additional information
from the provider of a service or from a third party.
 
Clean claims do not include payments made to a provider of service or a third
party where the timing of payment is not directly related to submission of a
completed claim by the provider of service or third party (e.g., capitation). A
clean claim also does not include a claim from a provider who is under
investigation for fraud or abuse, or a claim under review for medical necessity.
 
Penally/or noncompliance: Noncompliance with prompt pay requirements will result
in progressive penalties to be assessed on a quarterly basis, as outlined in
Appendix N of the Provider Agreement.
 
5. PHYSICIAN INCENTIVE PLAN DISCLOSURE REQUIREMENTS
 
MCPs must comply with the physician incentive plan requirements stipulated in 42
CFR 438.6(h). If the MCP operates a physician incentive plan, no specific
payment can be made directly or indirectly under this physician incentive plan
to a physician or physician group as an inducement to reduce or limit medically
necessary services furnished to an individual.
 
If the physician incentive plan places a physician or physician group at
substantial financial risk [as determined under paragraph (d) of 42 CFR 422.208]
for services that the physician or physician group does not furnish itself, the
MCP must assure that all physicians and physician groups at substantial
financial risk have either aggregate or per-
 




Appendix J
Page 7
 
patient stop-loss protection in accordance with paragraph (f) of 42 CFR 422.208,
and conduct periodic surveys in accordance with paragraph (h) of 42 CFR 422.208.
 
In accordance with 42 CFR 417.479 and 42 CFR 422.210, MCPs must maintain copies
of the following required documentation and make this information available to
OD.IFS upon request:
 
a. A description of the types of physician incentive arrangements the MCP has in
place which indicates whether they involve a withhold, bonus, capitation, or
other arrangement. If a physician incentive arrangement involves a withhold or
bonus, the percent of the withhold or bonus must be specified.
 
b. A description of the panel size for each physician incentive plan. If
patients are pooled, then the pooling method used to determine if substantial
financial risk exists must also be specified.
 
c. If more than 25% of the total potential payment of a physician/group is at
risk for referral services, the MCP must maintain a copy of the results of the
required patient satisfaction survey and documentation verifying that the
physician or physician group has adequate stop-loss protection, including the
type of coverage (e.g.. per member per year. aggregate), the threshold amounts,
and any coinsurance required for amounts over the threshold.
 
Upon request by a member or a potential member and no later than 14 calendar
days after the request, the MCP must provide the following information to the
member: (1) whether the MCP uses a physician incentive plan that affects the use
of referral services; (2) the type of incentive arrangement; (3) whether
stop-loss protection is provided; and (4) a summary of the survey results if the
MCP was required to conduct a survey. The information provided by the MCP must
adequately address the member's request.
 
6. NOTIFICATION OF REGULATORY ACTION
 
Any MCP notified by the ODI of proposed or implemented regulatory action must
report such notification and the nature of the action to ODJFS no later than one
working day after receipt from ODI. The ODJFS may request, and the MCP must
provide, any additional information as necessary to assure continued
satisfaction of program requirements. MCPs may request that information related
to such actions be considered proprietary in accordance with established ODJFS
procedures. Failure to comply with this provision will result in an immediate
membership freeze.
 



--------------------------------------------------------------------------------




APPENDIX K
 
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM AND EXTERNAL QUALITY
REVIEW
 
1. As required by federal regulation, 42 CFR 438.240. each managed care plan
(MCP) must have an ongoing Quality Assessment and Performance Improvement
Program (QAPI) that is annually prior-approved by the Ohio Department of Job and
Family Services (ODJFS). The program must include the following elements:
 
a. PERFORMANCE IMPROVEMENT PROJECTS
 
Each MCP must conduct performance improvement projects (PIPs), including those
specified by ODJFS. PIPs must achieve, through periodic measurements and
intervention, significant and sustained improvement in clinical and non-clinical
areas which are expected to have a favorable effect on health outcomes and
satisfaction. MCPs must adhere to ODJFS PIP content and format specifications.
 
All ODJFS-specified PIPs must be prior-approved by ODJFS. As part of the
external quality review organization (EQR.O) process, the EQRO will assist MCPs
with conducting PIPs by providing technical assistance and will annually
validate the PIPs. In addition, the MCP must annually submit to ODJFS the status
and results of each PIP.
 
MCPs must initiate the following PIPs:


i. Non-clinical Topic: Identifying children/members with special health care
needs.
ii. Clinical Topic: Well-child visits during the first 15 months of life.
iii. Clinical Topic: Percentage of members aged 2-21 years that access dental
care services.
Initiation of PIPs will begin in the second year of participation in the
Medicaid managed care program.
 
In addition, as noted in Appendix M, if an MCP fails to meet the Minimum
Performance Standard for selected Clinical Performance Measures, the MCP will be
required to complete a PIP.
 
b. UNDER- AND OVER-UTILIZATION
 
Each MCP must have mechanisms in place to detect under- and over-utilization of
health care services. The MCP must specify the mechanisms used to monitor
utilization in its annual submission of the QAPI program to ODJFS.
 




Appendix K
Page 2
 
It should also be noted that pursuant to the program integrity provisions
outlined in Appendix I, MCPs must monitor for the potential under-utilization of
services by their members in order to assure that all Medicaid-covered services
are being provided, as required. If any under-utilized services are identified,
the MCP must immediately investigate and correct the problem(s) which resulted
in such under-utilization of services.
 
In addition, beginning in SFY 2005, the MCP must conduct an ongoing review of
service denials and must monitor utilization on an ongoing basis in order to
identify services which may be under-utilized.
 
c. SPECIAL HEALTH CARE NEEDS
 
Each MCP must have mechanisms in place to assess the quality and appropriateness
of care furnished to children/members with special health care needs. The MCP
must specify the mechanisms used in its annual submission of the QAPI program to
OD.IFS.
 
d. SUBMISSION OF PERFORMANCE MEASUREMENT DATA
 
Each MCP must submit clinical performance measurement data as required by ODJFS
that enables ODJFS to calculate standard measures. Refer to Appendix M
"Performance Evaluation" for a more comprehensive description of the clinical
performance measures.
 
Each MCP must also submit clinical performance measurement data as required by
ODJFS that uses standard measures as specified by ODJFS. MCPs are required to
submit Health Employer Data Information Set (HEDIS) audited data for the
following measures:
 
i. Comprehensive Diabetes Care
ii. Child Immunization Status
iii. Adolescent Immunization Status
 
The measures must have received a "report" designation from the HEDIS certified
auditor and must be specific to the Medicaid population. Data must be submitted
annually and in an electronic format. Data will be used for MCP clinical
performance monitoring and will be incorporated into comparative reports
developed by the EQRO.
 
Initiation of submission of performance data will begin in the second year of
participation in the Medicaid managed care program.
 
2. EXTERNAL QUALITY REVIEW
 
In addition to the following requirements, MCPs must participate in external
quality review activities as outlined in OAC 5101:3-26-07.




Appendix K
Page 3
 
a. EORO ADMINISTRATIVE REVIEW AND NON-DUPLICATION OF MAMDATORY ACTIVITIES
 
The EQRO will conduct administrative compliance assessments for each MCP every
three (3) years. The review will include- but not be limited to, the following
domains as specified by ODJFS: member rights and services, QAPI program, access
standards, provider network, grievance system, case management, coordination and
continuity of care, and utilization management. In accordance with 42 CFR
438.360 and 438.362, MCPs with accreditation from a national accrediting
organization approved by the Centers for Medicare and Medicaid Services (CMS)
may request a non-duplication exemption from certain specified components of the
administrative review. Non-duplication exemptions may not be requested for SFY
07.
 
b. ANNUAL REVIEW OF QAPI AND CASE MANAGEMENT PROGRAM
 
Each MCP must implement an evaluation process to review, revise, and/or update
the QAPI program. The MCP must annually submit its QAPI program for review and
approval by ODJFS.
 
The annual QAPI and case management/CSHCN (refer to Appendix G) program
submissions are subject to an administrative review by the EQRO. If the EQRO
identifies deficiencies during its review, the MCP must develop and implement
Corrective Action Plan(s) that are prior approved by ODJFS. Serious deficiencies
may result in immediate termination or non-renewal of the provider agreement.
 
c. EXTERNAL QUALITY REVIEW PERFORMANCE
 
In accordance with OAC rule 5101:3-26-07. each MCP must participate in clinical
or non-clinical focused quality of care studies as part of the annual external
quality review survey. If the EQRO cites a deficiency in clinical or
non-clinical performance, the MCP will be required to complete a Corrective
Action Plan (e.g., ODJFS technical assistance session), Quality Improvement
Directives or Performance Improvement Projects depending on the severity of the
deficiency. (An example of a deficiency is if an MCP fails to meet certain
clinical or administrative standards as supported by national evidence-based
guidelines or best practices.) Serious deficiencies may result in immediate
termination or non-renewal of the provider agreement. These quality improvement
measures recognize the importance of ongoing MCP performance improvement related
to clinical care and service delivery.
 



--------------------------------------------------------------------------------




APPENDIX L
DATA QUALITY
 
A high level of performance on the data quality measures established in this
appendix is crucial in order for the Ohio Department of Job and Family Services
(ODJFS) to determine the value of the Medicaid Managed Health Care Program and
to evaluate Medicaid consumers' access to and quality of services. Data
collected from MCPs are used in key performance assessments such as the external
quality review, clinical performance measures, utilization review, care
coordination and case management, and in determining incentives. The data will
also be used in conjunction with the cost reports in setting the premium payment
rates.
 
Data sets collected from MCPs with data quality standards include: encounter
data; case management data; data used in the external quality review; members'
PCP data; and appeal and grievance data.
 
1. ENCOUNTER DATA
 
For detailed descriptions of the encounter data quality measures below, see
ODJFS Methods for Encounter Data Quality Measures.
 
l.a. Encounter Data Completeness
 
Each MCP's encounter data submissions will be assessed for completeness. The MCP
is responsible for collecting information from providers and reporting the data
to ODJFS in accordance with program requirements established in Appendix C. MCP
Responsibilities. Failure to do so jeopardizes the MCP's ability to demonstrate
compliance with other performance standards.
 
l.a.i. Encounter Data Volume
 
Measure: The volume measure for each service category, as listed in Table 1
below, is the rate of utilization (e.g., discharges, visits) per 1.000 member
months (MM).
 
Report Period: The report periods for the SFY 2007 and SFY 2008 contract periods
are listed in the table below.
 




Appendix L
Page 2
 
Table 1. Report Periods for the SFY 2007 and 2008 Contract Periods
 
 
Quarterly Report Periods
 
Data Source: Estimated Encounter Data File Update
 
Quarterly Report Estimated Issue Date
 
Contract Period
 
Qtr 3& Qtr4 2003, 2004, 2005  Qtrl 2006
 
July 2006
 
August 2006
 
SFY 7007
 
Qtr 3 & Qtr 4 2003, 2004, 2005 Qtrl, Qtr 2 2006
 
October 2006
 
November 2006
 
Qtr 3 & Qtr 4 2003, 2004, 2005 Qtr 1 thru Qtr 3 2006
 
January 2007
 
February 2007
 
Qtr 3 & Qtr 4 2003, 2004, 2005 Qtr 1 thru Qtr 4 2006
 
April 2007
 
May 2007
 
Qtr 3 & Qtr 4 2003, 2004,2005,2006 Qtrl 2007
 
July 2007
 
August 2007
 
SFY 2008
 
Qtr 3 & Qtr 4 2003, 2004,2005.2006 Qtr 1, Qtr 2 2007
 
October 2007
 
November 2007
 
Qtr 3 & Qtr 4 2003. 2004,2005,2006 Qtr 1 ihru Qtr 3 2007
 
January 2008
 
February 2008
 
Qtr 3 & Qtr 4 2003, 2004,2005,2006 Qtr 1 thru Qtr 4 2007
 
April 2008
 
May 2008

Qtrl = January to March     Qtr2 = April to June     Qtr3 == July to
September     Qtr4 = October to December




Appendix L
Page 3
 
Table 2. Standards - Encounter Data Volume (County-Based Approach)
 
 
Category
 
Measure per 1,000/MM
 
Standard for Dates of Service 7/1/2003 thru 6/30/2004
 
Standard for Dates of Service 7/1/2004 thru 6/30/2006
 
Standard for Dates of Service on or after 7/1/2006
 
Description
 
Inpatient Hospital
 
Discharges
 
5.4
 
5.0
 
5.4
 
General/acute care, excluding newborns and mental health and chemical dependency
services
 
Emergency Department
 
Visits
 
51.6
 
51.4
 
50.7
 
Includes physician and hospital emergency department encounters
 
Dental
 
38.2
 
41.7
 
50.9
 
Non-institutional and hospital dental visits
 
Vision
 
11.6
 
11.6
 
10.6
 
Non-institutional and hospital outpatient optometry and ophthalmology visits
 
Primary and Specialist Care
 
220.1
 
225.7
 
233.2
 
Physician/practitioner and hospital outpatient visits
 
Ancillary Services
 
144.7
 
123.0
 
133.6
 
Ancillary visits
 
Behavioral Health
 
Service
 
7.6
 
8.6
 
10.5
 
Inpatient and outpatient behavioral encounters
 
Pharmacy
 
Prescriptions
 
388.5
 
457.6
 
492.2
 
Prescribed drugs

 
County-Based Approach: All counties with managed care membership as of January
1. 2006, will be included in a county-based encounter data volume measure until
regional evaluation is implemented for the county's applicable region.. Upon
implementation of regional-based evaluation fora particular county's region, the
county will be included in the MCP's regional-based results and will no longer
be included in the MCP's county-based results. County-based results w'ill be
determined by MCP (i.e., one utilization rate per service category for all
applicable counties) and must be equal to or greater than the standards
established in Table 2 above. [Example: The county-based result for MCP AAA,
which has contracts in the Central and West Central regions, will include
Franklin, Pickaway, Montgomery. Greene and dark counties (i.e., counties with
managed care membership as of January 1,2006). When the regional-based
evaluation is implemented for the Central region. Franklin and Pickaway
counties, along with all other counties in the region, will then be included in
the Central region results for MCP AAA; Montgomery. Greene, and dark counties
will remain in the county-based results for MCP AAA until the West Central
regional measure is implemented.]
 
Da/a Quality Standard. County-Based Approach: The standards in Table 2 apply to
the MCP's county-based results (see County-Based Approach above). The
utilization rate for all service
 




Appendix L
Page 4
 


 
categories listed in Table 2 must be equal to or greater than the standard
established in Table 2 below.
 
Interim Regional-Based Approach:
Prior to the transition to the regional-based approach, encounter data volume
will be evaluated by MCP, by region, using an interim approach. All regions with
managed care membership will be included in results for an interim
regional-based encounter data volume measure until regional evaluation is
implemented for the applicable region (see Regional-Based Approach below).
Encounter data volume will be evaluated by MCP (i.e., one utilization rate per
service category for all counties in the region). The utilization rate for all
service categories listed in Table 3 must be equal to or greater than the
standard established in Table 3 below. The standards listed in Table 3 below are
based on utilization data for counties with managed care membership as of
January 1, 2006, and have been adjusted to accommodate estimated differences in
utilization for all counties in a region, including counties that did not have
membership as of January 1, 2006.
 
Prior to implementation of the regional-based approach, an MCP's encounter data
volume will be evaluated using the county-based approach and the interim
regional-based approach. A county with managed care membership as of January 1.
2006. w'ill be included in both the County-Based approach and the Interim
Regional-Based approach until regional evaluation is implemented for the
county's applicable region.
 
Data Qualify Standard. Interim Regional-Bawd Approach: The standards in Table 3
apply to the MCP's interim regional-based results. The utilization rate for all
service categories listed in Table 3 must be equal to or greater than the
standard established in Table 3 below.
 
Table 3. Standards - Encounter Data Volume (Interim Regional-Based Approach)
 
 
Category
 
Measure per 1,000/MM
Standard for Dates of Service on or after
7/1/2006
 
Description
 
Inpatient Hospital
 
Discharges
 
2.7
 
General/acute care. excluding newborns and mental health and chemical dependency
services
 
Emergency Department
 
Visits
 
25.3
 
Includes physician and hospital emergency
 
department encounters
 
Dental
 
25.5
 
Non-institutional and hospital dental visits
 
Vision
 
5.3
 
Non-institutional and hospital outpatient optometry and ophthalmology visits
 
Primary and Specialist Care
 
116.6
 
Physician/practitioner and hospital outpatient visits
 
Ancillary Services
 
66.8
 
Ancillary visits
 
Behavioral Health
 
Service
 
5.2
 
Inpatient and outpatient behavioral encounters
 
Pharmacy
 
Prescriptions
 
246.1
 
Prescribed drugs





Appendix L
Page 5
 
Determination of Compliance: Performance is monitored once every quarter for the
entire report
 
period. If the standard is not met for every service category in all quarters of
the report period in
either the county-based or interim regional-based approach, or both, then the
MCP will be
 
determined to be noncompliant for the report period.
Penalty/or noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of two percent
of the current month's premium payment. Monetary sanctions will not be levied
for consecutive quarters that an MCP is determined to be noncompliant. If an MCP
is noncompliant for three consecutive quarters, membership will be frozen. Once
the MCP is


 
Appendix L
Page 6
 
determined to be compliant with the standard and the violations/deficiencies are
resolved to the satisfaction of ODJFS, the penalties will be lifted, if
applicable, and monetary sanctions will be returned.
 
Regional-Based Approach: Transition to the regional-based approach will occur by
region, after the first four quarters (i.e., full calendar year quarters) of
regional membership. Encounter data volume will be evaluated by MCP- by region,
after determination of the regional-based data quality standards. ODJFS will use
the first four quarters of data (i.e., full calendar year quarters) from all
MCPs serving in an active region to determine minimum encounter volume data
quality standards for that region.
 
l.a.ii. Encounter Data Omissions
 
Omission studies will evaluate the completeness of the encounter data.
 
Measure: This study will compare the medical records of members during the time
of membership to the encounters submitted. Omission rates will be calculated per
MCP (i.e., to include all counties serviced by the MCP).
 
The encounters documented in the medical record that do not appear in the
encounter data will be counted as omissions.
 
Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
 
Medical records retrieval from the provider and submittal to ODJFS or its
designee is an integral component of the omission measure. ODJFS has optimized
the sampling to minimize the number of records required. This methodology
requires a high record submittal rate. To aid MCPs in achieving a high submittal
rate, ODJFS will give at least an 8 week period to retrieve and submit medical
records as a part of the validation process. A record submittal rate will be
calculated as a percentage of all records requested for the study.
 




Appendix L
Page 6
 


Data Quality Standard: The data quality standard is a maximum omission rate of
15% for studies
 
with time periods ending in the CY 2007 contract period.
 
Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
 
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6) of one percent of the current month's premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.
 
l.a.iii. Incomplete Outpatient Hospital Data
 
Since July 1,1997, MCPs have been required to provide both the revenue code and
the HCPCS code on applicable outpatient hospital encounters. ODJFS will be
monitoring, on a quarterly basis, the percentage of hospital encounters which
contain a revenue code and CPT/HCPCS code. A CPT/HCPCS code must accompany
certain revenue center codes. These codes are listed in Appendix B of Ohio
Administrative Code rule 5101:3-2-21 (fee-for-service outpatient hospital
policies) and in the methods for calculating the completeness measures.
 
Measure: The percentage of outpatient hospital line items with certain revenue
center codes, as explained above, which had an accompanying valid procedure
(CPT/HCPCS) code. The measure will be calculated per MCP (i.e.. to include all
counties serviced by the MCP).
 
Report Period: For the SPY 2007 contract period, performance will be evaluated
using the following report periods: January - March 2006; April - June 2006;
July-September 2006; October -December 2006. For the SFY 2008 contract period,
performance will be evaluated using the following report periods: January- March
2007; April-June 2007; July-September 2007; October-December 2007.
 
Data Quality Standard: The data quality standard is a minimum rate of 95%.
 
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
 
Upon all subsequent quarterly measurements of performance, if an MCP is again
determined to be noncompliant with the standard. ODJFS will impose a monetary
sanction (see Section 6) of one percent of the current month's premium payment.
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
 




Appendix L
Page7
 
l.a.iv. Incomplete Data For Last Menstrual Period
 
As outlined in ODJFS Encounter Data Specifications, the last menstrual period
(LMP) field is a required encounter data field. It is discussed in Item 14 of
the "HCFA 1500 Billing Instructions." The date of the LMP is essential for
calculating the clinical performance measures and allows the ODJFS to adjust
performance expectations for the length of a pregnancy.
 
The occurrence code and date fields on the UB-92, which are "optional" fields,
can also be used to submit the date of the LMP. These fields are described in
Items 32a & b, 33a & b, 34a & b, 35a & b of the "Inpatient Hospital" and
"Outpatient Hospital UB-92 Claim Form Instructions."
 
An occurrence code value of ' 10" indicates that a LMP date was provided. The
actual date of the LMP would be given in the 'Occurrence Date' field.
 
Measure: The percentage of recipients with a live birth during the report period
where a ''valid" LMP date was given on one or more of the recipient's perinatal
claims. If the LMP date is before the date of birth and there is a difference of
between 119 and 315 days between the date the recipient gave birth and the LMP
date. then the LMP date will be considered a valid date. The measure will be
calculated per MCP (i.e.. to include all counties serviced by the MCP).
 
Report Period: For the SFY 2007 contract period, performance will be evaluated
using the January - December 2006 report period. For the SFY 2008 contract
period, performance will be evaluated using the January - December 2007 report
period.
 
Data Quality Standard: The data quality standard is 80%.
 
Penalty/or noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of one percent
of the current month's premium payment. Once the MCP is performing at standard
levels and violations/deficiencies are resolved to the satisfaction of ODJFS,
the money will be refunded.
 
l.a.v. Rejected Encounters
 
Encounters submitted to ODJFS that are incomplete or inaccurate are rejected and
reported back to the MCPs on the Exception Report. If an MCP does not resubmit
rejected encounters, ODJFS' encounter data set will be incomplete.
 
Measure 1 only applies to MCPs that have had Medicaid membership for more than
one year.
 
Measure 1: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP (i.e., to include all counties serviced
by the MCP).
 




Appendix L
Page 8
 
Report Period'. For the SFY 2007 contract period, performance will be evaluated
using the following report periods: April - June 2006; July - September 2006;
October - December 2006 and January - March 2007. For the SFY 2008 contract
period, performance will be evaluated using the following report periods: April
- June 2007; July - September 2007; October - December 2007 and January - March
2008.
 
Data Quality Standard I: Data Quality Standard 1 is a maximum encounter data
rejection rate of 10% for each file in the ODJFS-specified medium per format for
encounters submitted in SFY 2004 and thereafter. The measure will be calculated
per MCP (i.e., to include all counties serviced by the MCP).
 
Determination of Compliance'. Performance is monitored once every quarter.
Compliance determination with the standard applies only to the quarter under
consideration and does not include performance in previous quarters.
 
Penalty for noncompliance with Data Quality Standard 1: The first time an MCP is
noncompliant with a standard for this measure. ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure w'ill result in ODJFS imposing a monetary sanction.
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard. ODJFS will impose a monetary sanction (see
Section 6.) of one percent of the current month's premium payment. The monetary
sanction will be applied for each file in the ODJFS-specified medium per format
that is determined to be out of compliance.
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS. the money will be refunded.
 
Measure 2 only applies to MCPs that have had Medicaid membership for one year or
less.
 
Measure 2: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP (i.e., to include all counties serviced
by the MCP).
 
Report Period: The report period for Measure 2 is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
 
Data Quality Standard 2: The data quality standard is a maximum encounter data
rejection rate for each file in the ODJFS-specified medium per format as
follows:
 
Third through sixth months with membership: 50% Seventh through twelfth month
with membership: 25%
 




Appendix L
Page 9


Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination ofnoncompliance.
 
Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous quarters.
 
Penalty for Noncompliance with Data Quality Standard 2: If the MCP is determined
to be noncompliant for either standard. ODJFS will impose a monetary sanction of
one percent of the MCP's current month's premium payment. The monetary sanction
will be applied only once per measure per compliance determination period and
will not exceed a total of two percent of the MCP's current month's premium
payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS. the money
will be refunded. Special consideration will be made for MCPs with less than
1,000 members.
 
1.a.vi.Acceptance Rate
 
This measure only applies to MCPs that have had Medicaid membership for one year
or less.
 
Measure: The rate of encounters (encounters per 1.000 member months (MM))
submitted to ODJFS. The measure will be calculated per MCP (i.e.. to include all
counties serviced by the MCP).
 
Report Period'. The report period for this measure is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
 
Data Quality Standard: The data quality standard is a monthly minimum accepted
rate of encounters for each file in the ODJFS-specified medium per format as
follows:
 
Third through sixth month with membership: 50 encounters per 1,000 MM for NCPDP
65 encounters per 1,000 MM for NSF
 
Seventh through twelfth month of membership: 250 encounters per 1.000 MM for
NCPDP 350 encounters per 1.000 MM for NSF 100 encounters per 1,000 MM for UB-92
 
Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous months.
 
Penally for Noncompliance: If the MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction of one percent of the MCP's
current month's premium payment. The monetary sanction will be applied only once
per measure per compliance determination period and will not exceed a total of
two percent of the MCP's current month's
 




Appendix L
Page 10
 


 
premium payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS- the monev
will be refunded.
 
l.a.vii. Incomplete Birth Weight Data
 
Measure: The percentage of newborn delivery inpatient encounters during the
report period which contained a birth weight. If a value of "88" through "96" is
found on any of the five condition code fields on the UB-92 inpatient claim
format, then the encounter will be considered to have a birth weight. The
condition code fields are described in Items 24-30 of the "Inpatient Hospital.
UB-92 Claim Form Instructions." The measure will be calculated per MCP (i.e., to
include all counties serviced by the MCP).
 
Report Period: For the SFY 2007 contract period, performance will be evaluated
using the January -December 2006 report period. For the SFY 2008 contract
period, performance will be evaluated using the January - December 2007 report
period.
 
Data Quality Standard: The data quality standard is 90%.
 
Penalty/or noncompliance: If an MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of one percent
of the current month's premium payment. Once the MCP is performing at standard
levels and violations/deficiencies are flB resolved to the satisfaction of
ODJFS. the money will be refunded.
 
l.b. Encounter Data Accuracy
 
As with data completeness. MCPs are responsible for assuring the collection and
submission of accurate data to ODJFS. Failure to do so jeopardizes MCPs'
performance, credibility and, if not corrected, will be assumed to indicate a
failure in actual performance.
 
l.b.i. Encounter Data Accuracy Studies
 
Measure 1: The focus of this accuracy study will be on delivery encounters. Its
primary purpose will be to verify that MCPs submit encounter data accurately and
to ensure only one payment is made per delivery. The rate of appropriate
payments will be determined by comparing a sample of delivery payments to the
medical record. The measure will be calculated per MCP (i.e., to include all
counties serviced by the MCP).
 
Report Period: In order to provide timely feedback on the accuracy rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
 
Medical records retrieval from the provider and submittal to ODJFS or its
designee is an integral component of the validation process. ODJFS has optimized
the sampling to minimize the number of
 




Appendix L
Page 11
 


records required. This methodology requires a high record submittal rate. To aid
MCPs in achieving
 
a high submittal rate, ODJFS will give at least an 8 week period to retrieve and
submit medical records as a part of the validation process. A record submittal
rate will be calculated as a percentage of all records requested for the study.
 
Data Quality Standard 1: For results that are finalized during the contract
year, the accuracy rate for encounters generating delivery payments is 100%.
 
Penalty for noncompliance: The MCP must participate in a detailed review of
delivery payments made for deliveries during the report period. Any duplicate or
unvalidated delivery payments must be returned to ODJFS.
 
Data Quality Standard for Measure 2: A minimum record submittal rate of 85%.
 
Penalty/or noncompliance: For all encounter data accuracy studies that are
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.
 
Measure 2: This accuracy study will compare the accuracy and completeness of
payment data stored in MCPs' claims systems during the study period to payment
data submitted to and accepted by ODJFS. The measure will be calculated per MCP
(i.e.. to include all counties serviced by the MCP).
 
Payment information found in MCPs' claims systems for paid claims that does not
match payment information found on a corresponding encounter will be counted as
omissions.
 
Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
 
Data Quality Standard for Measure 2: TBD for SFY 2008 based on study conducted
in SFY 2007
 
Penalty/or Noncompliance: Does not apply for SFY 2006 or SFY 2007. The first
time an MCP is noncompliant with a standard for this measure. ODJFS will issue a
Sanction Advisory informing the MCP that any future noncompliance instances with
the standard for this measure will result in ODJFS imposing a monetary sanction.
 
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6) of one percent of the current month's premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.
 




Appendix L
Page 12
 
l.b.ii. Generic Provider Number Usage
 
Measure: This measure is the percentage of non-pharmacy encounters with the
generic provider number. Providers submitting claims which do not have an MMIS
provider number must be submitted to OD.IFS with the generic provider number
9111115. The measure will be calculated per MCP (i.e., to include all counties
serviced by the MCP).
 
All other encounters are required to have the MMIS provider number of the
servicing provider. The report period for this measure is quarterly.
 
Report Period'. For the SFY 2007 contract period, performance will be evaluated
using the following periods: January - March 2006; April - June 2006; July -
September 2006: October -December 2006. For the SFY 2008 contract period,
performance will be evaluated using the following periods: January - March 2007;
April - June 2007; July - September 2007; October -December 2007.
 
Data Quality Standard: A maximum generic provider usage rate of 10%.
 
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure. ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard. ODJFS will impose a monetary sanction (see Section 6.) of three
percent of the current month's premium payment. Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS. the money will be refunded.


I.c. Timely Submission of Encounter Data
l.c.i. Timeliness
 
ODJFS recommends submitting encounters no later than thirty-five days after the
end of the month in which they were paid. ODJFS does not monitor standards
specifically for timeliness, but the minimum claims volume (Section l.a.i.) and
the rejected encounter (Section l.a.v.) standards are based on encounters being
submitted within this time frame.
 
l.c.ii. Submission of Encounter Data Files in the ODJFS-specified medium per
format
 
MCP submissions of encounter data files in the ODJFS-specified medium per format
to ODJFS are limited to two per format per month. Should an MCP wish to send
additional files in the ODJFS-specified medium per format, permission to do so
must be obtained by contacting BMHC.
 




Appendix L
Page 13
 


 
Information concerning the proper submission of encounter data may be obtained
from the ODJFS
 
Encounter Data File and Submission Specifications document. The MCP must submit
a letter of
 
certification, using the form required by ODJFS, with each encounter data file
in the OD.IFS-
specified medium per format.
 
The letter of certification must be signed by the MCP's Chief Executive Officer
(CEO), Chief Financial Officer (CFO), or an individual who has delegated
authority to sign for, and who reports directly to, the MCP's CEO or CFO.
 
2. CASEMANAGEMENT DATA
 
ODJFS designed a case management system (CAMS) in order to monitor MCP
compliance with program requirements specified in Appendix G, Coverage and
Services. Each MCP's case management data submissions w'ill be assessed for
completeness and accuracy. The MCP is responsible for submitting a a case
management file every month. Failure to do so jeopardizes the MCP's ability to
demonstrate compliance w ith CSF1CN requirements. For detailed descriptions of
the case management measures below, see ODJFS Methods/or Case Management Data
Quality Measures.
2.a. Case Management System Data Accuracy 2.a.i. Open Case Management Spans for
Disenrolled Members
 
Measure: The percentage of the MCP's adult and children case management records
in the Screening, Assessment, and Case Management System that have open case
management date spans for members who have disenrolled from the MCP.
 
Report Period: For the SFY 2007 contract period, performance will be evaluated
using the January -June 2006 and July - December 2006 report periods. For the
SFY 2007 contract period, July -September 2006. October - December 2006. January
- March 2007, and April - June 2007 report periods. For the SFY 2008 contract
period. July - September 2007, October - December 2007, January - March 2008,
and April - June 2008 report periods.
 
Da/a Quality Standard: A rate of open case management spans for disenrolled
members of no more than L0%.
 
For an MCP which had membership as of January 1, 2006: Performance will be
evaluated using: 1) region-based results for any active region in which all
selected MCPs had at least 10,000 members during each month of the entire report
period; and/or 2) the statew ide result for all counties that were not included
in the region-based results, but had managed care membership as of January 1,
2006.
 
For any MCP which did not have membership as a/January 1, 2006: Performance will
begin to be evaluated using region-based results for any active region in which
all selected MCPs had at least 10,000 members during each month of the entire
report period.
 




Appendix L
Page 14
 


 
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included
in the region.
 
Penally for nonconipliance: [fan MCP is noncompliant with the standard, then the
ODJFS will issue a Sanction Advisory informing the MCP that a monetary sanction
will be imposed if the MCP is noncompliant for any future report periods. Upon
all subsequent semi-annual measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction of one-half of one percent of the current month's premium payment. Once
the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
 
2.b. Timely Submission of Case Management Files
 
Data Quality Submission Requirement: The MCP must submit Case Management files
on a monthly basis according to the specifications established in ODJFS' Case
Management File and Submission Specifications.
 
Penalty/or nonconipliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
 
3. EXTERNAL QUALITY REVIEW DATA
 
In accordance with federal law and regulations, ODJFS is required to conduct an
independent
quality review of contracting managed care plans. TheOAC rule 5101:3-26-07(C)
requires MCPs to submit data and information as requested by ODJFS or its
designee for the annual external quality review.
 
Two information sources are integral to these studies: encounter data and
medical records. Because encounter data is used to draw samples for the clinical
studies, quality must be sufficient to ensure valid sampling.
 
An adequate number of medical records must then be retrieved from providers and
submitted to ODJFS or its designee in order to generalize results to all
applicable members. To aid MCPs in achieving the required medical record
submittal rate. ODJFS will give at least an eight week period to retrieve and
submit medical records.
 
If an MCP does not complete a study because either their encounter data is of
insufficient quality or too few medical records are submitted, accurate
evaluation of clinical quality in the study area cannot be determined for the
individual MCP and the assurance of adequate clinical quality for the program as
a whole is jeopardized.
 
3.a. Independent External Quality Review
 




Appendix L
Page 15
 


 
Measure: The independent external quality review covers both administrative and
clinical focus
 
areas of study.
 
Report Period: The report period is one year. Results are calculated and
performance is monitored annually. Performance is measured with each review.
 
Data Quality Standard 1: Sufficient encounter data quality in each study area to
draw a sample as determined by the external quality review organization
 
Penalty for noncompliance with Data Quality Standard 1: For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, OD.IFS will impose a non-refundable $10,000 monetary sanction.
 
Data Quality Standard 2: A minimum record submiltal rate of 85% for each
clinical measure.
 
Penalty for noncompliance for Data Quality Standard 2: For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard. ODJFS will impose a non-refundable $10.000 monetary sanction.
 
4. MEMBERS' PCP DATA
 
Data Quality Submission Requirement: The MCP must submit a Members' Designated
PCP Data files on a monthly basis according to the specifications established in
ODJFS Members' PCP Data File and Submission Specifications.
 
Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
 
5. APPEALS AND GRIEVANCES DATA
 
Pursuant to OAC rule 5101:3-26-08.4, MCPs are required to submit information at
least monthly to ODJFS regarding appeal and grievance activity. ODJFS requires
these submissions to be in an electronic data file format pursuant to the Appeal
File and Submission Specifications and Grievance File and Submission
Specifications.
 
The appeal data file and the grievance data file must include all appeal and
grievance activity, respectively, for the previous month, and must be submitted
by the ODJFS-specified due date. These data files must be submitted in the
ODJFS-specified format and with the ODJFS-specified filename in order to be
successfully processed.
 
Penalty for noncompliance: MCPs who fail to submit their monthly electronic data
files to the ODJFS by the specified due date or who fail to resubmit, by no
later than the end of that month, a
 




Appendix L
Page 16
 


 
file which meets the data quality requirements will be subject to penalty as
stipulated under the
 
Compliance Assessment System (Appendix N).
 
6. NOTES 6.a. Penalties, Including Monetary Sanctions, for Noncompliance
 
Penalties for noncompliance with standards outlined in this appendix, including
monetary sanctions, will be imposed as the results are finalized. With the
exception of Sections l.a.i. and l.a.v., no monetary sanctions described in this
appendix will be imposed if the MCP is in its first contract year of Medicaid
program participation. Notwithstanding the penalties specified in this Appendix,
ODJFS reserves the right to apply the most appropriate penalty to the area of
deficiency identified
 
when an MCP is determined to be noncompliant with a standard. Monetary penalties
for noncompliance with any individual measure, as determined in this appendix,
shall not exceed $300,000 during each evaluation period.
 
Refundable monetary sanctions will be based on the premium payment in the month
of the cited deficiency and due within 30 days of notification by ODJFS to the
MCP of the amount.
 
Any monies collected through the imposition of such a sanction will be returned
to the MCP (minus any applicable collection P;es owed to the Attorney General's
Office, if the MCP has been delinquent in submitting payment) after the MCP has
demonstrated full compliance with the particular program requirement and the
violations/deficiencies are resolved to the satisfaction of ODJFS. If an MCP
does not comply w ithin two years of the date of notification of noncompliance.
then the monies will not be refunded.
 
6.b. Combined Remedies
 
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15% of the MCP's monthly premium payment.
 
6.c. Membership Freezes
 
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to a membership freeze.
 
6.d. Reconsideration
 
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as
provided in Appendix N, Compliance Assessment System.




Appendix L
Page 17
 
6.e. Contract Termination, Nonrenewals, or Denials
 
Upon termination either by the MCP or ODJFS, nonrenewal, or denial of an MCP
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.
 

--------------------------------------------------------------------------------






APPENDIX M
PERFORMANCE EVALUATION
 
This appendix establishes minimum performance standards for managed care plans
(MCPs) in key program areas. The intent is to maintain accountability for
contract requirements. Standards are subject to change based on the revision or
update of applicable national standards, methods or benchmarks. Performance will
be evaluated in the categories of Quality of Care, Access, Consumer
Satisfaction, and Administrative Capacity. Each performance measure has an
accompanying minimum performance standard. MCPs with performance levels below
the minimum performance standards will be required to take corrective action.
The Ohio Medicaid managed care program will transition to a regional-based
system as managed care expands statewide, beginning in SPY 2007. Evaluation of
performance will transition to a regional-based approach after completion of the
statewide expansion. Due to differences in data and reporting requirements,
transition to the regional-based approach will vary by performance measure.
Unless otherwise noted, performance measures and standards (see Sections 1. 2, 3
and 4) will be applicable for all counties in which the MCP has membership as of
January 1. 2006, until the regional-based approach is developed.
 
Selected measures in this appendix will be used to determine incentives as
specified in Appendix 0, Performance Incentives.
 
1. QUALITY OF CARE
 
l.a.i Independent External Quality Review [Only use in SFY2006 Incentive System;
only applicable for MCPs with membership as ofJanuary I, 2006}
In accordance with federal law. and regulations state Medicaid agencies must
annually provide for an external review of the quality outcomes and timeliness
of, and access to, services provided by Medicaid-contracting MCPs [(42 CFR
438.204(d)]. The external review assists the state in assuring MCP compliance
w'ith program requirements and facilitates the collection of accurate and
reliable information concerning, MCP performance.
 
Measure: The independent external quality review covers both an administrative
component and clinical focus areas of study. The overall score is weighted to
emphasize clinical performance.
 
Report Period: For the SFY 2006 contract period, performance will be evaluated
using the reviews that are finalized during SFY 2006.
 
Minimum Performance Standard 1: A minimum score of 75% for each clinical study
and the administrative component.
 
Action Required for Noncompliance with the Minimum Performance Standard 1: For
all studies that are finalized during this contract period, if an MCP is
noncompliant with the standard, then the MCP is required to complete a
Performance Improvement Project, as described in Appendix K, Quality Assessment
and Performance Improvement Program, to address the area(s) of noncompliance.
 




Appendix M
Page 3
 
Minimum Performance Standard: For results that are below the performance target
the performance standard is an improvement level that results in a 20% decrease
between the target and the previous reporting period's results. For MCPs that
reach or surpass the performance target, then the standard is to keep the
results at or above the performance target.
 
Penalty for Noncompliance: The first time an MCP is noncompliant with the
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
w'ill result in ODJFS imposing a monetary sanction. Upon all subsequent
semi-annual measurements of performance, if an MCP is again determined to be
noncompliant with the standard for this measure. ODJFS will impose a monetary
sanction (see Section 5) of one half of one percent of the current month's
premium payment. Once the MCP is performing at standard levels and the
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.
 
l.b.ii. Case Management of Children
 
Measure: The average monthly case management rate for children under 21 years of
age.
 
Report Period: For the SFY 2007 contract period. July - September 2006. October
- December 2006, January - March 2007. and April - June 2007 report periods. For
the SFY 2008 contract period, July-September 2007. October-December 2007.
January-March2008.andApril-.Iune 2008 report periods.
 
County-Based Approach: MCPs with managed care membership as of January 1. 2006
will be evaluated using their county-based statewide result until regional
evaluation is implemented for the county's applicable region. The county-based
statew ide result will include data for all counties with membership as of
January 1. 2006 that are not included in any regional-based result.
Regional-based results will not be used for evaluation until all selected MCPs
in a active region have at least 10.000 members during each month of the entire
report period. Upon implementation of regional-based evaluation for a particular
county's region, the county will be included in the MCP's regional-based result
and will no longer be included in the MCP's county-based statew ide result.
[Example: The county-based statewide result for MCP AAA. which has contracts in
the Central and West Central regions, will include Franklin. Pickaway.
Montgomery. Greene and dark counties (i.e., counties with managed care
membership as of January 1, 2006). When regional-based evaluation is implemented
for the Central region. Franklin and Pickaway counties, along with all other
counties in the region, will then be included in the Central region results for
MCP AAA; Montgomery, Greene, and dark counties will remain in the county-based
statewide result for evaluation of MCP AAA until the West Central regional-based
approach is implemented.]
 
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. Performance will begin to be evaluated using
regional-based results for any active region in which all selected MCPs had at
least 10.000 members during each month of the entire report period.
 
 
Appendix M
Page 4


Minimum Performance Standard: For the first and second quarters of SPY 2007, a
case management rate of 4.5%. For the third and fourth quarters ofSFY 2007, a
case management rate of 5.0%. For SFY 2008, a case management rate of 6.0%.


Penally for Noncompliance: The first time an MCP is noncompliant with the
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in new member selection freezes or a
reduction of assignments will occur as outlined in Appendix N of the Provider
Agreement. Once the MCP is performing at standard levels and the
violations/deficiencies are resolved to the satisfaction of ODJFS. the new
member selection freeze/reduction of assignments will be lifted.


l.b.iii. Case Management oFChiIdren with an ODJFS-Mandated Condition (only
applicable for MCPs with membership as of January 1, 2006)


Measure 1: The percent of children 6 months and over and under 21 years of age
with a positive identification through an ODJFS administrative review of data
for the ODJFS-mandated case management condition of asthma that are case
managed.


Report Period: For the SFY 2006 contract period, performance will be evaluated
using the July -September 2005 and January - March 2006 report periods. Measure
2: The percent of children age 17 and under with a positive identification
through an ODJFS administrative review of data for the ODJFS-mandated case
management condition of teenage pregnancy that are case managed.


Report Period: For the SFY 2006 contract period, performance will be evaluated
using the -January - June 2005 and July - December 2005 report periods. For the
SFY 2007 contract period, performance will be evaluated using the January - June
2006 report period.


Measure 3: The percent of children 6 months and over and under 21 years of age
with a positive identification through an ODJFS administrative review of data
for the ODJFS-mandated case management condition of HIV/A1DS that are case
managed.


Report Period: For the SFY 2006 contract period, performance will be evaluated
using the July -September 2005 and January - March 2006 report periods.
Performance Target for Measures I, 2, and 3: A minimum case management rate of
80%.


Minimum Performance Standard for Measures 7, 2, and 3: For results that are
below the performance target the performance standard is an improvement level
that results in a 20% decrease between the target and the previous reporting
period's results. For MCPs that reach or surpass the performance target, then
the standard is to keep the results at or above the performance target.


Penalty for Noncompliance for Measures 1 and 2: The first time an MCP is
noncompliant with the standard for this measure. ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in ODJFS imposing a monetary sanction .
Upon all subsequent semi-annual measurements of performance, if an MCP is




Appendix M
Page 5


again determined to be noncompliant with the standard (see Section 5) for
measures 1 or 2, ODJFS will impose a monetary sanction of one half of one
percent of the current month's premium payment. Once the MCP is performing at
standard levels and the violations/deficiencies are resolved to the satisfaction
of ODJFS, the money will be refunded. Note: For SFY 2006, measure 3 is a
reporting-only measure.


l.b.iv. Case Management of Children with an ODJFS-Mandated Condition


Measure 1: The percent of children under 21 years of age with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of asthma that are case managed.


Measure 2: The percent of children age 17 and under with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of teenage pregnancy that are case
managed.
Measure 3: The percent of children under 21 years of age with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of H1V/A1DS that are case managed.


Report Periods/or Measures 1, 2, and 3: For the SFY 2007 contract period. July -
September 2006, October-December 2006, January -March 2007. and April -June 2007
report periods. For
the SFY 2008 contract period. July-September 2007, October-December 2007,
January-March 2008, and April - June 2008 report periods.


County-Based Approach: MCPs with managed care membership as of January 1, 2006
will be evaluated using their county-based statewide result until regional
evaluation is implemented forthe county's applicable region. The county-based
statewide result will include data for all counties with membership as of
January 1, 2006 that are not included in any regional-based result.
Regional-based results will not be used for evaluation until all selected MCPs
in an active region have at least 10,000 members during each month of the entire
report period. Upon implementation of regional-based evaluation fora particular
county's region, the county will be included in the MCP's regional-based result
and will no longer be included in the MCP's county-based statewide result.
[Example:
The county-based statewide result for MCP AAA, which has contracts in the
Central and West Central regions, will include Franklin, Pickaway, Montgomery,
Greene and dark counties (i.e., counties with managed care membership as of
January 1.2006). When regional-based evaluation is implemented forthe Central
region. Franklin and Pickaway counties, along with all other counties in the
region, will then be included in the Central region results for MCP AAA;
Montgomery, Greene, and dark counties will remain in the county-based statewide
result for evaluation of MCP AAA until the West Central regional-based approach
is implemented.]


Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. Performance will begin to be evaluated using
regional-based results for any active region in which all selected MCPs had at
least 10,000 members during each month of the entire report period.




Appendix M
Page 6


Minimum Performance Standard for Measures 1 and 3: For the first and second
quarters of SPY 2007, a case management rate of 65%. For the third and fourth
quarters of SFY 2007. a case management rate of 70%. For SFY 2008. a case
management rate of 80%.


Minimum Performance Standard for .Measure 2: For the first and second quarters
of SFY 2007, a case management rate of 55%. For the third and fourth quarters of
SFY 2007. a case management rate of 60%. For SFY 2008. a case management rate of
70%.


Penalty for Noncompliance for Measures 1 and 2: The first time an MCP is
noncompliant with the standard for this measure. ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in new member selection freezes or a
reduction of assignments will occur as outlined in Appendix N of the Provider
Agreement. Once the MCP is performing at standard levels and the
violations/deficiencies are resolved to the satisfaction of ODJFS the new member
selection freeze/reduction of assignments will be lifted. Note: For the first
reporting period during w hich regional results are used to evaluate
performance, measures 1, 2. and 3 are reporting-only measures. For both SFY 2007
and 2008, measure 3 is a reporting-only measure.


1.c. Clinical Performance Measures


MCP performance will be assessed based on the analysis of submitted encounter
data for each year. For certain measures, standards are established; the
identification of these standards is not intended to limit the assessment of
other indicators for performance improvement activities. Performance on multiple
measures will be assessed and reported to the MCPs and others, including
Medicaid consumers.


The clinical performance measures described below closely follow the National
Committee for Quality Assurance's Health Plan Employer Data and Information
Set(HEDIS). Minor adjustments to HEDIS measures were required to account for the
differences between the commercial population and the Medicaid population such
as shorter and interrupted enrollment periods. NCQA may annually change its
method for calculating a measure. These changes can make it difficult to
evaluate whether improvement occurred from a prior year. For this reason, ODJFS
will use the same methods to calculate the baseline results and the results for
the period in which the MCP is being held accountable. For example, the same
methods were being used to calculate calendar year 2003 results (the baseline
period) and calendar year 2004 results. The methods will be updated and a new
baseline will be created during 2005 for calendar year 2004 results. These
results will then serve as the baseline to evaluate whether improvement occurred
from calendar year 2004 to calendar year 2005. Clinical performance measure
results will be calculated after a sufficient amount of time has passed after
the end of the report period in order to allow for claims runout. For a
comprehensive description of the clinical performance measures below, see ODJFS
Methods for Clinical Performance Measures. Performance standards are subject to
change based on the revision or update of NCQA methods or other national
standards, methods or benchmarks.


For an MCP which had membership as of January 1, 2006: Prior to the transition
to the regional-based approach. MCP performance will be evaluated using an MCP's
statewide result for the counties in which the MCP had membership as of January
1.2006. For reporting periods CY 2007




Appendix M
Page 7


and CY 2008, targets and performance standards for Clinical Performance Measures
in this Appendix (l.c.i - l.c.vii) will be applicable to all counties in which
MCPs had membership as of January 1, 2006. The final reporting year for the
counties in which an MCP had membership as of January 1, 2006, will be CY 2008.
^


For any MCP which did not have membership as of January 3. 2006: Performance
will be evaluated using a regional-based approach for any active region in which
the MCP had membership.
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. CY 2008 will be the first reporting year that
MCPs will be held accountable to the performance standards for an active region,
and penalties will be applied for noncompliance. CY 2007 will be the first
baseline reporting year for an active region.


ODJFS will use a sufficient amount of data needed per performance measure from
all MCPs serving an active region to determine performance standards and targets
for that region. For example, should a measure call for one calendar year of
baseline data. the first full calendaryearofdata will be used. CY 2008 will be
the first reporting year for measures that call for one year of baseline data.
Should a measure call for two calendar years of baseline data, the first two
full calendar years of data will be used. CY 2009 will be the first reporting
year for measures that call for two years of baseline data.


Report Period: For the SPY 2006 contract period, performance will be evaluated
using the January -December 2005 report period. For the SFY 2007 contract
period, performance will be evaluated using the January - December 2006 report
period. For the SFY 2008 contract period, performance will be evaluated using
the January - December 2007 report period.


l.c.i. Perinatal Care- Frequency of Ongoing Prenatal Care


Measure: The percentage of enrolled women with a live birth during the year who
received the expected number of prenatal visits. The number of observed versus
expected visits will be adjusted for length of enrollment.


Target: 80% of the eligible population must receive 81% or more of the expected
number of prenatal visits.


Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the previous report
period's results. (For example, if last year's results were 20%. then the
difference between the target and last year's results is 60%. In this example,
the standard is an improvement in performance of 10% of this difference or 6%.
In this example, results of 26% or better would be compliant with the standard.)


Action Required for Noncompliance: If the standard is not met and the results
are below 42%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance.




Appendix M
Page 8


If the standard is not met and the results are at or above 42%, then OD.IFS will
issue a Quality Improvement Directive which will notify the MCP ofnoncompliance
and may outline the steps that the MCP must take to improve the results.


l.c.ii. Perinatal Care - Initiation of Prenatal Care


Measure: The percentage of enrolled women with a live birth during the year who
had a prenatal visit within 42 days of enrollment or by the end of the first
trimester forthose women who enrolled in the MCP during the early stages of
pregnancy.


Target: 90% of the eligible population initiate prenatal care within the
specified time.


Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the previous year's
results.


Action Required for Noncompliance: If the standard is not met and the results
are below 71 %, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area ofnoncompliance. If the standard is not
met and the results are at or above 71%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP ofnoncompliance and may outline
the steps that the MCP must take to improve the results.


l.c.iii. Perinatal Care - Postpartum Care


Measure: The percentage of women who delivered a live birth who had a postpartum
visit on or between 21 days and 56 days after delivery.
Target: At least 80% of the eligible population must receive a postpartum visit.


Minimum Performance Standard: The level of improvement must result in at least a
5% decrease in the difference between the target and the previous year's
results.
Action Required for Noncompliance: If the standard is not met and the results
are below 48%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality/Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above 48%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.


l.c.iv. Preventive Care for Children - Well-Child Visits


Measure: The percentage of children who received the expected number of
well-child visits adjusted by age and enrollment. The expected number of visits
is as follows:


Children who turn 15 months old: six or more well-child visits.




Appendix M
Page 9


Children who were 3, 4, 5, or 6, years old: one or more well-child visits.


Children who were 12 through 21 years old: one or more well-child visits.


Target: At least 80% of the eligible children receive the expected number of
well-child visits.


Minimum Performance Standard for Each of the Age Groups: The level of
improvement must result in at least a 10% decrease in the difference between the
target and the previous year's results.


Action Required for Noncompliance (15 month old age group): If the standard is
not met and the results are below 34%, then the MCP is required to complete a
Performance Improvement Project, as described in Appendix K. Quality Assessment
and Performance Improvement Program, to address the area of noncompliance. If
the standard is not met and the results are at or above 34%. then ODJFS will
issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.


Action Required for Noncompliance (3-6 year old age group): If the standard is
not met and the results are below 50%. then the MCP is required to complete a
Performance Improvement Project, as described in Appendix K, Quality Assessment
and Performance Improvement Program, to address the area of noncompliance. If
the standard is not met and the results are at or above 50%. then ODJFS will
issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.


Action Required for Noncompliance (12-21 year old age group): If the standard is
not met and the results are below 30%. then the MCP is required to complete a
Performance Improvement Project, as described in Appendix K. Quality Assessment
and Performance Improvement Program, to address the area of noncompliance. If
the standard is not met and the results are at or above 30%, then ODJFS will
issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.


l.c.v. Use of Appropriate Medications for People with Asthma


Measure: The percentage of members w-ith persistent asthma who were enrolled for
at least 11 months with the plan during the year and who received prescribed
medications acceptable as primary therapy for long-term control of asthma.


Target: 95% of the eligible population must receive the recommended medications.


Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the previous year's
results.


Action Required for Noncompliance: If the standard is not met and the results
are below 83%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K. Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above 83%, then ODJFS will




Appendix M
Page 10


issue a Quality Improvement Directive which will notify the MCP ofnoncompliance
and may outline the steps that the MCP must take to improve the results.


l.c.vi. Annual Dental Visits


Measure: The percentage of enrolled members age 4 through 21 who were enrolled
for at least 11 months with the plan during the year and who had at least one
dental visit during the year.


Target: At least 60% of the eligible population receive a dental visit.


Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the previous year's
results.


Action Required for Noncompliance: If the standard is not met and the results
are below 40%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and
Performance Improvement Program, to address the area ofnoncompliance. If the
standard is not met and the results are at or above 40%. then ODJFS will issue a
Quality Improvement Directive which will notify the MCP ofnoncompliance and may
outline the steps that the MCP must take to improve the results.


l.c.vii. Lead Screening


Measure: The percentage of one and two year olds who received a blood lead
screening by age group.
Target: At least 80% of the eligible population receive a blood lead screening.
Minimum Performance Standard for Each of the Age Groups: The level of
improvement must result in at least a 10% decrease in the difference between the
target and the previous year's results.


Action Required for Noncompliance (I year olds): If the standard is not met and
the results are below 45% then
the MCP is required to complete a Performance Improvement Project, as described
in Appendix K. Quality Assessment and Performance Improvement Program, to
address the area of noncompliance. If the standard is not met and the results
are at or above 45%, then OD.IFS will issue a Quality Improvement Directive
which will notify the MCP ofnoncompliance and may outline the steps that the MCP
must take to improve the results.


Action Required for Noncompliance (2 year olds): If the standard is not met and
the results are below 28% then the MCP is required to complete a Performance
Improvement Project, as described in Appendix K, Quality Assessment and
Performance Improvement Program, to address the area of noncompliance.


If the standard is not met and the results are at or above 28%, then ODJFS will
issue a Quality Improvement Directive which will notify the MCP ofnoncompliance
and may outline the steps that the MCP must take to improve the results.




Appendix M
Page 11


2. ACCESS


Performance in the Access category will be determined by the following measures:
Primary Care Physician (PCP) Turnover. Children's Access to Primary Care. and
Adults' Access to Preventive/Ambulatory Health Services. For a comprehensive
description of the access performance measures below, see ODJFS Methods for
Access Performance Measures.


2.a. PCP Turnover


A high PCP turnover rate may affect continuity of care and may signal poor
management of providers. However, some turnover may be expected when MCPs end
contracts with physicians who are not adhering to the MCP's standard of care.
Therefore, this measure is used in conjunction with the children and adult
access measures to assess performance in the access category.


Measure: The percentage of primary care physicians affiliated with the MCP as of
the beginning of the measurement year who were not affiliated with the MCP as of
the end of the year.


For an MCP which had membership as of January J, 2006: Prior to the transition
to the regional-based approach, MCP performance will be evaluated using an MCP's
statewide result for the counties in which the MCP had membership as of January
1. 2006. The minimum performance standard in the Appendix (2.a) will be
applicable to the MCP's statewide result for the counties in which the MCP had
membership as of January 1. 2006. The last reporting year using the MCP's
statewide result for the counties in which the MCP had membership as of January
1, 2006 for performance evaluation is CY2007: the last reporting year using the
MCP's statew'ide result for the counties in which the MCP had membership as of
January 1. 2006 for performance incentives {Appendix 0) is CY2008.


For any MCP which did not have membership as of January 1. 2006: Performance w i
11 be evaluated using a regional-based approach for any active region in which
the MCP had membership.


Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. ODJFS will use the first full calendar year of
data (i.e.. CY2007) from all MCPs serving an active region to determine a
minimum performance standard for that region. CY 2008 will be the first
reporting year that MCPs will be held accountable to the performance standards
for an active region, and penalties will be applied for noncompliance.


Report Period: For the SFY 2006 contract period, performance will be evaluated
using the January -December 2005 report period. For the SFY 2007 contract
period, performance will be evaluated using the January - December 2006 report
period. For the SFY 2008 contract period, performance will be evaluated using
the January - December 2007 report period.


Minimum Performance Standard: A maximum PCP Turnover rate of 18%.


Action Required/or Noncompliance: MCPs are required to perform a causal analysis
of the high PCP turnover rate and assess the impact on timely access to health
services, including continuity of




Appendix M
Page 12


care. If access has been reduced or coordination of care affected, then the MCP
must develop and implement an action plan to address the findings.


2.b. Children's Access to Primary Care
This measure indicates whether children aged 12 months to 11 years are accessing
PCPs for sick or well-child visits.


Measure: The percentage of members age 12 months to 11 years who had a visit
with an MCP PCP-type provider.


For an MCP which had membership as of January 1, 2006: Prior to the transition
to the regional-based approach. MCP performance will be evaluated using an MCP's
statewide result for the counties in which the MCP had membership as of January
1, 2006. The minimum performance standard in the Appendix (2.b) will be
applicable to the MCP's statewide result for the counties in which the MCP had
membership as of January 1, 2006. The last reporting year using the MCP's
statewide result for the counties in which the MCP had membership as of January
1, 2006 is CY2008.


For any MCP which did not have membership as of January 1. 2006: Performance
will be evaluated using a regional-based approach for any active region in which
the MCP had membership.


Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. ODJFS will use the first two full calendar
years of data (i.e., CY2007 and CY2008) from all MCPs serving an active region
to determine a minimum performance standard for that region. CY 2009 will be the
first reporting year that MCPs will be held accountable to the performance
standards for an active region, and penalties will be applied for noncompliance.
Performance measure results for that region will be calculated after a
sufficient amount of time has passed after the end of the report period in order
to allow for claims runout.


Report Period: For the SFY 2006 contract period, performance will be evaluated
using the January - December 2005 report period. For the SFY 2007 contract
period, performance will be evaluated using the January - December 2006 report
period. For the SFY 2008 contract period, performance will be evaluated using
the January - December 2007 report period.


Minimum Performance Standards:


CY 2005 report period - 70% of the children must receive a visit. CY 2006 report
period - 70% of the children must receive a visit. CY 2007 report period - 71%
of the children must receive a visit.


Penalty for Noncompliance: If an MCP is noncompliant with the Minimum
Performance Standard. then the MCP must develop and implement a corrective
action plan.


2.c. Adults' Access to Preventive/Ambulatory Health Services




Appendix M
Page 13


This measure indicates whether adult members are accessing health services.


Measure: The percentage of members age 20 and older who had an ambulatory or
preventive-care visit.


For an MCP which had membership as of January 1, 2006: Prior to the transition
to the regional-based approach, MCP performance will be evaluated using an MCP's
statewide result for the counties in which the MCP had membership as of January
1. 2006. The minimum performance standard in the Appendix (2.c) will be
applicable to the MCP's statewide result for the counties in which the MCP had
membership as of January 1, 2006. The last reporting year using the MCP's
statewide result for the counties in which the MCP had membership as of January
1, 2006 for performance evaluation is CY2007: the last reporting year using the
MCP's statewide result for the counties in which the MCP had membership as of
January 1. 2006 for performance incentives (Appendix 0) is CY2008.


For any MCP which did not have membership as of January 1. 2006: Performance
will be evaluated using a regional-based approach for any active region in which
the MCP had membership.


Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. OD.IFS will use the first full calendar year of
data (i.e., CY2007) from all MCPs serving an active region to determine a
minimum performance standard for that region. CY 2008 will be the first
reporting year that MCPs will be held accountable to the performance standards
for an active region, and penalties will be applied for noncompliance.
Performance measure results for that region will be calculated after a
sufficient amount of time has passed after the end of the report period in order
to allow for claims runout.


Report Period: For the SFY 2006 contract period, performance will be evaluated
using the January - December 2005 report period. For the SFY 2007 contract
period, performance will be evaluated using the January - December 2006 report
period. For the SFY 2008 contract period, performance will be evaluated using
the January - December 2007 report period.


Minimum Performance Standards: 63% of the adults must receive a visit.


Penally for Noncompliance: If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.


3. CONSUMER SATISFACTION


The regional approach for this measure is to be determined for SFY 2008. The
county-based approach remains effective in SFY 2007; the county-based approach
is only applicable for MCPs with membership as of January 1, 2006 and for the
counties in which the MCPs had membership as of January 1,2006.




Appendix M
Page 14


In accordance with federal requirements and in the interest of assessing
enrollee satisfaction with MCP performance, ODJFS periodically conducts
independent consumer satisfaction surveys. Results are used to assist in
identifying and correcting MCP performance overall and in the areas of access,
quality of care. and member services. Performance in this category will be
determined by the overall satisfaction score. For a comprehensive description of
the Consumer Satisfaction performance measure below, see ODJFS Methods for
Consumer Satisfaction Performance Measures.


Measure: Overall Satisfaction with MCP: The average rating of the respondents to
the Consumer Satisfaction Survey who were asked to rate their overall
satisfaction with their MCP. The results of this measure are reported annually.


Report Period: For the SFY 2006 contract period, performance will be evaluated
using the results from the most recent consumer satisfaction survey completed
prior to the end of the SFY 2006. For the SFY 2007 contract period, performance
will be evaluated using the results from the most recent consumer satisfaction
survey completed prior to the end of the SFY 2007. For the SFY 2008 contract
period, the measure is under review and the report period has not been
determined.


Minimum Performance Standard: An average score of no less than 7.0.


Penalty for noncompliance: If an MCP is determined noncompliant with the Minimum
Performance Standard, then the MCP must develop a corrective action plan and
provider agreement renewals may be affected.


4. ADMINISTRATIVE CAPACITY


The ability of an MCP to meet administrative requirements has been found to be
both an indicator of current plan performance and a predictor of future
performance. Deficiencies in administrative capacity make the accurate
assessment of performance in other categories difficult, with findings
uncertain. Performance in this category will be determined by the Compliance
Assessment System, and the emergency department diversion program. For a
comprehensive description of the Administrative Capacity performance measures
below, see ODJFS Methods for Administrative Capacity Performance Measures.


4.a. Compliance Assessment System
Measure: The number of points accumulated for one contract year (one state
fiscal year) through the Compliance Assessment System.
Report Period: For the SFY 2005 contract period, performance will be evaluated
using the July 2004 - June 2005 report period. For the SFY 2006 contract period,
performance will be evaluated using the July 2005 - June 2006 report period.


Minimum Performance Standard: No more than 25 points




Appendix M
Page 15


Penalty/or Noncompliance: Penalties for points are established in Appendix N,
Compliance Assessment System.


4.b. Emergency Department Diversion


Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency department (ED) services. MCPs are
required to identify high utilizers of ED services and implement action plans
designed to minimize inappropriate ED utilization.


Measure: The percentage of members who had four or more ED visits during the six
month reporting period.


For an MCP which had membership as of January 1, 2006: Prior to the transition
to the regional-based approach, MCP performance w'ill be evaluated using an
MCP's statewide result for the counties in which the MCP had membership as of
January 1. 2006. The minimum performance standard and the target in the Appendix
(4.b) will be applicable to the MCP's statewide result for the counties in which
the MCP had membership as of January 1, 2006. The last reporting period using
the MCP's statewide result for the counties in which the MCP had membership as
of January 1, 2006 for performance evaluation is July-December 2007; the last
reporting period using the MCP's statewide result for the counties in which the
MCP had membership as of January 1, 2006 for performance incentives {Appendix 0)
is July-December 2008.


For any MCP which did not Have membership as of January 1, 2006: Performance wi
11 be evaluated using a regional-based approach for any active region in which
the MCP had membership.


Regional-Based Approach: MCPs w'ill be evaluated by region, using results for
all counties included in the region. The reporting period will be a full
calendar year. ODJFS will use the first full calendar year of data (i.e..
CY2007) as a baseline from all MCPs serving an active region to determine a
minimum performance standard and a target for that region. CY 2008 will be the
first reporting year that MCPs will be held accountable to the performance
standards for an active region, and penalties will be applied for noncompliance.
Performance measure results for that region will be calculated after a
sufficient amount of time has passed after the end of the report period in order
to allow for claims runout.


Report Period: For the SFY 2006 contract period, a baseline level of performance
will be set using the January - June 2005 report period. Results will be
calculated for the reporting period of July-December 2005 and compared to the
baseline results to determine if the minimum performance standard is met. For
the SFY 2007 contract period, a baseline level of performance will be set using
the January - June 2006 report period. Results will be calculated for the
reporting period of July -December 2006 and compared to the baseline results to
determine if the minimum performance standard is met. For the SFY 2008 contract
period, a baseline level of performance will be set using the January - June
2007 report period. Results will be calculated for the reporting period of July
-December 2007 and compared to the baseline results to determine if the minimum
performance standard is met. SFY2008 is also the first year for regional based
reporting, using January -December 2007 as a baseline.




Appendix M
Page 16


Target: A maximum of 0.70% of the eligible population will have four or more ED
visits during the reporting period.


Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the baseline period
results.


Penalty for Noncompliance: If the standard is not met and the results are above
1.1 %. then the MCP must
develop a corrective action plan. for which ODJFS may direct the MCP to develop
the components of their EDD program as specified by ODJFS. If the standard is
not met and the results are at or below 1.1%, then the MCP must develop a
Quality Improvement Directive.


5. NOTES


5.a. Report Periods


Unless otherwise noted, the most recent report or study finalized prior to the
end of the contract period will be used in determining the MCP's performance
level for that contract period.


5.b. Monetary Sanctions


Penalties for noncompliance with individual standards in this appendix will be
imposed as the results are finalized. Penalties for noncompliance with
individual standards for each period compliance is determined in this appendix
will not exceed $250.000.


Refundable monetary sanctions will be based on the capitation payment in the
month of the cited deficiency and due within 30 days of notification by ODJFS to
the MCP of the amount. Any monies collected through the imposition of such a
sanction would be returned to the MCP (minus any applicable collection fees owed
to the Attorney General's Office, ifthe MCP has been delinquent in submitting
payment) after they have demonstrated improved performance in accordance with
this appendix. If an MCP does not comply within two years of the date of
notification of noncompliance, then the monies will not be refunded.


5.c. Combined Remedies


If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15% of the MCP's monthly capitation.


5.d. Enrollment Freezes


MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to an enrollment freeze.


5.e. Reconsideration




Appendix M
Page 17


Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.


S.f. Contract Termination, Nonrenewals or Denials
Upon termination, nonrenewal or denial of an MCP contact, all monetary sanctions
collected under this appendix will be retained by ODJFS. The at-risk amount paid
to the MCP under the current provider agreement will be returned to ODJFS in
accordance with Appendix P, Terminations, of the provider agreement.




APPENDIX N


COMPLIANCE ASSESSMENT SYSTEM (CAS)


The compliance assessment system (CAS) is designed to improve the quality of
each MCP's performance through a progressive series of actions taken by ODJFS to
address identified failures to meet certain program requirements. The CAS
assesses progressive remedies with specified values (occurrences or points)
assigned for certain documented failures to satisfy the deliverables required by
the provider agreement. Remedies are progressive based upon the severity of the
violation, or a repeated pattern of violations. Progressive measures that
recognize and monitor continuous quality improvement efforts enable both ODJFS
and the MCPs to determine performance consistently across MCPs over time.


The CAS focuses on noncompliance with clearly identifiable deliverables and
occurrences/points are only assessed in documented and verified instances of
noncompliance. The CAS does not replace ODJFS' ability to require corrective
action plans (CAPs) and program improvements, or to impose any of the sanctions
specified in Ohio Administrative Code (OAC) rule 5101:3-26-10, including the
proposed termination, amendment, or nonrenewal of the MCP's provider agreement
in certain circumstances.


The CAS does not include categories which require subjective assessments or
which are not under the MCP's control. Documented violations in the categories
specified in this appendix will ^^ result in the assessment of occurrences and
points, with point values proportional to the severity alat of the violation.
This approach allows the accumulated point total to reflect both patterns of
less serious violations as well as less frequent, more serious violations.


As stipulated in OAC rule 5101:3-26-10(F), regardless of whether ODJFS imposes a
sanction, MCPs are required to initiate corrective action for any MCP program
violations or deficiencies as soon as they are identified by the MCP or ODJFS.


Corrective Action Plans (CAPs) - MCPs may be required to develop CAPs for any
instance of noncompliance, and CAPs are not limited to actions taken under the
CAS. All CAPs requiring ongoing activity on the part of an MCP to ensure their
compliance with a program requirement remain in effect for the next provider
agreement period. In situations where ODJFS has already determined the specific
action which must be implemented by the MCP or if the MCP has failed to submit
an ODJFS-approvable CAP, ODJFS may require the MCP to comply with an
ODJFS-developed or "directed" CAP.




Appendix N
Page 2


Occurrences and Points - Occurrences and points are defined and applied as
follows:


Occurrences — Failures to meet program requirements, including but not limited
to, noncompliance with administrative requirements.


Examples:
- Use ofunapproved/unapprovable marketing materials.
- Failure to attend a required meeting.
- Second failure to meet a call center standard.


5 Points — Failures to meet program requirements, including but not limited to,
actions which could impair the member's ability to access information regarding
services in a timely manner or which could impair a member's rights.


Examples:
- 24-hour call-in system is not staffed by medical personnel.
- Failure to notify a member of their right to a state hearing when the MCP
proposes to deny, reduce, suspend or terminate a Medicaid-covered service.
- Failure to appropriately notify ODJFS of provider panel terminations.


10 Points — Failures to meet program requirements, including but not limited to.
actions which could affect the ability of the MCP to deliver or the member to
access covered services.
Examples:
- Failure to comply with the minimum provider panel requirements specified in
Appendix H.
- Failure to provide medically-necessary Medicaid covered services to members.
- Failure to meet the electronic claims adjudication requirements.


Failure to submit or comply with CAPs will be assessed occurrences or points
based on the nature of the violation under correction.


In order to reflect appropriately the impact of repeated violations, the
following also applies:


 
Appendix N
Page 3


After accumulating a total of three occurrences within the accumulation period,
all subsequent occurrences during the period will be assessed as 5-point
violations, regardless of the number of 5-point violations which have been
accrued by the MCP.


After accumulating a total of three 5-point violations within the accumulation
period, all subsequent 5-point violations during the period will be assessed as
8-point violations, except as specified above.


After accumulating a total of two 10-point violations within the accumulation
period, all subsequent 10-point violations during the period will be assessed as
15-point violations.


Occurrences and points will accumulate over the duration of the provider
agreement. With the beginning of a new provider agreement, the MCP will begin
the new accumulation period with a score of zero unless the MCP has accrued a
total of 55 points or more during the prior provider agreement period. Those
MCPs who have accrued a total of 55 points or more during the provider agreement
will carry these points over for the first three months of their next provider
agreement. If the MCP does not accrue any additional points during this
three-month period the MCP will then have their point total reduced to zero and
continue on in the new accumulation period. If the MCP does accrue additional
points during this three-month period, the MCP will continue to carry the points
accrued from the prior provider agreement plus any additional points accrued
during the new provider agreement accumulation period.


For purposes of the CAS, the date that ODJFS first becomes aware of an MCP's
program violation is considered the date on which the violation occurred.
Therefore, program violations that technically reflect noncompliance from the
previous provider agreement period will be subject to remedial action under CAS
at the time that ODJFS first becomes aware of this noncompliance.


In cases where an MCP subcontracting provider is found to have violated a
program requirement (e.g., failing to provide adequate contract termination
notice, marketing to potential members, unapprovable billing of members, etc.).
ODJFS will not assess occurrences or points if: (1) the MCP can document that
they provided sufficient notification/education to providers of applicable
program requirements and prohibited activities; and (2) the MCP takes immediate
and appropriate action to correct the problem and to ensure that it does not
happen again. Repeated incidents will be reviewed to determine if the MCP has a
systemic problem in this area, and if so, occurrences or points may be assessed.


ODJFS expects all required submissions to be received by their specified
deadline. Unless otherwise specified, late submissions will initially be
addressed through CAPs, with repeated instances of untimely submissions
resulting in escalating penalties.
 


Appendix N
Page 4


If an MCP determines that they will be unable to meet a program deadline, the
MCP must verbally inform the designated ODJFS contact person (or their
supervisor) of such and submit a written request (by facsimile transmission) for
an extension of the deadline by no later than 3 PM on the date of the deadline
in question. Extension requests should only be submitted in situations where
unforeseeable circumstances have arisen which make it impossible for the MCP to
meet an ODJFS-stipulated deadline. Only written approval by ODjFS of a deadline
extension will preclude the assessment of a CAP. occurrence or points for
untimely submissions.
No points or occurrences will be assigned for any violation where an MCP is able
to document that the precipitating circumstances were completely beyond their
control and could not have been foreseen (e.g., a construction crew severs a
phone line, a lightning strike blows a computer system, etc.).


REMEDIES
Progressive remedies will be based on the number of points accumulated at the
time of the most recent incident. Unless otherwise indicated in this appendix,
all fines issued under the CAS are nonrefundable.


1-9 Points Corrective Action Plan (CAP)
10-19 Points CAP + $5.000 fine
20-29 Points CAP + $ 10,000 fine
30-39 Points CAP + $20.000 fine
40-69 Points CAP + $30.000 fine
70+ Points Proposed Contract Termination




Appendix N
Page 5


New Member Selection Freezes:
ODJFS may prohibit an MCP from receiving new membership through consumer
initiated selection or the assignment process (selection freeze) in one or more
counties if: (1) the MCP has accumulated a total of 20 or more points during the
accrual period; (2) the MCP fails to fully implement a CAP within the designated
time frame; or (3) circumstances exist which potentially jeopardize the MCP's
members' access to care. Examples of circumstances that ODJFS may consider as
jeopardizing member access to care include:



§  
the MCP has been found by ODJFS to be noncompliant with the prompt payment or
the non-contracting provider payment requirements;

§  
the MCP has been found by ODJFS to be out of compliance with the provider panel
requirements specified in Appendix H;

§  
the MCP's refusal to comply with a program requirement after ODJFS has directed
the MCP to comply with the specific program requirement; or

§  
the MCP has received notice of proposed or implemented adverse action by the
Ohio Department of Insurance.



Payments provided for under this provider agreement will be denied for new
enrollees, when and for so long as, payments for those enrollees is denied by
CMS in accordance with the requirements in 42 CFR 438.730.


Reduction of Assignments
ODJFS may reduce the number of assignments an MCP receives if ODJFS determines
that the MCP lacks sufficient administrative capacity to meet the needs of the
increased volume in membership. Examples of circumstances which ODJFS may
determine demonstrate a lack of sufficient administrative capacity include, but
are not limited to an MCP's failing to: repeatedly provide new member materials
by the member's effective date; meet the minimum call center requirements; meet
the minimum performance standards for identifying and assessing children with
special health care needs and members needing case management services; and/or
provide complete and accurate appeal/grievance, designated PCP and SACMS data
files.


Noncompliance with Claims Adjudication Requirements:
If ODJFS finds that an MCP is unable to (1) electronically accept and adjudicate
claims to final status and/or (2) notify providers of the status of their
submitted claims, as stipulated in Appendix C, ODJFS will assess the MCP with a
10-point penalty and a monetary sanction of $20,000 per day for the period
ofnoncompliance. ODJFS may assess additional penalty points based on the length
ofnoncompliance.




Appendix N
Page 6


If ODJFS has identified specific instances where an MCP has failed to take the
necessary steps to comply with the requirements specified in Appendix C for (1)
failing to notify non-contracting providers of procedures for claims submissions
when requested and/or (2) failing to notify contracting and non-contracting
providers of the status of their submitted claims, the MCP will be assessed 5
points per incident ofnoncompliance.


Noncompliance with Prompt Payment:


Noncompliance with the prompt pay requirements as specified in Appendix J will
result in progressive penalties. The first violation during the contract term
will result in the assessment of 5 points, quarterly prompt pay reporting, and
submission of monthly status reports to ODJFS until the next quarterly report is
due. The second and any subsequent violation during the contract term will
result in the submission of monthly status reports, assessment of 10 points and
a refundable fine equal to 5% of the MCP's monthly premium payment or $300.000.
whichever is less. The refundable fine will be applied in lieu of a
nonrefundable fine and the money will be refunded by ODJFS only after the MCP
complies with the required standards for two consecutive quarters.
If an MCP is found to have not been in compliance with the prompt pay
requirements for any time period for which a report and signed attestation have
been submitted representing the MCP as being in compliance, the MCP will be
subject to a selection freeze of not less than three months duration.


Noncompliance with Franchise Fee Assessment Requirements


In accordance with ORC Section 5111.176. an MCP that does not pay the franchise
permit fee in full by the due date is subject to any or all of the following. :


•  A monetary penalty in the amount of $500 for each day any part of the fee
remains unpaid, except the penalty will not exceed an amount equal to 5 % of the
total fee that was due for the calendar quarter for which the penalty was
imposed;
• Withholdings from future ODJFS capitation payments. If an MCP fails to pay the
full amount of its franchise fee when due. or the full amount of the imposed
penalty. ODJFS may withhold an amount equal to the remaining amount due from any
future ODJFS capitation payments. ODJFS will return all withheld capitation
payments when the franchise fee amount has been paid in full.
•  A 10 point penalty assessment for the period of noncompliance.
•  Proposed termination or non-renewal of the MCP's Medicaid provider agreement
may occur if the MCP:
a. Fails to pay its franchise permit fee or fails to pay the fee promptly;
b. Fails to pay a penalty imposed under this Appendix or fails to pay the
penalty promptly;




Appendix N
Page 7


c. Fails to cooperate with an audit conducted in accordance with ORC Section
5111.176.


Noncompliance with Clinical Laboratory Improvement Amendments:


Noncompliance with CLIA requirements as specified by ODJFS will result in the
assessment of a nonrefundable $1,000 fine for each documented violation.


Noncompliance with Encounter Data Submissions:


Submission of unpaid encounters (except for immunization services as specified
in Appendix L) will result in the assessment of a nonrefundable $1.000 fine for
each documented violation.


Noncompliance with Abortion and Sterilization Payment


Noncompliance with abortion and sterilization requirements as specified by ODJFS
will result in the assessment of a nonrefundable $1.000 fine for each documented
violation. Additionally, MCPs must take all appropriate action to correct each
such ODJFS-documented violation.


Refusal to Comply w'ith Program Requirements


If ODJFS has instructed an MCP that they must comply with a specific program
requirement and the MCP refuses, ODJFS v»'ill consider this to mean that the MCP
is no longer operating in the best interests of the MCP's members or the state
of Ohio and will move to terminate or nonrenew the MCP's provider agreement
pursuant to OAC rule 5101:3-26-10(G).


General Provisions:


All notifications of the imposition of a fine or freeze will be made via
certified or overnight mail to the identified MCP Medicaid Coordinator.


Pursuant to procedures specified by ODJFS, refundable and nonrefundable monetary
sanctions/assurances must be remitted to ODJFS within thirty days of receipt of
the invoice by the MCP. In addition, per Ohio Revised Code Section 131.02,
payments not received within forty-five days will be certified to the Attorney
General's (AG's) office. MCP payments certified to the AG's office will be
assessed the appropriate collection fee by the AG's office.


Refundable monetary sanctions/assurances applied by ODJFS will be based on the
premium payment for the month in which the MCP was cited for the deficiency. Any
monies collected through the imposition of such a tine would be returned to the
MCP (minus any applicable collection fees owed to the Attorney General's Office
if the MCP has been delinquent in submitting payment) after they have
demonstrated full compliance with the particular program requirement.




Appendix M
Page 8


If an MCP does not comply within two years of the date of notification of
noncompliance, then the monies will not be refunded.


ODJFS may impose a combined remedy which will address all areas of noncompliance
ifODJFS
determines that (1) one systemic problem is responsible for multiple areas of
noncompliance and/or (2) that there are a number of repeated instances of
noncompliance with the same program requirement.


Again, ODJFS can at any time move to terminate, amend or deny renewal of a
provider agreement pursuant to the provisions ofOAC rule 5101:3-26-10.


Upon termination, nonrenewal or denial of an MCP provider agreement, all
previously collected monetary sanctions will be retained by ODJFS.


In addition to the remedies imposed under the CAS, remedies related to areas of
data quality and financial performance may also be imposed pursuant to
Appendices J, L, and M respectively.
If ODJFS determines that an MCP has violated any of the requirements of sections
1903(m) or 1932 of the Social Security Act which are not specifically identified
within the CAS, the ODJFS may, pursuant to the provisions of OAC rule
5101:3-26-10(A): (1) notify the MCP's members that they may terminate from the
MCP without cause; and/or (2) suspend any further new member selections.


RECONSIDERATIONS
Requests for reconsiderations of remedial action taken under the CAS may be
submitted as follows:
• MCPs notified of ODJFS' imposition of remedial action taken under the CAS
(i.e., occurrences, points, tines, assignment reductions and selection freezes),
will have five working days from the date of receipt to request reconsideration,
although ODJFS will impose selection freezes based on an access to care concern
concurrent with initiating notification to the MCP. (All notifications of the
imposition of a fine or a freeze will be made via certified or overnight mail to
the identified MCP Contact.) Any information that the MCP would like reviewed as
part of the reconsideration must be submitted with the reconsideration request,
unless ODJFS extends the time frame in writing.
• All requests for reconsideration must be submitted by either facsimile
transmission, or overnight mail to the Chief. Bureau of Managed Health Care. and
received by the fifth working day after receipt of notification of the
imposition of the remedial action by ODJFS.




Appendix N
Page 9


The MCP will be responsible for verifying timely receipt of all reconsideration
requests. All requests for reconsideration must explain in detail why the
specified remedial action should not be imposed. The MCP's justification for
reconsideration will be limited to a review of the written material submitted by
the MCP. The Bureau Chief w. ill review all correspondence and materials related
to the violation in question in making the final reconsideration decision.
• Final decisions or requests for additional information will be made by ODJFS
within five working days of receipt of the request for reconsideration.
If additional information is requested by ODJFS, a final reconsideration
decision will be made within three working days of the due date for the
submission. Should ODJFS require additional time in rendering the final
reconsideration decision, the MCP will be notified of such in writing.
• If a reconsideration request is decided, in whole or in part, in favor of the
MCP, both the penalty and the points associated with the incident, will be
rescinded or reduced. The MCP may still be required to submit a CAP if the
Bureau Chief believes that a CAP is still warranted.




Appendix N
Page 10




POINT COMPLIANCE SYSTEM - POINT VALUES


OCCURRENCES: Failures to meet program requirements, including but not limited
to, noncompliance with administrative requirements. Examples are:


• Unapproved use of marketing/member materials.
• Failure to attend ODJFS-required meetings or training sessions. Failure to
maintain ODJFS-required documentation.
• Use ofunapprovcd subcontracting providers where prior approval is required by
ODJFS.
• Use of unapprovable subcontractors (e.g., not in good standing with Medicaid
and/or Medicare programs, provider listed in directory but no current contract,
etc.) where prior-approval is not required by OD.IFS.
• Failure to provide timely notification to members, as required by ODJFS (e.g.,
notice of PCP or hospital termination from provider panel).
• Participation in a prohibited or unapproved marketing activity.
• Second failure to meet the monthly call-center requirements for either the
member services or 24-hour call-in system lines.
• Failure to submit and/or comply with a Corrective Action Plan (CAP) requested
by ODJFS as the result of an occurrence, or when no occurrence was designated
for the precipitating violation of the OAC rules or provider agreement
• Failure to comply with the physician incentive plan requirements, except for
noncompliance where member rights are violated (i.e. failure to complete
required patient satisfaction surveys or to provide members with requested
physican incentive information) or where false, misleading or inaccurate
information is provided to ODJFS.




Appendix N
Page 11


5 POINTS: Failures to meet program requirements, including but not limited to,
actions which could impair the member's ability to access information regarding
services in a timely manner or which could impair a consumer's or member's
rights. Examples are:


• Violations which result in selection or termination counter to the recipient's
preference (e.g., a recipient makes a selection decision based on inaccurate
provider panel information from the MCP).
• Any violation of an member's rights.
• Failure to provide member materials to new members in a timely manner.
• Failure to comply with appeal, grievance, or state hearing requirements,
including timely submission to ODJFS.
• Failure to staff 24-hour call-in system with appropriate trained medical
personnel.
• Third failure to meet the monthly call-center requirements for either the
member services or the 24-hour call-in system lines.
• Failure to submit and/or comply with a CAP as a result of a 5-point violation.
• Failure to meet the prompt payment requirements (first violation).
• Provision of false, inaccurate or materially misleading information to health
care providers, the MCP's members, or any eligible individuals.
• Failure to submit a required monthly SACMS file (as specified in Appendix L)
by the end of the month the submission was required.
• Failure to submit a required monthly Members' Designated PCP file (as
specified in Appendix L) by the end of the month the submission was required.




Appendix N
Page 12
 
10 POINTS: Failures to meet program requirements, including but not limited to,
actions which could affect the ability of the MCP to deliver or the consumer to
access covered services. Examples are:


• Failure to meet any of the provider panel requirements as specified in
Appendix H.
• Discrimination among members on the basis of their health status or need for
health care services (this includes any practice that would reasonably be
expected to encourage termination or discourage selection by individuals whose
medical condition indicates probable need for substantial future medical
services).
• Failure to assist a member in accessing needed services in a timely manner
after request from the member.
• Failure to process prior authorization requests w ithin prescribed time frame.
• Failure to remit any ODJFS-required payments within the specified time frame.
• Failure to meet the electronic claims adjudication requirements.
• Failure to submit and/or comply with a CAP as a result of a 10-point
violation.
• Failure to meet the prompt payment requirements (second and subsequent
violations).
• Fourth and any subsequent failure to meet the monthly call-center requirements
for either the member services or the 24-hour call-in system lines.
• Failure to provide ODJFS with a required submission after ODJFS has notified
the MCP that the prescribed deadline for that submission has passed.
• Failure to submit a required monthly appeal or grievance file (as specified in
Appendix L) by the end of the month the submission was required.
• Misrepresentation or falsification of information that the MCP furnishes to
the ODJFS or to the Centers for Medicare and Medicaid Services.




PROPOSED CHANGES FOR 2007
The Compliance Assessment System (CAS) w as designed to monitor and to improve
the quality of each MCP's performance in limited counties utilizing the
zero-tolerance approach to program requirements with progressive remedies in the
form of occurences/points and fines based on the severity of the violation or
repeated patterns. Due to the expansion of Ohio's Medicaid Managed Care Program
to all eighty-eight counties, the Ohio Department of Job and Family Services
(ODJFS) will be reassessing the current CAS based upon MCP compliance data
collected during state fiscal year 2007. ODJFS anticipates that the CAS will be
redesigned and driven by a comprehensive approach to enhancing the quality of
each MCP's performance by rewarding the MCPs that have continuously demonstrated
excellent compliance and performance and focusing attention on improving the
performance of MCPs for which deficiencies have been identified.




APPENDIX 0
PERFORMANCE INCENTIVES


This Appendix establishes incentives for managed care plans (MCPs) to improve
performance in specific areas important to the Medicaid MCP members. Incentives
include the at-risk amount included with the monthly premium payments (see
Appendix F, Rate Chart), and possible additional monetary rewards up to
$250.000.


To qualify for consideration of any incentives, MCPs must meet minimum
performance standards established in Appendix M, Performance Evaluation on
selected measures, and achieve incentive standards established for the Emergency
Department Diversion and selected Clinical Performance Measures. For qualifying
MCPs, higher performance standards for three measures must be reached to be
awarded a portion of the at-risk amount and any additional incentives (see
Sections 1 and 2). An excellent and superior standard is set in this Appendix
for each of the three measures. Qualifying MCPs will be awarded a portion of the
at-risk amount for each excellent standard met. If an MCP meets all three
excellent and superior standards, they may be awarded additional incentives (see
Section 3).


Prior to the transition to a regional-based performance incentive system (SFY
2006 through SFY 2009). the county-based performance incentive system (sections
1 and 2 of this Appendix) will apply to MCPs with membership as of January 1.
2006. Only counties with membership as of January 1, 2006 will be used to
calculate performance levels for the county-based performance incentives system.


1. SFY 2006 Incentives l.a. Qualifying Performance Levels


To qualify for consideration of the SFY 2006 incentives, an MCP's performance
level must:


1) Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and
2) Meet the incentive standards established for the Emergency Department
Diversion and Clinical Performance Measures below.


A detailed description of the methodologies for each measure can be found on the
BMHC page of the ODJFSwebsite.


Measures for which the minimum performance standard for SFY 2006 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
incentives are as follows:
1. Independent External Quality Review (Appendix M, Section l.a.i. - Minimum
Performance Standard 2)




Appendix 0
Page 2


Report Period: The most recent Independent External Quality Review completed
prior to the end of the SFY 2006 contract period.


2. PCP Turnover (Appendix M, Section 2.a.)
Report Period: CY 2005


3. Children's Access to Primary Care (Appendix M, Section 2.b.) Report Period:
CY 2005


4. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.) Report Period: CY 2005


5. Overall Satisfaction with MCP (Appendix M. Section 3.)
Report Period: The most recent consumer satisfaction survey completed prior to
the end of the SFY 2006 contract period.


For the EDD performance measure, the MCP must meet the incentive standard for
the report period of July - December. 2005 to be considered for SFY 2006
incentives. The MCP meets the incentive standard if one of two criteria are met.
The incentive standard is a performance level of either:


1) The minimum performance standard established in Appendix M, Section 4.b.; or


2) The Medicaid benchmark of a performance level at or below 1.1%.


For each clinical performance measure listed below, the MCP must meet the
incentive standard to be considered for SFY 2006 incentives. The MCP meets the
incentive standard if one of two criteria are met. The incentive standard is a
performance level of either:


1) The minimum performance standard established in Appendix M, Performance
Evaluation, for seven of the nine clinical performance measures listed below; or


2) The Medicaid benchmarks for seven of the nine clinical performance measures
listed below.


Clinical Performance Measure
Medicaid Benchmark
1. Perinatal Care- Frequency of Ongoing Prenatal Care
42%
2. Perinatal Care- Initiation of Prenatal Care
71%
3. Perinatal Care- Postpartum Care
48%
4. Well-Child Visits- Children who turn 15 months old
34%
5. Well-Child Visits- 3, 4, 5, or 6, years old
50%
6. Well-Child Visits - 12 through 21 years old
30%
7. Use of Appropriate Medications for People with Asthma
59%
8. Annual Dental Visits
40%
9. Blood Lead - 1 year olds
45%





Appendix 0
Page 3
 
 
 
l.b. Excellent and Superior Performance Levels


For qualifying MCPs as determined by Section 2.a.. performance will be evaluated
on the measures below to determine the status of the at-risk amount or any
additional incentives that may be awarded. Excellent and Superior standards are
set for the three measures described below.


A brief description of these measures is provided in Appendix M. Performance
Evaluation. A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.


1. Case Management of Children (Appendix M, Section l.b.i.)
Report Period: July - December 2005
Excellent Standard: 2.5% Superior Standard: 3.8%


2. Use of Appropriate Medications for People with Asthma (Appendix M, Section 1
.c.vi.) Report Period: CY 2005 Excellent Standard: 59% Superior Standard: 68%


3. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)
Report Period: CY 2005
Excellent Standard: 76%
Superior Standard: 83%


1.c. Determining SFY 2006 Incentives


MCP's reaching the minimum performance standards described in Section 2.a. will
be considered for incentives including retention of the at-risk amount and any
additional incentives. For each Excellent standard established in Section 2.b.
that an MCP meets, one-third of the at-risk amount may be retained. For MCPs
meeting all of the Excellent and Superior standards established in Section 2.b.,
additional incentives may be awarded. For MCPs receiving




Appendix 0
Page 4




additional incentives, the amount in the incentive fund (see section 3.) will be
divided equally, up to the maximum amount, among all MCPs receiving additional
incentives. The maximum amount to be awarded to a single plan in incentives
additional to the at-risk amount is $250,000 per contract year.


2. SFY 2007 Incentives


2.a. Qualifying Performance Levels


To qualify for consideration of the SFY 2007 incentives, an MCP's performance
level must:


1) Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and


2) Meet the incentive standards established for the Emergency Department
Diversion
and Clinical Performance Measures below.
A detailed description of the methodologies for each measure can be found on the
BMHC page of the ODJFS website.


Measures for which the minimum performance standard for SFY 2007 established in
Appendix M. Performance Evaluation, must be met to qualify for consideration of
incentives are as follows:


1. PCP Turnover (Appendix M. Section 2.a.)
Report Period: CY 2006


2. Children's Access to Primary Care (Appendix M. Section 2.b.)
Report Period: CY 2006


3. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)
Report Period: CY 2006


4. Overall Satisfaction with MCP (Appendix M. Section 3.)
Report Period: The most recent consumer satisfaction survey completed prior to
the end of the SFY 2007 contract period.


For the EDD performance measure, the MCP must meet the incentive standard for
the report period of July - December, 2006 to be considered for SFY 2007
incentives. The MCP meets the incentive standard if one of two criteria are met.
The incentive standard is a performance level of either:


1) The minimum performance standard established in Appendix M, Section 4.b.; or




Appendix 0
Page 5


2) The Medicaid benchmark of a performance level at or below 1.1%.


For each clinical performance measure listed below, the MCP must meet the
incentive standard to be considered for SFY 2007 incentives. The MCP meets the
incentive standard if one of two criteria are met. The incentive standard is a
performance level of either:


1) The minimum performance standard established in Appendix M, Performance
Evaluation, for seven of the nine clinical performance measures listed below; or


2) The Medicaid benchmarks for seven of the nine clinical performance measures
listed below. The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.


Clinical Performance Measure
Medicaid Benchmark
1. Perinatal Care - Frequency of Ongoing Prenatal Care
42%
2. Perinatal Care - Initiation of Prenatal Care
71%
3. Perinatal Care - Postpartum Care
48%
4. Well-Child Visits - Children who turn 15 months old
34%
5. Well-Child Visits - 3. 4, 5. or 6. years old
50%
6. Well-Child Visits •- 12 through 21 years old
30%
7. Use of Appropriate Medications for People with Asthma
83%
8. Annual Dental Visits
40%
9. Blood Lead - 1 year olds
45%

 
2.b. Excellent and Superior Performance Levels


For qualifying MCPs as determined by Section 2.a.. performance will be evaluated
on the measures below to determine the status of the at-risk amount or any
additional incentives that may be awarded. Excellent and Superior standards are
set for the three measures described below. The standards are subject to change
based on the revision or update of applicable national standards, methods or
benchmarks.
A brief description of these measures is provided in Appendix M, Performance
Evaluation. A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.


1. Case Management of Children (Appendix M, Section l.b.ii.) Report Period:
April - June 2007
Excellent Standard: 5.5%
Superior Standard: 6.5%


2. Use of Appropriate Medications for People with Asthma (Appendix M, Section 1
.c.vi.)




Appendix 0
Page 6


Report Period: CY 2006
Excellent Standard: 86%
Superior Standard: 88%


3. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.) Report Period: CY 2006 Excellent Standard: 76% Superior Standard: 83%


2.c. Determining SFY 2007 Incentives


MCP's reaching the minimum performance standards described in Section 2.a. will
be considered for incentives including retention of the at-risk amount and any
additional incentives. For each Excellent standard established in Section 2.b.
that an MCP meets, one-third of the at-risk amount may be retained. For MCPs
meeting all of the Excellent and Superior standards established in Section 2.b..
additional incentives may be awarded. For MCPs receiving additional incentives,
the amount in the incentive fund (see section 3.) will be divided equally, up to
the maximum amount, among all MCPs receiving additional incentives. The maximum
amount to be awarded to a single plan in incentives additional to the at-risk
amount is $250,000 per contract year.


3. NOTES


3.a. Initiation of the Performance Incentive System
For MCPs in their first twenty-four months of Ohio Medicaid Managed Care Program
participation, the status of the at-risk amount will not be determined because
compliance with many of the standards cannot be determined in an MCP's first two
contract years (see Appendix F., Rate Chart). In addition. MCPs in their first
two contract years are not eligible for the additional incentive amount awarded
for superior performance.
Starting with the twenty-fifth month of participation in the program, a new
MCP's at-risk amount will be included in the incentive system. The determination
of the status of this at-risk amount will be after at least three full calendar
years of membership as many of the performance standards require three full
calendar years to determine an MCP's performance level. Because of this
requirement, more than 12 months of at-risk dollars may be included in an MCP's
first at-risk status determination depending on when an MCP starts with the
program relative to the calendar year.




Appendix 0
Page 7


3-b. Determination ofat-risk amounts and additional incentive payments
For MCPs that have participated in the Ohio Medicaid Managed Care Program long
enough to calculate performance levels for all of the performance measures
included in the incentive system, determination of the status of an MCP's
at-risk amount will occur within six months of the end of the contract period.
Determination of additional incentive payments will be made at the same time the
status of an MCP's at-risk amount is determined.


3.c. Transition from a county-based to a regional-based performance incentive
system.
The current county-based performance incentive system will transition to a
regional-based system as managed care expands statewide. The regional-approach
will be fully phased in no later than SFY 2010. The regional-based performance
incentive system w'ill be modeled after the county-based system with adjustments
to performance standards where appropriate to account for regional differences.


3.c.i. County-based performance incentive system
During the transition to a regional-based system (SFY 2006 through SFY 2009),
MCPs with membership as of January 1. 2006 will continue in the county-based
incentive system until the transition is complete. These MCPs will be put
at-risk for a portion of the premiums received for members in counties they are
serving as of January 1, 2006.


3.c.ii. Regional-based performance incentive system
All MCPs will be included in the regional-based performance incentive system.
The at-risk amount will be determined separately for each region an MCP serves.
The status of the at-risk amount for counties not included in the county-based
performance incentive system will not be determined for the first twenty-four
months of regional membership. Starting with the twenty-fifth month of regional
membership, the MCP's at-risk amount will be included in the incentive system.
The determination of the status of this at-risk amount will be after at least
three full calendar years of regional membership as many of the performance
standards require three full calendar years to determine an MCP's performance
level. Because of this requirement, more than 12 months ofat-risk dollars may be
included in an MCP's first regional at-risk status determination depending on
when regional membership starts relative to the calendar year.


3.d. Contract Termination, Nonrenewals, or Denials
Upon termination, nonrenewal or denial of an MCP contract, the at-risk amount
paid to the MCP under the current provider agreement will be returned to OD.IFS
in accordance with Appendix P., Termmations/Nonrenewals/AmendmenIs, of the
provider agreement.




Appendix 0
Page 8


Additiontally, in accordance with Article XI of the provider agreement, the
return of the at-risk amount paid to the MCP under the current provider
agreement will be a condition necessary for ODJFS' approval of a provider
agreement assignment.


3.e. Report Periods
The report period used in determining the MCP's performance levels varies for
each measure depending on the frequency of the report and the data source.
Unless otherwise noted, the most recent report or study finalized prior to the
end of the contract period will be used in determining the MCP's overall
performa.nce level for that contract period.




APPENDIX P
MCPTERMINATIONS/NONRENEWAES/AMENDMENTS


Upon termination either by the MCP or ODJFS, nonrenewal or denial of an MCP's
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.


MCP-FN1T1ATEDTERMINATIONS/NONRENEWAES


If an MCP provides notice of the termination/nonrenewal of their provider
agreement to ODJFS, pursuant to Article VIII of the agreement- the MCP will be
required to submit a refundable monetary assurance. This monetary assurance will
be held by ODJFS until such time that the MCP has submitted all outstanding
monies owed and reports, including, but not limited to, grievance, appeal,
encounter and cost report data related to time periods through the final date of
service under the MCP's provider agreement. The monetary assurance must be in an
amount of either $50,000 or 5 % of the capitation amount paid by ODJFS in the
month the termination/nonrenewal notice is issued, whichever is greater.


The MCP must also return to ODJFS the at-risk amount paid to the MCP under the
current provider agreement. The amount to be returned will be based on actual
MCP membership for preceding months and estimated MCP membership through the end
date of the contract. MCP membership for each month betw een the month the
termination/nonrenewal is issued and the end date of the provider agreement will
be estimated as the MCP membership for the month the termination/nonrenewal is
issued. Any over payment will be determined by comparing actual to estimated MCP
membership and will be returned to the MCP following the end date of the
provider agreement.


The MCP must remit the monetary assurance and the at-risk amount in the
specified amounts via separate electronic fund transfers (EFT) payable to
Treasurer of State. Stale of Ohio (ODJFS). The MCP should contact their Contract
Administrator to verify the correct amounts required for the monetary assurance
and the at-risk amount and obtain an invoice number prior to submitting the
monetary assurance and the at-risk amount. Information from the invoices must be
included with each EFT to ensure monies are deposited in the appropriate ODJFS
Fund account. In addition, the MCP must send copies of the EFT bank
confirmations and copies of the invoices to their Contract Administrator.


If the monetary assurance and the at-risk amount are not received as specified
above, ODJFS will withhold the MCP's next month's capitation payment until such
time that ODJFS receives documentation that the monetary assurance and the
at-risk amount are received by the Treasurer of State. If within one year of the
date of issuance of the invoice, an MCP does not submit all outstanding monies
owed and required submissions, including, but not limited to. grievance, appeal,
encounter and cost report data related to time periods through the final date of
service under the MCP's provider agreement, the monetary assurance will not be
refunded to the MCP.








Appendix P
Page 2


ODJFS-INITIATED TERMINATIONS


If ODJFS initiates the proposed termination, nonrenewal or amendment of an MCP's
provider agreement pursuant to OAC rule 5101:3-26-10 and the MCP appeals that
proposed action, the MCP's provider agreement will be extended through the
duration of the appeals process.


During this time, the MCP will continue to accrue points and be assessed
penalties for each subsequent compliance assessment occurrence/violation under
Appendix N of the provider agreement. If the MCP exceeds 69 points, each
subsequent point accrual will result in a $15.000 nonrefundable fine.


Pursuant to OAC rule 5101:3-26-10(H). if ODJFS has proposed the termination,
nonrenewal. denial or amendment of a provider agreement. ODJFS may notify the
MCP's members of this proposed action and inform the members of their right to
immediately terminate their membership with that MCP without cause. IfODJFS has
proposed the termination, nonrenewal, denial or amendment of a provider
agreement and access to medically-necessary covered services is jeopardized,
ODJFS may propose to terminate the membership of all of the MCP's members. The
appeal process for reconsideration of either of these proposed actions is as
follows:


• All notifications of such a proposed MCP membership termination will be made
by ODJFS via certified or overnight mail to the identified MCP Contact.
• MCPs notified by ODJFS of such a proposed MCP membership termination will have
three working days from the date of receipt to request reconsideration.
• All reconsideration requests must be submitted by either facsimile
transmission or overnight mail to the Deputy Director, Office of Ohio Health
Plans, and received by 5 PM on the third working day follov^ing receipt of the
ODJFS notification. (For example, if ODJFS notification is received on August 6
the MCP's request for reconsideration must be delivered to the Deputy Director
by no later than 5 PM on August 9.) The address and fax number to be used in
making these requests will be specified in the ODJFS notification document.
• The MCP will be responsible for verifying timely receipt of all
reconsideration requests. All requests must explain in detail why the proposed
MCP membership termination is not justified. The MCP's justification for
reconsideration will be limited to a review of the written material submitted by
the MCP.




Appendix P
Page 3


•  A final decision or request for additional information will be made by the
Deputy Director within three working days of receipt of the request for
reconsideration. Should the Deputy Director require additional time in rendering
the final reconsideration decision, the MCP will be notified of such in writing.
•  The proposed MCP membership termination will not occur while an appeal is
under review and pending the Deputy Director's decision. If the Deputy Director
denies the appeal, the MCP membership termination will proceed at the first
possible effective date. The date may be retroactive if the ODJFS determines
that it would be in the best interest of the members.


 
 